Exhibit 10.20

 

EXECUTION VERSION

 

 

Dated 5 October 2018

                                    

 

 

 

 

 

AZAIREMIA FINANCE LIMITED
as Borrower

 

ROYAL CARIBBEAN CRUISES LTD.
as Buyer

 

CITIBANK EUROPE PLC, UK BRANCH

as Facility Agent

 

CITICORP TRUSTEE COMPANY LIMITED
as Security Trustee

 

CITIBANK N.A., LONDON BRANCH
as Global Coordinator

 

HSBC FRANCE

as French Coordinating Bank

 

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED,

PARIS BRANCH
as ECA Agent

and

 

THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1
as Mandated Lead Arrangers and Lenders

 

 

 

 

 

 

FIRST SUPPLEMENTAL AGREEMENT

relating to Hull No. K34 at Chantiers de l’Atlantique S.A.

(previously known as STX France S.A.)

 

 

 

NORTON ROSE FULBRIGHT

 

--------------------------------------------------------------------------------



 

Contents

 

Clause

Page

 

 

 

 

 

 

1

Definitions

2

 

 

 

2

Agreement of the Parties

3

 

 

 

3

Amendments to Relevant Documents

3

 

 

 

4

Representations and warranties

3

 

 

 

5

Conditions

4

 

 

 

6

Confirmation of continued effect

5

 

 

 

7

Costs and expenses

5

 

 

 

8

Miscellaneous and notices

5

 

 

 

9

Governing law

6

 

 

 

Schedule 1 The Mandated Lead Arrangers and the Lenders

7

 

 

Schedule 2 Documents and evidence required as conditions precedent (referred to
in clause 5.1)

11

 

 

Schedule 3 Amendments to Facility Agreement

13

 

 

Schedule 4 Amendments to Novation Agreement

14

 

 

Schedule 5 Amendments to Agency and Trust Deed

17

 

 

Schedule 6 Form of Effective Date certificate

19

 

--------------------------------------------------------------------------------



 

THIS FIRST SUPPLEMENTAL AGREEMENT is dated 5 October 2018 and made BETWEEN:

 

(1)                       AZAIREMIA FINANCE LIMITED as Borrower;

 

(2)                       ROYAL CARIBBEAN CRUISES LTD. as Buyer;

 

(3)                       CITIBANK EUROPE PLC, UK BRANCH as Facility Agent;

 

(4)                       CITICORP TRUSTEE COMPANY LIMITED as Security Trustee;

 

(5)                       CITIBANK N.A., LONDON BRANCH as Global Coordinator;

 

(6)                       HSBC FRANCE as French Coordinating Bank;

 

(7)                       SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED,
PARIS BRANCH as ECA Agent;

 

(8)                       THE BANKS AND FINANCIAL INSTITUTIONS listed in
Schedule 1 as Lenders; and

 

(9)                       BANCO BILBAO VIZCAY ARGENTARIA, PARIS BRANCH, BANCO
SANTANDER, S.A., PARIS BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC FRANCE,
SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS
BRANCH as Mandated Lead Arrangers.

 

WHEREAS:

 

(A)                     By a building contract dated 16 February 2015 (as
amended by addendum no. 1 dated 20 June 2016, addendum no. 2 dated 28 July 2016
and addendum No. 3 dated 25 January 2018 the Building Contract) between
Chantiers de l’Atlantique S.A. (previously known as STX France S.A.) (the
Seller) and the Buyer, the Seller has agreed to design, construct, equip and
complete a passenger cruise vessel with Hull No. K34 (the Vessel) for the Buyer.

 

(B)                     By a receivable purchase agreement dated 22 June 2016
(as amended by addendum no. 1 dated 28 July 2016, the Receivable Purchase
Agreement), the Seller has agreed to sell its contractual rights to the
Receivable to the Borrower.

 

(C)                     The Borrower will fund the purchase of the Receivable
through the borrowing of advances in an amount of up to €555,288,000 pursuant to
a facility agreement dated 22 June 2016 (the Facility Agreement) between (1) the
Borrower, (2) the Facility Agent, (3) the Security Trustee, (4) the ECA Agent,
(5) the Global Coordinator, (6) the French Coordinating Bank, (7) the Mandated
Lead Arrangers, and (8) the Lenders.

 

(D)                    By a buyer consent agreement dated 28 July 2016 (the
Buyer Consent Agreement) between (1) the Borrower, (2) the Seller, (3) the
Facility Agent, (4) the Security Trustee, (5) the Refund Guarantors, (6) the RG
Agent and (7) the Buyer, the parties have agreed (among other things) the basis
upon which the Buyer has consented to the sale of the Receivable and has granted
a first priority pre-delivery mortgage over the Vessel.

 

(E)                     By a novation agreement dated 22 June 2016 (the Novation
Agreement) between (1) the Borrower, (2) the Buyer, (3) the Facility Agent,
(4) the Security Trustee, (5) the ECA Agent, (6) the Global Coordinator, (7) the
French Coordinating Bank, (8) the Mandated Lead Arrangers, and (9) the Lenders,
the parties agreed to the future novation, amendment and restatement of the
Facility Agreement with the Buyer as borrower in the form set out therein.

 

(F)                      In connection with certain requirements of Coface (now
known as Bpifrance Assurance Export) in relation to the drawdown arrangements
under the Facility Agreement in respect of the Non-

 

--------------------------------------------------------------------------------



 

Yard Costs it has been agreed that certain amendments should be made to the
Facility Agreement and the Novated Credit Agreement.

 

(G)                    The Buyer has also requested that certain changes be made
to the provisions of the Novated Credit Agreement so that this reflects certain
changes that were agreed to the $1.15 billion revolving credit facility of the
Buyer pursuant to amendment and restatement of this facility on 10
December 2017.

 

(H)                     This Agreement sets out the terms and conditions upon
which the parties to this Agreement shall agree to the amendments referred to in
recitals (F) and (G) above.

 

NOW IT IS HEREBY AGREED as follows:

 

1.                 Definitions

 

1.1                    Defined expressions

 

Words and expressions defined in the Facility Agreement and/or the Novation
Agreement shall unless the context otherwise requires or unless otherwise
defined herein, have the same meanings when used in this Agreement.

 

1.2                    Definitions

 

In this Agreement, unless the context otherwise requires:

 

Effective Date means the date, no later than 12 October 2018, specified as the
“Effective Date” in the certificate signed by the Facility Agent and the Buyer
in accordance with clause 5.4.

 

Party means each of the parties to this Agreement.

 

Relevant Documents means the Facility Agreement, the Novation Agreement and the
Agency and Trust Deed.

 

1.3                    Relevant Documents

 

References in the Relevant Documents to “this Agreement” or “this Deed” shall,
with effect from the Effective Date and unless the context otherwise requires,
be references to such Relevant Document as amended by this Agreement and words
such as “herein”, “hereof”, “hereunder”, “hereafter”, “hereby” and “hereto”,
where they appear in the Relevant Documents, shall be construed accordingly.

 

1.4                    Headings

 

Clause headings and the table of contents are inserted for convenience of
reference only and shall be ignored in the interpretation of this Agreement.

 

1.5                    Construction of certain terms

 

Clause 1.5 of the Buyer Consent Agreement shall apply to this agreement (mutatis
mutandis) as if set out herein and as if references therein to “this Deed” were
references to this Agreement.

 

1.6                    Designation as a Transaction Document

 

This Agreement is designated as a Transaction Document.

 

2

--------------------------------------------------------------------------------



 

2                     Agreement of the Parties

 

Each of the Parties, relying upon the representations and warranties on the part
of the other Parties contained in clause 4, agrees that, subject to the terms
and conditions of this Agreement and in particular, but without prejudice to the
generality of the foregoing, fulfilment on or before 12 October 2018 of the
conditions contained in clause 5 and Schedule 2, the Relevant Documents shall be
amended on the terms set out in clause 3.

 

3                     Amendments to Relevant Documents

 

3.1                    Amendments to Facility Agreement

 

The Facility Agreement shall, with effect on and from the Effective Date, be
(and it is hereby) amended in accordance with the amendments set out in
Schedule 3 and (as so amended) will continue to be binding upon each of the
Borrower and the Finance Parties in accordance with its terms as so amended.

 

3.2                    Amendments to Novation Agreement

 

The Novation Agreement shall, with effect on and from the Effective Date, be
(and it is hereby) amended in accordance with the amendments set out in
Schedule 4 and (as so amended) will continue to be binding upon each of the
Borrower, the Finance Parties and the Buyer in accordance with its terms as so
amended.

 

3.3                    Amendments to Agency and Trust Deed

 

The Agency and Trust Deed shall, with effect on and from the Novation Effective
Date, be (and it is hereby) amended in accordance with the amendments set out in
Schedule 5 and (as so amended) will continue to be binding upon each of the
Finance Parties (save for the French Coordinating Bank as set out below) and the
Buyer (as borrower and reflecting the accession set out below) in accordance
with its terms as so amended.  In addition, on the Novation Effective Date and
at the same time as the amendments referred to above:

 

(a)                       the Buyer shall accede to the Agency and Trust Deed as
the borrower thereunder and in replacement of the Borrower; and

 

(b)                       the Borrower and the French Coordinating Bank shall
cease to be parties to the Agency and Trust Deed and shall be released from any
obligations thereunder,

 

and as such arrangements are reflected in the amendment to the Agency and Trust
Deed set out in Schedule 5.

 

3.4                    Continued force and effect

 

The provisions of the Relevant Documents shall continue in full force and effect
(as amended by this Agreement) and each of the Relevant Documents and this
Agreement shall be read and construed as one instrument.

 

4                     Representations and warranties

 

4.1                    General representations and warranties

 

Each Party represents and warrants (each severally for and in respect of itself)
to each of the other Parties hereto that as at the date hereof:

 

(a)                       it is a corporation or limited liability company, duly
incorporated and validly existing under the laws of its country of
incorporation;

 

3

--------------------------------------------------------------------------------



 

(b)                      it has the power to enter into, perform and deliver,
and each has taken all necessary corporate action to authorise the entry into,
performance and delivery of, this Agreement and the transactions contemplated by
this Agreement;

 

(c)                       this Agreement constitutes its legal, valid, binding
and enforceable obligations subject to any relevant qualifications as to matters
of law of the type set out in the legal opinions delivered under the Facility
Agreement on the Signing Date (as defined in the Facility Agreement); and

 

(d)                      all contractual and other consents or approvals
necessary in connection with the authorisation, execution, delivery, validity,
enforceability or admissibility in evidence of this Agreement or the performance
by it of its obligations under this Agreement have been or will, when required,
be obtained or made.

 

4.2                    Borrower additional representations

 

The Borrower further represents and warrants to the Finance Parties that the
representations and warranties set out in clause 7.1 of the Facility Agreement
are true and correct, including to the extent that they may have been or shall
be amended by this Agreement as if made at the date of this Agreement with
reference to the facts and circumstances existing on such date.

 

4.3                    Buyer additional representations

 

The Buyer further represents and warrants to the Finance Parties that the
representations and warranties set out in the first paragraph of clause 8.2 of
the Novation Agreement are true and correct, including to the extent that they
may have been or shall be amended by this Agreement as if made at the date of
this Agreement with reference to the facts and circumstances existing on such
date.

 

4.4                    Repetition of representations and warranties

 

The representations and warranties in clauses 4.1 to 4.3 shall be deemed
repeated by each relevant Party on and as of the Effective Date, as if made with
reference to the facts and circumstances existing on the Effective Date.

 

5                     Conditions

 

5.1                    Documents and evidence

 

The agreement of the Parties referred to in clause 2 shall be subject to:

 

(a)       the receipt by the Facility Agent or its duly authorised
representative of the documents and evidence specified in Part A of Schedule 2;
and

 

the receipt by the Buyer or its duly authorised representative of the documents
and evidence specified in Part B of Schedule 2,

 

in each case in form and substance satisfactory to the relevant Party.

 

5.2                    General conditions precedent

 

The agreement of the Finance Parties referred to in clause 2 shall be subject to
the further conditions that on the Effective Date:

 

(a)       the representations and warranties of the other Parties contained in
clause 4 are true and correct in all material respects (except for such
representations and warranties that are qualified by materiality or
non-existence of a material adverse effect which shall be accurate in all
respects) on and as of each such time as if each was made with respect to the
facts and circumstances existing at such time; and

 

4

--------------------------------------------------------------------------------



 

(b)       no Event of Default shall have occurred and be continuing or would
result from the amendment of the Relevant Documents pursuant to this Agreement.

 

5.3                    Waiver of conditions precedent

 

The conditions set out in clauses 5.1 and 5.2 of this Agreement are for the sole
benefit of the Party specified in the relevant clause, who shall be entitled to
waive the fulfilment for its benefit of any of those conditions on such terms as
it deems fit (in the case of the Facility Agent, acting on the instructions of
the Majority Lenders).

 

5.4                    Effective Date certificate

 

Upon fulfilment or waiver of the conditions in this clause 5, the Facility Agent
and the Buyer shall sign a certificate in the form set out in Schedule 6
confirming that the Effective Date has occurred and such certificate shall be
binding on all Parties.

 

6                     Confirmation of continued effect

 

Each of the Parties acknowledge and agree that the Transaction Documents to
which they are respectively a party shall remain in full force and effect save
that, with effect on and from the Effective Date, the references therein to any
Relevant Document shall be construed as references to such document as amended
and, as applicable, acceded to by this Agreement.

 

7                     Costs and expenses

 

7.1                    Expenses

 

The Buyer agrees to pay on demand, on an after-tax basis, all costs and expenses
in connection with:

 

the preparation, execution and delivery of; and

 

the administration, modification and amendment of,

 

this Agreement and all other documents to be delivered hereunder or thereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
Norton Rose Fulbright LLP as the legal adviser to the Lenders, the Facility
Agent and the Security Trustee and any correspondent counsel separately agreed
in writing between the Seller and the Facility Agent with respect thereto on a
basis (in relation to the costs referred to in 0 above) separately agreed
between the Seller and the Facility Agent.

 

7.2                    Value Added Tax

 

All fees and expenses payable pursuant to this clause 7 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon.

 

7.3                    Stamp and other duties

 

The Buyer agrees to pay on demand all stamp, documentary, registration or other
like duties or taxes (including any duties or taxes payable by a Finance Party)
imposed on or in connection with this Agreement and shall indemnify the other
Parties against any liability arising by reason of any delay or omission by the
Buyer to pay such duties or taxes.

 

8                     Miscellaneous and notices

 

8.1                    Notices

 

5

--------------------------------------------------------------------------------



 

The provisions of clause 23.1 of the Buyer Consent Agreement shall extend and
apply to the giving or making of notices or demands hereunder as if the same
were expressly stated herein with all necessary changes and so that any notices
to a Lender shall be sent to the relevant Lender to its address and contact
details set out in Schedule 1.

 

8.2                    Counterparts

 

This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.

 

8.3                    Limitation on recourse

 

The provisions of clause 16 (Limitation on recourse) of the Facility Agreement
shall apply equally to this Agreement.

 

9                     Governing law

 

9.1                    Law

 

This Agreement and any non-contractual obligations connected with it are
governed by and shall be construed in accordance with English law.

 

9.2                    Submission to jurisdiction

 

Each of the Parties hereto agree for the benefit of the other Parties hereto
that any legal action or proceedings arising out of or in connection with this
Agreement and any non-contractual obligations connected with it against any of
the Parties hereto or any of their respective assets shall be brought in the
English courts, and each of the Parties hereto irrevocably and unconditionally
submits to the jurisdiction of the English courts. Each of the Parties hereto
further agrees that only the courts of England and not those of any other State
shall have jurisdiction to determine any claim which a Party may have against
the another Party hereto arising out of or in connection with this Agreement.

 

Each of the Borrower and the Buyer confirms and agrees for the benefit of the
each of the other Parties hereto that those agents appointed by it pursuant to
clause 27.2 of the Buyer Consent Agreement are also designated, appointed and
empowered to receive for it and on its behalf, service of process issued out of
the English courts in any legal action or proceedings arising out of or in
connection with this Agreement and any non-contractual obligations connected
with it.

 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed on the date first above written.

 

6

--------------------------------------------------------------------------------



 

Schedule 1

The Mandated Lead Arrangers and the Lenders

 

Name

Facility Office and contact details

Banco Bilbao Vizcaya Argentaria, Paris Branch

29 avenue de l’Opéra

75001 Paris

France

 

Attention:           David Peyroux

Laura Luca de Tena

Maria Merodio

Fax No:             +33 1 44 86 84 45

Tel No:               +33 1 44 86 83 98 /

+33 1 44 86 83 21  /

+33 1 44 86 84 45

 

Email:                david.peyroux@bbva.com /

laura.luca@bbva.com /

asuncion.merodio@bbva.com

 

Banco Santander, S.A, Paris Branch

Facility Office:

 

374, rue Saint-Honoré

75001 Paris

France

 

Operational address:

 

Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain

 

Fax No:              +34 91 257 1682

 

Attention:           Elise Regnault

Beatriz de la Mata

Ecaterina Mucuta

Vanessa Berrio Vélez

Ana Sanz Gómez

 

Tel No:              +34 912893722

+1 212-297-2942

+33 1 53 53 70 46

+34 91 289 10 28

+34 91 289 17 90

 

E-mail:

elise.regnault@gruposantander.com

bdelamata@santander.us

ecaterina.mucuta@gruposantander.com

vaberrio@gruposantander.com

anasanz@gruposantander.com

MiddleOfficeParis@gruposantander.com

 

 

7

--------------------------------------------------------------------------------



 

Name

Facility Office and contact details

Citibank N.A., London Branch

Citigroup Centre

Canada Square

London E14 5LB

United Kingdom

 

Attention:           Guido Cicolani /

Cristiana Ilievici /

Konstantinos Frangos /

Romina Coates /

Kara Catt

 

Fax No:              +44 20 7986 4881

 

Tel No:              +44 20 7986 3035 /

+44 20 7508 0344 /

+44 20 7986 4824 /

+44 20 7986 5017

 

E-mail:               guido.cicolani@citi.com

cristiana.ilievici@citi.com

konstantinos.frangos@citi.com

kara.catt@citi.com

romina.coates@citi.com

HSBC France

HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit

 

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:           Guillaume Gladu / Alexandra Penda

 

Fax No:              + 33 1 40 70 28 80

 

Tel No:              + 33 1 40 70 73 81 /

+ 33 1 41 02 67 50

 

E-mail:              guillaume.gladu@hsbc.fr

alexandra.penda@hsbc.fr

 

Copy to:

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:           Julie Bellais

Celine Karsenty

 

Fax No:              + 33 1 40 70 78 93

 

Tel No:              + 33 1 40 70 28 59 /

+ 33 1 40 70 22 97

 

E-mail:               julie.bellais@hsbc.fr

 

8

--------------------------------------------------------------------------------



 

Name

Facility Office and contact details

 

celine.karsenty@hsbc.fr

Société Générale

Facility Office:

29 Boulevard Haussmann

75009 Paris

France

 

Address for Notices:

 

189, rue d’Aubervilliers

75886 PARIS CEDEX 18

France

OPER/FIN/SMO/EXT

 

Attention: Olivier Gueguen and Muriel Baumann

 

Tel No: +33 (0)1 42 13 07 52 / +33 (0)1 58 98 22 761

 

Fax No: +33 1 46 92 45 97

 

Email: muriel.baumann@sgcib.com

 

olivier.gueguen@sgcib.com

Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch

1/3/5 rue Paul Cézanne

75008 Paris

France

 

Attention:           Cedric le Duigou

Guillaume Branco

Cam Truong

Claire Lucien

Helene Ly

 

 

Fax No:             +33 1 44 90 48 01

 

Tel No:

Cedric le Duigou:        + 33 1 44 90 48 83

Guillaume Branco:      + 33 1 44 90 48 71

Cam Truong:               + 33 1 44 90 48 51

Claire Lucien:              + 33 1 44 90 48 49

Helene Ly:                   + 33 1 44 90 48 76

 

E-mail:               cedric_leduigou@fr.smbcgroup.com

guillaume_branco@fr.smbcgroup.com

cam_truong@fr.smbcgroup.com

claire_lucien@fr.smbcgroup.com

helene_ly@fr.smbcgroup.com

SFIL

1-3, rue de Passeur de Boulogne – CS 80054

92861 Issy-les-Moulineaux Cedex 9

France

 

Contact Person

Loan Administration Department:

 

9

--------------------------------------------------------------------------------



 

Name

Facility Office and contact details

 

Direction du Crédit Export:

Pierre-Marie Debreuille / Anne Crépin

Direction des Opérations:

Dominique Brossard / Patrick Sick

 

Telephone:

Pierre-Marie Debreuille      +33 1 73 28 87 64

Anne Crépin                       +33 1 73 28 88 59

Dominique Brossard           +33 1 73 28 91 93

Patrick Sick                         +33 1 73 28 87 66

 

Email:

pierre-marie.debreuille@sfil.fr

anne.crepin@sfil.fr

dominique.brossard@sfil.fr

patrick.sick@sfil.fr

refinancements-export@sfil.fr

creditexport_ops@sfil.fr

 

Fax:      + 33 1 73 28 85 04

 

10

--------------------------------------------------------------------------------



 

Schedule 2

Documents and evidence required as conditions precedent
(referred to in clause 5.1)

 

Part A: Facility Agent

 

1                               A certificate from an authorised signatory of
each of the Borrower and the Buyer confirming that there have been no changes or
amendments to the constitutional documents or board resolutions of such Party,
certified copies of which were previously delivered (directly or indirectly) to
the Facility Agent pursuant to the Facility Agreement or attaching revised
versions in case of any changes or amendments.

 

2                               A copy, certified by an authorised officer of
each of the Borrower and the Buyer of (a) resolutions of the board of directors
of such Party approving the transactions contemplated by this Agreement and
authorising a person or persons to execute this Agreement and any notices or
other documents to be given pursuant hereto and (b) any power of attorney issued
pursuant to such resolutions (which shall be certified as being in full force
and effect and not revoked or withdrawn).

 

3                               A copy, certified as a true copy by an
authorised signatory of the Buyer, of addendum no. 3 to the Building Contract
dated 25 January 2018 which (among other things) adjusts the provisions dealing
with payment of the Basic Contract Price.

 

4                               Payment of all fees, commissions, costs and
expenses required to be paid to the Finance Parties on or before the Effective
Date under any of the Transaction Documents or under any mandate letter or fee
letter entered into in connection with the Transaction Documents.

 

5                               Written acceptance by the agents for service of
process in respect of the Borrower and the Buyer in relation to this Agreement.

 

6                               An opinion of Norton Rose Fulbright LLP, English
legal advisers.

 

7                               An opinion of Watson Farley & Williams LLP,
Liberian legal advisers.

 

8                               An opinion of Walkers, Cayman Islands legal
advisers.

 

9                               A confirmation from Walkers Fiduciary Limited as
shareholder of the Borrower that the share charge dated 22 June 2016 remains in
full force and effect.

 

10                        Evidence, in a form and substance satisfactory to the
Lenders, that BpiFrance Assurance Export has agreed to the changes referred to
in this Agreement.

 

11

--------------------------------------------------------------------------------



 

Part B: Buyer

 

1          A certificate from an authorised signatory of the Borrower confirming
that there have been no changes or amendments to the constitutional documents or
board resolutions of the Borrower, certified copies of which were previously
delivered to the Facility Agent pursuant to the Facility Agreement or attaching
revised versions in case of any changes or amendments.

 

2                               A copy, certified by an authorised officer of
the Borrower of (a) resolutions of the board of directors of the Borrower
approving the transactions contemplated by this Agreement and authorising a
person or persons to execute this Agreement and any notices or other documents
to be given pursuant hereto and (b) any power of attorney issued pursuant to
such resolutions (which shall be certified as being in full force and effect and
not revoked or withdrawn).

 

3                               Written acceptance by the agent for service of
process in respect of the Borrower in relation to this Agreement.

 

12

--------------------------------------------------------------------------------



 

Schedule 3

Amendments to Facility Agreement

 

A new clause 9.2(h) shall be incorporated as follows:

 

“(h)                             where the Borrower requests that the final
Advance be made available on the Actual Delivery Date, the Facility Agent is
satisfied that the Vessel will be delivered by the Seller to the Buyer (or its
nominee) at the same time as the making of the final Advance.”.

 

13

--------------------------------------------------------------------------------



 

Schedule 4

Amendments to Novation Agreement

 

1                             The definition of “Spot Rate of Exchange” in
clause 1.1 shall be deleted and replaced with the following new definition:

 

“Spot Rate of Exchange means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the mid FX Rate EUR/USD
(published on the basis of the 1:00pm London Bloomberg BFIX rate) two
(2) Business Days before that date.”

 

2                               The words “First Payment Date (as defined in the
Receivable Purchase Agreement)” in clause 5.6(b) (Notification of New Borrower’s
hedging arrangements) shall be deleted and replaced with the words “Signing
Date”.

 

3                               The words “ECB FX” in clause 5.7 (Additional
Spot Rate of Exchange) shall be deleted and replaced with the words “Bloomberg
BFIX”.

 

4                               The form of Novated Credit Agreement set out in
Schedule 3 shall be replaced with the form set out in Part A of the Annex to
this Schedule.

 

5                             New Exhibits E-1 and E-2 shall be added to the
Novated Credit Agreement in the form set out in Part B of the Annex to this
Schedule.

 

14

--------------------------------------------------------------------------------



 

Annex to Schedule 4

 

Part A
(Replacement Form of Novated Credit Agreement)

 

15

--------------------------------------------------------------------------------



 

EXECUTION VERSION

 

 

--------------------------------------------------------------------------------

 

HULL NO. K34 CREDIT AGREEMENT

 

 

--------------------------------------------------------------------------------

 

dated 22 June 2016 as novated, amended and restated
on the Actual Delivery Date pursuant to
a novation agreement dated 22 June 2016

 

BETWEEN

 

Royal Caribbean Cruises Ltd.

 

as the Borrower,

 

the Lenders from time to time party hereto,

 

Citibank N.A., London Branch
as Global Coordinator

 

Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as ECA Agent

 

and

 

Citibank Europe plc, UK Branch
as Facility Agent

 

and

 

Banco Bilbao Vizcaya Argentaria, Paris Branch, Banco Santander, S.A. Paris
branch,
Citibank N.A., London Branch, HSBC France, Société Générale and
Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
as Mandated Lead Arrangers

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

PAGE

 

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

SECTION 1.1. Defined Terms

2

 

 

SECTION 1.2. Use of Defined Terms

15

 

 

SECTION 1.3. Cross-References

15

 

 

SECTION 1.4. Accounting and Financial Determinations

15

 

 

ARTICLE II COMMITMENTS AND BORROWING PROCEDURES

 

 

SECTION 2.1. Commitment

16

 

 

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of Commitments

16

 

 

SECTION 2.3. Borrowing Procedure

16

 

 

SECTION 2.4. Funding

19

 

 

ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1. Repayments

19

 

 

SECTION 3.2. Prepayment

19

 

 

SECTION 3.3. Interest Provisions

21

 

 

SECTION 3.3.1. Rates

21

 

 

SECTION 3.3.2. [Intentionally omitted]

21

 

 

SECTION 3.3.3. Interest stabilisation

21

 

 

SECTION 3.3.4. Post-Maturity Rates

21

 

 

SECTION 3.3.5. Payment Dates

21

 

 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks

22

 

 

SECTION 3.4. Commitment Fees

22

 

 

SECTION 3.4.1. Payment

22

 

 

SECTION 3.5. Other Fees

23

 

i

--------------------------------------------------------------------------------



 

ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS

 

 

SECTION 4.1. LIBO Rate Lending Unlawful

23

 

 

SECTION 4.2. Deposits Unavailable

23

 

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc.

24

 

 

SECTION 4.4. Funding Losses

25

 

 

SECTION 4.4.1. Indemnity

25

 

 

SECTION 4.4.2. Exclusion

27

 

 

SECTION 4.5. Increased Capital Costs

27

 

 

SECTION 4.6. Taxes

28

 

 

SECTION 4.7. Reserve Costs

30

 

 

SECTION 4.8. Payments, Computations, etc.

31

 

 

SECTION 4.9. Replacement Lenders, etc.

31

 

 

SECTION 4.10. Sharing of Payments

32

 

 

SECTION 4.10.1. Payments to Lenders

32

 

 

SECTION 4.10.2. Redistribution of payments

32

 

 

SECTION 4.10.3. Recovering Lender’s rights

32

 

 

SECTION 4.10.4. Reversal of redistribution

33

 

 

SECTION 4.10.5. Exceptions

33

 

 

SECTION 4.11. Set-off

33

 

 

SECTION 4.12. Use of Proceeds

33

 

 

SECTION 4.13. FATCA Information

34

 

 

SECTION 4.14. Resignation of the Facility Agent

35

 

 

ARTICLE V CONDITIONS TO BORROWING

 

 

SECTION 5.1. Advance of the Loan

35

 

 

SECTION 5.1.1. Resolutions, etc.

35

 

 

SECTION 5.1.2. Opinions of Counsel

36

 

ii

--------------------------------------------------------------------------------



 

SECTION 5.1.3. BpiFAE Insurance Policy

36

 

 

SECTION 5.1.4. Closing Fees, Expenses, etc.

36

 

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc.

36

 

 

SECTION 5.1.6. Loan Request

37

 

 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations

37

 

 

SECTION 5.1.8. Protocol of delivery

37

 

 

SECTION 5.1.9. Title to Purchased Vessel

37

 

 

SECTION 5.1.10. Interest Stabilisation

37

 

 

SECTION 5.1.1. Escrow Account Security

39

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

 

 

SECTION 6.1. Organization, etc.

39

 

 

SECTION 6.2. Due Authorization, Non-Contravention, etc.

39

 

 

SECTION 6.3. Government Approval, Regulation, etc.

39

 

 

SECTION 6.4. Compliance with Environmental Laws

40

 

 

SECTION 6.5. Validity, etc.

40

 

 

SECTION 6.6. No Default, Event of Default or Prepayment Event

40

 

 

SECTION 6.7. Litigation

40

 

 

SECTION 6.8. The Purchased Vessel

40

 

 

SECTION 6.9. Obligations rank pari passu; Liens

41

 

 

SECTION 6.10. Withholding, etc.

41

 

 

SECTION 6.11. No Filing, etc. Required

41

 

 

SECTION 6.12. No Immunity

41

 

 

SECTION 6.13. Investment Company Act

41

 

 

SECTION 6.14. Regulation U

41

 

 

SECTION 6.15. Accuracy of Information

41

 

 

SECTION 6.16. Compliance with Laws

42

 

iii

--------------------------------------------------------------------------------



 

ARTICLE VII COVENANTS

 

 

SECTION 7.1. Affirmative Covenants

42

 

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc.

42

 

 

SECTION 7.1.2. Approvals and Other Consents

43

 

 

SECTION 7.1.3. Compliance with Laws, etc.

44

 

 

SECTION 7.1.4. The Purchased Vessel

44

 

 

SECTION 7.1.5. Insurance

45

 

 

SECTION 7.1.6. Books and Records

45

 

 

SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements

45

 

 

SECTION 7.2. Negative Covenants

45

 

 

SECTION 7.2.1. Business Activities

45

 

 

SECTION 7.2.2. Indebtedness

46

 

 

SECTION 7.2.3. Liens

46

 

 

SECTION 7.2.4. Financial Condition

48

 

 

SECTION 7.2.5. [Intentionally omitted]

49

 

 

SECTION 7.2.6. Consolidation, Merger, etc.

49

 

 

SECTION 7.2.7. Asset Dispositions, etc.

49

 

 

SECTION 7.3. Lender incorporated in the Federal Republic of Germany

50

 

 

ARTICLE VIII EVENTS OF DEFAULT

 

 

SECTION 8.1. Listing of Events of Default

50

 

 

SECTION 8.1.1. Non-Payment of Obligations

50

 

 

SECTION 8.1.2. Breach of Warranty

50

 

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations

50

 

 

SECTION 8.1.4. Default on Other Indebtedness

50

 

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc.

51

 

 

SECTION 8.2. Action if Bankruptcy

52

 

iv

--------------------------------------------------------------------------------



 

SECTION 8.3. Action if Other Event of Default

52

 

 

ARTICLE IX PREPAYMENT EVENTS

 

 

SECTION 9.1. Listing of Prepayment Events

52

 

 

SECTION 9.1.1. Change of Control

52

 

 

SECTION 9.1.2. Unenforceability

52

 

 

SECTION 9.1.3. Approvals

53

 

 

SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations

53

 

 

SECTION 9.1.5. Judgments

53

 

 

SECTION 9.1.6. Condemnation, etc.

53

 

 

SECTION 9.1.7. Arrest

53

 

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel

53

 

 

SECTION 9.1.9. BpiFAE Insurance Policy

53

 

 

SECTION 9.1.10. Illegality

53

 

 

SECTION 9.2. Mandatory Prepayment

54

 

 

SECTION 9.3. Mitigation

54

 

 

ARTICLE X THE FACILITY AGENT AND THE ECA AGENT

 

 

SECTION 10.1. Actions

54

 

 

SECTION 10.2. Indemnity

54

 

 

SECTION 10.3. Funding Reliance, etc.

55

 

 

SECTION 10.4. Exculpation

55

 

 

SECTION 10.5. Successor

56

 

 

SECTION 10.6. Loans by the Facility Agent

57

 

 

SECTION 10.7. Credit Decisions

57

 

 

SECTION 10.8. Copies, etc.

57

 

 

SECTION 10.9. The Agents’ Rights

57

 

 

SECTION 10.10. The Facility Agent’s Duties

58

 

v

--------------------------------------------------------------------------------



 

SECTION 10.11. Employment of Agents

58

 

 

SECTION 10.12. Distribution of Payments

58

 

 

SECTION 10.13. Reimbursement

58

 

 

SECTION 10.14. Instructions

59

 

 

SECTION 10.15. Payments

59

 

 

SECTION 10.16. “Know your customer” Checks

59

 

 

SECTION 10.17. No Fiduciary Relationship

59

 

 

SECTION 10.18. Illegality

59

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS

 

 

SECTION 11.1. Waivers, Amendments, etc.

59

 

 

SECTION 11.2. Notices

61

 

 

SECTION 11.3. Payment of Costs and Expenses

62

 

 

SECTION 11.4. Indemnification

62

 

 

SECTION 11.5. Survival

64

 

 

SECTION 11.6. Severability

64

 

 

SECTION 11.7. Headings

64

 

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.

64

 

 

SECTION 11.9. Third Party Rights

64

 

 

SECTION 11.10. Successors and Assigns

64

 

 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan

65

 

 

SECTION 11.11.1. Assignments

65

 

 

SECTION 11.11.2. Participations

67

 

 

SECTION 11.11.3. Register

68

 

 

SECTION 11.11.4. Rights of BpiFAE to payments

68

 

 

SECTION 11.12. Other Transactions

68

 

 

SECTION 11.13. BpiFAE Insurance Policy

68

 

vi

--------------------------------------------------------------------------------



 

SECTION 11.13.1. Terms of BpiFAE Insurance Policy

68

 

 

SECTION 11.13.2. Obligations of the Borrower

69

 

 

SECTION 11.13.3. Obligations of the ECA Agent and the Lenders

69

 

 

SECTION 11.14. Law and Jurisdiction

70

 

 

SECTION 11.14.1. Governing Law

70

 

 

SECTION 11.14.2. Jurisdiction

70

 

 

SECTION 11.14.3. Alternative Jurisdiction

70

 

 

SECTION 11.14.4. Service of Process

70

 

 

SECTION 11.15. Confidentiality

71

 

 

SECTION 11.16. French Authority Requirements

71

 

 

SECTION 11.17. Waiver of immunity

72

 

 

SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

72

 

vii

--------------------------------------------------------------------------------



 

EXHIBITS

 

Exhibit A

-

 

Form of Loan Request

 

 

 

 

Exhibit B-1

-

 

Form of Opinion of Liberian Counsel to Borrower

 

 

 

 

Exhibit B-2

-

 

Form of Opinion of English Counsel to the Facility Agent and the Lenders

 

 

 

 

Exhibit B-3

-

 

Form of Opinion of French Counsel to the Facility Agent and the Lenders

 

 

 

 

Exhibit B-4

-

 

Form of Opinion of US Tax Counsel to the Lenders

 

 

 

 

Exhibit C

-

 

Form of Lender Assignment Agreement

 

 

 

 

Exhibit D

-

 

Form of Certificate of French Content

 

 

 

 

Exhibit E-1

-

 

Form of Delivery Non-Yard Costs Certificate

 

 

 

 

Exhibit E-2

-

 

Form of Final Non-Yard Costs Certificate

 

viii

--------------------------------------------------------------------------------



 

CREDIT AGREEMENT

 

HULL NO. K34 CREDIT AGREEMENT, dated 22 June 2016 as novated, amended and
restated on the Actual Delivery Date (as defined below), is among Royal
Caribbean Cruises Ltd., a Liberian corporation (the “Borrower”), Sumitomo Mitsui
Banking Corporation Europe Limited, Paris Branch in its capacity as agent for
the Lenders referred to below in respect of matters related  to BpiFrance
Assurance Export (in such capacity, the “ECA Agent”), Citibank Europe plc, UK
Branch in its capacity as facility agent (in such capacity, the “Facility
Agent”) and the financial institutions listed in Schedule 1 to the Novation
Agreement (as defined below) as lenders (in such capacity, together with each of
the other Persons that shall become a “Lender” in accordance with clause 12 of
the Novation Agreement or Section 11.11.1 hereof, each of them individually a
“Lender” and, collectively, the “Lenders”).

 

W I T N E S S E T H:

 

WHEREAS,

 

(A)     The Borrower and Chantiers de l’Atlantique S.A. (previously known as STX
France S.A.) (the “Builder”) have entered on 16 February 2015 into a Contract
for the Construction and Sale of Hull No. K34 (as amended from time to time, the
“Construction Contract”) pursuant to which the Builder has agreed to design ,
construct, equip, complete, sell and deliver the passenger cruise vessel bearing
Builder’s hull number K34 which shall be owned by a Subsidiary of the Borrower,
Celebrity Edge, Inc. (the “Purchased Vessel”);

 

(B)      The Lenders have agreed to make available to the Borrower, upon the
terms and conditions contained herein, a US dollar loan facility calculated on
the amount (the “Maximum Loan Amount”) equal to the EUR sum of:

 

(i)       eighty per cent (80%) of the Contract Price (as defined below) of the
Purchased Vessel, and including Non-Yard Costs of up to EUR 76,000,000 (the
“Maximum Non-Yard Costs Amount”) and the Other Basic Contract Price Increases
(as defined below) for the Purchased Vessel of an amount which, when aggregated
with the Non-Yard Costs, does not exceed EUR 68,300,000, but which amount shall
not exceed in the aggregate EUR 697,940,000.

 

(ii)      eighty per cent (80%) of the change orders of up to EUR 99,110,000
(representing up to 17% of the Basic Contract Price) effected in accordance with
the Construction Contract; and

 

(iii)     100% of the BpiFAE Premium (as defined below),

 

being an amount no greater than EUR 652,624,540 and being made available in the
US Dollar Equivalent of that Maximum Loan Amount (as such Dollar amount may be
adjusted pursuant to clause 5.3 of the Novation Agreement);

 

(C)      Of the amounts referred to in recital (B)(i) and (ii) above, the
Lenders have made certain amounts available to the Original Borrower during the
period prior

 

1

--------------------------------------------------------------------------------



 

to the Actual Delivery Date pursuant to this Agreement (the liability for which
amount has been assumed by the Borrower following the novation of this Agreement
pursuant to the Novation Agreement) and, in relation to the amount referred to
in recital (B)(i), the balance has been or shall be made available to the
Borrower as an Additional Advance pursuant to the Novation Agreement and this
Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

SECTION 1.1. Defined Terms.  The following terms (whether or not underscored)
when used in this Agreement, including its preamble and recitals, shall, when
capitalized, except where the context otherwise requires, have the following
meanings (such meanings to be equally applicable to the singular and plural
forms thereof):

 

“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.

 

“Actual Delivery Date” means the date on which the Purchased Vessel is delivered
by the Builder to, and accepted by, the Borrower under the Construction
Contract, being also the date on which the final balance of the Loan is advanced
by way of the Additional Advances.

 

“Additional Advances” is defined in the Novation Agreement.

 

“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.

 

“Agent” means either the ECA Agent or the Facility Agent and “Agents” means both
of them.

 

“Agreement” means, on any date, this credit agreement as originally in effect on
the Signing Date and as novated, amended and restated by the Novation Agreement
and as thereafter from time to time amended, supplemented, amended and restated,
or otherwise modified and in effect on such date.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.

 

“Applicable Commitment Rate” means (x) from the Signing Date up to but excluding
April 30,2018, 0.15% per annum, (y) from April 30, 2018 up to but excluding
April 30, 2019, 0.25% per annum, and (z) from April 30, 2019 until the
Commitment Fee Termination Date, 0.30% per annum.

 

2

--------------------------------------------------------------------------------



 

“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.

 

“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.

 

“Assignee Lender” is defined in Section 11.11.1.

 

“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank of Nova Scotia Agreement” means the U.S. $1,428,000,000 amended and
restated credit agreement dated as of December 4, 2017 among the Borrower, as
borrower, the various financial institutions as are or shall become parties
thereto, as lenders, and The Bank of Nova Scotia, as administrative agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Basic Contract Price” is as defined in the Construction Contract.

 

“Borrower” is defined in the preamble.

 

“BpiFAE” means BpiFrance Assurance Export, the French export credit agency, a
French société par action simplifiée à associé unique with its registered office
at 27-31, avenue du Général Leclerc, 94710 Maisons-Alfort Cedex, France,
registered at the trade and companies registry of Créteil under number 815 276
308 and includes its successors in title or any other person succeeding to
BpiFrance Assurance Export in the role as export credit agency of the Republic
of France to manage and provide under its control, on its behalf and in its name
the public export guarantees as provided by article L 432-1 of the French
insurance code.

 

“BpiFAE Enhanced Guarantee” means the enhanced guarantee (garantie rehaussée)
issued or to be issued by BpiFAE to the benefit of CAFFIL in accordance with
article 84 of the French Amending Finance Law 2012 (as amended) in relation to
the refinancing of SFIL’s participation and Commitments under the Loan, and any
other documents (including any security) entered into or to be entered into by
SFIL with CAFFIL and/or BpiFAE in relation thereto.

 

3

--------------------------------------------------------------------------------



 

“BpiFAE Insurance Policy” means the export credit insurance policy in respect of
the Loan issued by BpiFAE for the benefit of the Lenders.

 

“BpiFAE Premium” means the premium payable to BpiFAE under and in respect of the
BpiFAE Insurance Policy.

 

“Builder” is defined in the preamble.

 

“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London, Madrid or Paris, and if the applicable Business Day relates to an
advance of all or part of the Loan, an Interest Period, prepayment or
conversion, in each case with respect to the Loan bearing interest by reference
to the LIBO Rate, a day on which dealings in deposits in Dollars are carried on
in the London interbank market.

 

“CAFFIL” means Caisse Française de Financement Local, a French société anonyme,
with its registered office at 1-3 rue du Passeur de Boulogne, 92130
Issy-les-Moulineaux, France, registered at the trade and companies registry of
Nanterre under number 421 318 064.

 

“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.

 

“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.

 

“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

 

“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.

 

“Change of Control” means an event or series of events by which (a) any “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other

 

4

--------------------------------------------------------------------------------



 

equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

 

“CIRR” means 2.93% per annum being the Commercial Interest Reference Rate
determined in accordance with the OECD Arrangement for Officially Supported
Export Credits to be applicable to the Loan hereunder.

 

“Citibank” means Citibank N.A., London Branch.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Commitment” is defined in Section 2.2 and means, relative to any Lender, such
Lender’s obligation to make the Loan pursuant to Section 2.1.

 

“Commitment Fees” is defined in Section 3.4.

 

“Commitment Fee Termination Date” is defined in Section 3.4.

 

“Commitment Termination Date” means the Back Stop Date (as defined in the
Receivable Purchase Agreement) (or such later date as the Lenders and BpiFAE may
agree).

 

“Construction Contract” is defined in the preamble.

 

“Contract Price” is as defined in the Construction Contract and which includes a
lump sum amount in respect of the Non-Yard Costs.

 

“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.

 

“Covered Taxes” is defined in Section 4.6.

 

“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.

 

“Delivery Non-Yard Costs Certificate” means the certificate to be provided to
the Facility Agent in the form of Exhibit E-1 on or prior to the Actual Delivery
Date certifying the amount in EUR of the Paid Non-Yard Costs and the Unpaid
Non-Yard Costs as at the Actual Delivery Date, duly signed by the Borrower and
endorsed by the Builder.

 

“Dollar” and the sign “$” mean lawful money of the United States.

 

“ECA Agent” is defined in the preamble.

 

5

--------------------------------------------------------------------------------



 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date this Agreement becomes effective pursuant to
Section 11.8.

 

“Effective Time” means the Novation Effective Time as defined in the Novation
Agreement.

 

“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.

 

“Escrow Account” means the Dollar escrow account of the Borrower opened or to be
opened with the Escrow Account Bank for the purpose of receiving the relevant
amount of the Additional Advances in respect of Unpaid Non-Yard Costs in
accordance with Section 2.3f).

 

“Escrow Account Bank” means Citibank N.A., London Branch of Citigroup Centre,
Canada Square, Canary Wharf, London E14 5LB.

 

“Escrow Account Security” means the account security in respect of the Escrow
Account executed or, as the context may require, to be executed by the Borrower
in favour of the Security Trustee in the form agreed by the Lenders and the
Borrower on or about the Restatement Date.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3
May 1998, as amended from time to time.

 

“Event of Default” is defined in Section 8.1.

 

“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Signing Date.

 

6

--------------------------------------------------------------------------------



 

“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.

 

“FATCA” means (a) Sections 1471 through 1474 of the Code, as in effect at the
date hereof, and any current or future regulations promulgated thereunder or
official interpretations thereof, (b) any treaty, law or regulation of any other
jurisdiction, or relating to an intergovernmental agreement between the US and
any other jurisdiction, which (in either case) facilitates the implementation of
any law or regulation referred to in paragraph (a) above; or (c) any agreement
pursuant to the implementation of any treaty, law or regulation referred to in
paragraphs (a) or (b) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

“FATCA Deduction” means a deduction or withholding from a payment under a Loan
Document required by FATCA.

 

“FATCA Exempt Party” means a party to this Agreement that is entitled to receive
payments free from any FATCA Deduction.

 

“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Mandated Lead Arrangers, the
Arrangers, the Lenders and/or the Borrower setting out the amount of certain
fees referred to in, or payable in connection with, this Agreement.

 

“Final Maturity” means twelve (12) years after the Actual Delivery Date.

 

“Final Non-Yard Costs Certificate” means the certificate to be provided to the
Facility Agent in the form of Exhibit E-2 on or prior to the NYC Cut Off Date
certifying the amount in Euro of the Paid Non-Yard Costs as at the date of that
certificate, duly signed by the Borrower.

 

“Fiscal Quarter” means any quarter of a Fiscal Year.

 

“Fiscal Year” means any annual fiscal reporting period of the Borrower.

 

“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:

 

a)    net cash from operating activities (determined in accordance with GAAP)
for such period, as shown in the Borrower’s consolidated statement of cash flow
for such period, to

 

b)    the sum of:

 

i)             dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus

 

7

--------------------------------------------------------------------------------



 

ii)            scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.

 

“Fixed Rate” means a rate per annum equal to the sum of the CIRR plus the Fixed
Rate Margin.

 

“Fixed Rate Margin” means 0.295% per annum.

 

“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.

 

“Floating Rate Margin” means, for each Interest Period 0.90% per annum.

 

“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

 

“French Authorities” means the Direction Générale du Trésor of the French
Ministry of Economy and Finance, any successors thereto, or any other
governmental authority in or of France involved in the provision, management or
regulation of the terms, conditions and issuance of export credits including,
among others, such entities to whom authority in respect of the extension or
administration of export financing matters have been delegated, such as BpiFAE
and Natixis DAI.

 

“Funding Losses Event” is defined in Section 4.4.1.

 

“GAAP” is defined in Section 1.4.

 

“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.

 

“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.

 

“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.

 

“Historic Screen Rate” means, in relation to the Loan, the most applicable
recent rate which appeared on Thomson Reuters LIBOR 01 Page (or any similar
page) for the currency of the Loan and for a period equal to the applicable
Interest Period for the Loan and which is no more than 7 days before the
commencement of the applicable Interest Period for which such rate may be
applicable.

 

8

--------------------------------------------------------------------------------



 

“Illegality Notice” is defined in Section 3.2(b).

 

“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than (i) trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business so long as such trade accounts payable are
payable within 180 days of the date the respective goods are delivered or the
respective services are rendered and (ii) any purchase price adjustment, earnout
or deferred payment of a similar nature incurred in connection with an
acquisition (but only to the extent that no payment has at the time accrued
pursuant to such purchase price adjustment, earnout or deferred payment
obligation; (c) Indebtedness of others secured by a Lien on the property of such
Person, whether or not the respective indebtedness so secured has been assumed
by such Person; (d) obligations of such Person in respect of letters of credit
or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) guarantees by such Person of Indebtedness of others, up to the
amount of Indebtedness so guaranteed; (g) obligations of such Person in respect
of surety bonds and similar obligations; and (h) liabilities arising under
Hedging Instruments.

 

“Indemnified Liabilities” is defined in Section 11.4.

 

“Indemnified Parties” is defined in Section 11.4.

 

“Interest Payment Date” means each Repayment Date.

 

“Interest Period” means the period between the Actual Delivery Date and the
first Repayment Date, and subsequently each succeeding period between two
consecutive Repayment Dates.

 

“Interest Stabilisation Agreement” means an agreement on interest stabilisation
entered into between Natixis and each Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
any security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1) in
connection with the Loan.

 

“Investment Grade” means, with respect to Moody’s, a Senior Debt Rating of Baa3
or better and, with respect to S&P, a Senior Debt Rating of BBB- or better.

 

“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit C.

 

“Lender” and “Lenders” are defined in the preamble.

 

“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States but subject in all

 

9

--------------------------------------------------------------------------------



 

cases to the agreement of Natixis DAI in relation to the CIRR, which shall be
making or maintaining the Loan of such Lender hereunder.

 

“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Thomson Reuters LIBOR01
Page (or any successor page) at or about 11:00 a.m. (London time) two
(2) Business Days before the commencement of the relevant Interest Period;
provided that:

 

a)    subject to Section 3.3.6, if no such offered quotation appears on Thomson
Reuters LIBOR01 Page (or any successor page) at the relevant time the LIBO Rate
shall be the Historic Screen Rate or, if it is not possible to calculate an
Historic Screen Rate, it shall be the rate per annum certified by the Facility
Agent to be the average of the rates quoted by the Reference Banks as the rate
at which each of the Reference Banks was (or would have been) offered deposits
of Dollars by prime banks in the London interbank market in an amount
approximately equal to the amount of the Loan and for a period of six months;

 

b)    for the purposes of determining the post-maturity rate of interest under
Section 3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees; and

 

c)    if that rate is less than zero, the LIBO Rate shall be deemed to be zero.

 

“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.

 

“Lien Basket Amount” is defined in Section 7.2.3 b).

 

“Loan” means the advances made by the Lenders under this Agreement from time to
time or, as the case may be, the aggregate outstanding amount of such advances
from time to time.

 

“Loan Documents” means this Agreement, the Novation Agreement, the Fee Letters
and the Escrow Account Security.

 

“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit A
hereto.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.

 

10

--------------------------------------------------------------------------------



 

“Material Litigation” is defined in Section 6.7.

 

“Maximum Loan Amount” is defined in the preamble.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Natixis” means Natixis, a French société anonyme with its registered office at
30, avenue Pierre Mendès France, 75013 Paris, France, registered with the Paris
Commercial and Companies Registry under number 542 044 524 RCS Paris.

 

“Natixis DAI” means Natixis DAI Direction des Activités Institutionnelles.

 

“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);

 

a)            all cash on hand of the Borrower and its Subsidiaries; plus

 

b)            all Cash Equivalents.

 

“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.

 

“New Financings” means proceeds from:

 

a)            borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and

 

b)            the issuance and sale of equity securities.

 

“Non-Yard Costs” has the meaning assigned to “NYC Allowance” in Article II.1 of
the Construction Contract and, when such expression is prefaced by the word
“incurred”, shall mean such amount of the Non-Yard Costs, not exceeding
EUR76,000,000 and when aggregated with the Other Basic Contract Price Increases
in an amount not exceeding EUR68,300,000, as shall at the relevant time have
been paid, or become payable, to the Builder by the Borrower under the
Construction Contract as part of the Contract Price.

 

“Nordea Agreement” means the U.S. $1,150,000,000 amended and restated credit
agreement dated as of October 12, 2017, among the Borrower, as the borrower, the
various financial institutions as are or shall become parties thereto and Nordea
Bank AB (publ), New York Branch as administrative agent, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Novated Loan Balance” is as defined in the Novation Agreement.

 

“Novation Agreement” means the novation agreement dated 22 June 2016 (as
amended) and made between the Original Borrower and the parties hereto pursuant
to which (amongst other things) this Agreement was novated, amended and
restated.

 

11

--------------------------------------------------------------------------------



 

“NYC Cut Off Date” means the date falling 60 days after the Actual Delivery Date
or such later date as the Lenders (with the approval of BpiFAE) may agree.

 

“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.

 

“Option Period” is defined in Section 3.2(c).

 

“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.

 

“Original Borrower” means Azairemia Finance Limited of Cayman Corporate Centre,
27 Hospital Road, George Town, Grand Cayman KY1-9008, Cayman Islands.

 

“Other Basic Contract Price Increases” is defined in the Novation Agreement.

 

“Paid Non-Yard Costs” means as at any relevant date, the amount in Euro of the
Non-Yard Costs which have been paid for by the Borrower and, where applicable,
supplied, installed and completed on the Purchased Vessel and as determined in
accordance with the relevant amounts certified in the Delivery Non-Yard Costs
Certificate or, as the case may be, the Final Non-Yard Costs Certificate as at
such time.

 

“Participant” is defined in Section 11.11.2.

 

“Participant Register” is defined in Section 11.11.2.

 

“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.

 

“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.

 

“Prepayment Event” is defined in Section 9.1.

 

“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.

 

“Purchased Vessel” is defined in the preamble.

 

“Receivable Purchase Agreement” is as defined in the Novation Agreement.

 

“Reference Banks” means Société Générale and Sumitomo Mitsui Banking Corporation
Europe Limited, Paris Branch and such other Lender as shall be so named by the
Borrower and agrees to serve in such role and each additional Reference Bank
and/or each replacement Reference Bank appointed by the Facility Agent pursuant
to Section 3.3.6.

 

“Register” is defined in Section 11.11.3.

 

12

--------------------------------------------------------------------------------



 

“Repayment Date” means, subject to Section 4.8(c), each of the dates for payment
of the repayment installments of the Loan pursuant to Section 3.1.

 

“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.

 

“Restatement Date” means 5 October 2018, being the date on which the form of
this Agreement was amended and restated.

 

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Financial Inc.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, or any person owned or controlled by any such
Person or Persons, or (b) any Person operating, organized or resident in a
Sanctioned Country.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Security Trustee” means Citicorp Trustee Company Limited of Citigroup Centre,
Canada Square, London E14 5LB in its capacity as security trustee for the
purpose of the Escrow Account Security.

 

“Senior Debt Rating” means, as of any date, (a) the implied senior debt rating
of the Borrower for debt pari passu in right of payment and in right of
collateral security with the Obligations as given by Moody’s and S&P or (b) in
the event the Borrower receives an actual unsecured senior debt rating (apart
from an implied rating) from Moody’s and/or S&P, such actual rating or ratings,
as the case may be (and in such case the Senior Debt Rating shall not be
determined by reference to any implied senior debt rating from either agency).

 

“SFIL” means SFIL, a French société anonyme with is registered office at 1-3 rue
du Passeur de Boulogne, 92130 Issy-les-Moulineaux, France, registered at the
trade and companies registry of Nanterre under number 428 782 585.

 

“Signing Date” means the date of the Novation Agreement.

 

13

--------------------------------------------------------------------------------



 

“Spot Rate of Exchange” means, for the purposes of determining an equivalent
amount in EUR of Dollars on any relevant date, the FX Rate EUR/USD (published on
the basis of the 1:00pm London BFIX rate) two (2) Business Days before that
date.

 

“Steel Price Adjustment Excess” is as defined in the Novation Agreement.

 

“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Signing Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.

 

“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person.

 

“Unpaid Non-Yard Costs” means, as at the Actual Delivery Date, the amount in
Euro of the Non-Yard Costs which have not been paid for by the Borrower and/or
where applicable, supplied, installed and completed on the Purchased Vessel as
at the Actual Delivery Date and as determined in accordance with the relevant
amounts certified in the Delivery Non-Yard Costs Certificate.

 

“US Dollar Equivalent” means (i) for all EUR amounts payable in respect of the
Additional Advances for the amount of the Non-Yard Costs or the Other Basic
Contract Price Increases referred to in clause 5.2(a) of the Novation Agreement
or the Steel Price Adjustment Excess referred to in clause 5.2(b) of the
Novation Agreement (and disregarding for the purposes of this definition that
the Additional Advance in respect of such amounts shall be drawn in Dollars),
such EUR amounts converted to a corresponding Dollar amount at the Weighted
Average Rate of Exchange and (ii) for the EUR amount payable in respect of the
Additional Advance for the BpiFAE Premium referred to in clause 5.2(c) of the
Novation Agreement, and for the calculation and payment of the Novated Loan
Balance (as defined in the Novation Agreement), the amount thereof in EUR
converted to a corresponding Dollar amount as determined by the Facility Agent
on the basis of the Spot Rate of Exchange.  The US Dollar Equivalent of the
Maximum Loan Amount shall be calculated by the Borrower in consultation with the
Facility Agent no less than two (2) Business Days prior to the proposed Actual
Delivery Date.

 

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

 

“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.

 

14

--------------------------------------------------------------------------------



 

“Weighted Average Rate of Exchange” means the weighted average rate of exchange
that the Borrower has agreed, either in the spot or forward currency markets, to
pay its counterparties for the purchase of the relevant amounts of euro with
Dollars for the payment of the euro amount of the Contract Price (including the
portion thereof comprising the change orders, any Other Basic Contract Price
Increases, the Steel Price Adjustment Excess and the Non-Yard Costs) and
including in such weighted average calculation (a) the NYC Applicable Rate (as
defined in the Novation Agreement) in relation to the portion of the Contract
Price comprising the Non-Yard Costs and (b) the spot rates for any other euro
amounts that have not been hedged by the Borrower.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the context
otherwise requires, terms for which meanings are provided in this Agreement
shall, when capitalized, have such meanings when used in the Loan Request and
each notice and other communication delivered from time to time in connection
with this Agreement or any other Loan Document.

 

SECTION 1.3. Cross-References.  Unless otherwise specified, references in this
Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.

 

SECTION 1.4. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.15, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such

 

15

--------------------------------------------------------------------------------



 

purpose), then such item shall for the purposes of Section 7.2.4 continue to be
determined in accordance with GAAP relating thereto as if GAAP were applied
immediately prior to such change in GAAP or in the interpretation thereof until
such notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding the foregoing, all obligations of any person that are
or would be characterized as operating lease obligations in accordance with GAAP
on the Restatement Date (whether or not such operating lease obligations were in
effect on such date) shall continue to be accounted for as operating lease
obligations for the purposes of this Agreement regardless of any change in GAAP
following the Restatement Date that would otherwise require such obligations to
be recharacterized (on a prospective or retroactive basis or otherwise) as
capital leases.

 

ARTICLE II

 

COMMITMENTS AND BORROWING PROCEDURES

 

SECTION 2.1. Commitment.  On the terms and subject to the conditions of this
Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2.  No
Lender’s obligation to make its portion of the Loan shall be affected by any
other Lender’s failure to make its portion of the Loan.

 

SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.

 

a)    Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 on the Actual Delivery Date.  The commitment of each
Lender described in this Section 2.2 (herein referred to as its “Commitment”)
shall be the commitment of such Lender to make available to the Borrower its
portion of the Loan hereunder expressed as the initial amount set forth opposite
such Lender’s name on its signature page attached hereto or, in the case of any
Lender that becomes a Lender pursuant to an assignment pursuant to
Section 11.11.1, the amount set forth as such Lender’s Commitment in the related
Lender Assignment Agreement, in each case as such amount may be reduced from
time to time pursuant clause 10.2 of the Novation Agreement or reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.11.1.  Notwithstanding the foregoing, each Lender’s
Commitment shall terminate on the earlier of (i) the Commitment Termination Date
if the Purchased Vessel is not delivered prior to such date and (ii) the Actual
Delivery Date.

 

b)    If any Lender shall default in its obligations under Section 2.1, the
Facility Agent shall, at the request of the Borrower, use reasonable efforts to
assist the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 

SECTION 2.3. Borrowing Procedure.

 

a)    Part of the Loan in an amount equal to the Novated Loan Balance shall be
assumed by the Borrower and be deemed to be advanced to, and borrowed by the
Borrower, pursuant to the provisions of clause 3 of the Novation Agreement and
thereafter converted into Dollars pursuant to clause 5.1 of the Novation
Agreement.

 

16

--------------------------------------------------------------------------------



 

b)    In relation to the amount of the Loan comprised by the Additional
Advances, the Borrower shall deliver a Loan Request and the documents required
to be delivered pursuant to Section 5.1.1(a) to the Facility Agent on or before
4:00 p.m., London time, not less than two (2) Business Days prior to the
anticipated Actual Delivery Date.  The Additional Advances shall be drawn in
Dollars.

 

c)    The Facility Agent shall promptly notify each Lender of the Loan Request
in respect of the Additional Advances by forwarding a copy thereof to each
Lender, together with its attachments.  On the terms and subject to the
conditions of this Agreement, the portion of the Loan in respect of the
Additional Advances shall be made on the Actual Delivery Date.  On or before
11:00 a.m., London time, on the Actual Delivery Date, the Lenders shall, without
any set-off or counterclaim, deposit with the Facility Agent same day funds in
an amount equal to such Lender’s Percentage of the requested portion of the
Additional Advances in Dollars.  Such deposits will be made to such account
which the Facility Agent shall specify from time to time by notice to the
Lenders.  To the extent funds are so received from the Lenders (and having
regard, where applicable, to Sections 2.3 d), e) and f) below), the Facility
Agent shall, without any set-off or counterclaim, make such funds available to
the Borrower on the Actual Delivery Date by wire transfer of same day funds to
the accounts the Borrower shall have specified in its Loan Request.

 

d)   If the Borrower elects to finance that part of the BpiFAE Premium payable
by the Borrower with an Additional Advance under clause 5.2(c)(i) of the
Novation Agreement, the Borrower shall indicate such election in the Loan
Request. The amount of the advance in Dollars (the “US Dollar BpiFAE Advance
Amount”) that will fund the BpiFAE Premium shall be equal to the Dollar amount
that corresponds to the EUR amount of the BpiFAE Premium to be financed with
such advance, which amount shall be determined by the Facility Agent based on
the Spot Rate of Exchange. The Facility Agent shall notify the Borrower and the
Lenders of the US Dollar BpiFAE Advance Amount on the date such Loan Request is
delivered, and the Lenders shall deposit such US Dollar BpiFAE Advance Amount
with the Facility Agent in accordance with Section 2.3.c). The Facility Agent
shall furnish a certificate to the Borrower on the date such Loan Request is
delivered setting forth such Spot Rate of Exchange, its derivation and the
calculation of the US Dollar BpiFAE Advance Amount. If the Borrower elects to so
finance the BpiFAE Premium, the Borrower will be deemed to have directed the
Facility Agent to pay over directly to BpiFAE on behalf of the Borrower that
portion of the EUR amount of the BpiFAE Premium to be financed with the proceeds
of the advance on the Actual Delivery Date and to retain for its own account
deposits made by the Lenders in Dollars in an amount equal to the portion of the
US Dollar BpiFAE Advance Amount attributable to the BpiFAE Premium paid by the
Facility Agent to BpiFAE on behalf of the Borrower.

 

e)    If the Borrower elects to finance that part of the BpiFAE Premium payable
by the Borrower with an Additional Advance under clause 5.2(b)(ii) of the
Novation Agreement, the Borrower shall indicate such election in the Loan
Request (and whether it wishes to receive such amount in EUR or in Dollars). The
amount of the advance in Dollars (the “US Dollar BpiFAE Balance Amount”) that
will fund the BpiFAE Premium shall be equal to the Dollar amount that
corresponds to the EUR

 

17

--------------------------------------------------------------------------------



 

amount of the BpiFAE Premium to be financed with such advance, which amount
shall be determined by the Facility Agent based on the Spot Rate of Exchange.
The Facility Agent shall notify the Borrower and the Lenders of the US Dollar
BpiFAE Balance Amount on the date such Loan Request is delivered, and the
Lenders shall deposit such US Dollar BpiFAE Balance Amount with the Facility
Agent in accordance with Section 2.3.c). The Facility Agent shall furnish a
certificate to the Borrower on the date such Loan Request is delivered setting
forth such Spot Rate of Exchange, its derivation and the calculation of the US
Dollar BpiFAE Balance Amount. If the Borrower elects to so finance the BpiFAE
Premium and receive the proceeds in EUR, the Borrower will be deemed to have
directed the Facility Agent to pay over to the Borrower or, if the Borrower so
requires in a Loan Request, directly to the Builder on behalf of the Borrower
that portion of the EUR amount of the BpiFAE Premium to be financed with the
proceeds of the advance on the Actual Delivery Date and to retain for its own
account deposits made by the Lenders in Dollars in an amount equal to the US
Dollar BpiFAE Balance Amount.

 

f)    In relation to any Additional Advance that is to be advanced to the
Borrower in respect of the Non-Yard Costs it is agreed that:

 

i)     an amount equal to the US Dollar Equivalent of eighty per cent (80%) of
the Paid Non-Yard Costs shall be advanced to the Borrower on the Actual Delivery
Date in accordance with the provisions of Section 2.3 c), which amount shall be
determined by the Facility Agent based on the amounts contained in the Delivery
Non-Yard Costs Certificate; and

 

ii)    an amount equal to the US Dollar Equivalent of eighty per cent (80%) of
the Unpaid Non-Yard Costs, which amount shall be determined by the Facility
Agent based on the amounts contained in the Delivery Non-Yard Costs Certificate
(the “Escrow Amount”), shall be remitted by the Facility Agent (and the Borrower
hereby instructs the Facility Agent to make such remittance) to the Escrow
Account and such amount shall be regulated in accordance with the following
provisions of this Section 2.3 f) and the Escrow Account Security,

 

subject to the aggregate of the amounts referred to in i) and ii) above not
exceeding the Maximum Non-Yard Costs Amount.

 

Where an Escrow Amount payment is made to the Escrow Account pursuant to ii)
above, the Borrower shall be entitled at any time prior to the NYC Cut Off Date
to provide the Facility Agent with the Final Non-Yard Cost Certificate setting
out the final amount of the Paid Non-Yard Costs.  Where the Final Non-Yard Costs
Certificate is so received by the Facility Agent, the Facility Agent shall
determine promptly the final EUR amount of the Paid Non-Yard Costs based on the
amounts contained in the Final Non-Yard Costs Certificate and the US Dollar
Equivalent of such EUR amount and within one Business Day thereafter shall
authorize the release of the Escrow Amount (or, if less, an amount equal to the
US Dollar Equivalent of eighty per cent of the Final Paid Non-Yard Costs (as
determined above) less the amount previously advanced to the Borrower under i)
above) to the Borrower.  Any interest accruing on the Escrow Account shall be
released to the Borrower at the same

 

18

--------------------------------------------------------------------------------



 

time as the release of the Escrow Amount (or, if applicable, part thereof) to
the Borrower pursuant to this provision.

 

If any amount of the Escrow Amount remains on the Escrow Account on the day
falling immediately after the NYC Cut Off Date (having regard to any applicable
permitted release of moneys from the Escrow Account to the Borrower referred to
above) then on the Business Day thereafter the Facility Agent shall be entitled
to request the withdrawal of that amount from the Escrow Account and shall apply
the amount so received, on behalf of the Borrower, in or towards prepayment of
the Loan.

 

The basis on which the Escrow Account Security is held by the Security Trustee
for the benefit of the Lenders is regulated under the agency and trust deed
dated 22 June 2016 (as amended and restated and as acceded to by the Borrower)
between the parties to this Agreement and the Security Trustee.

 

SECTION 2.4. Funding.  Each Lender may, if it so elects, fulfill its obligation
to make or continue its portion of the Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such
portion of the Loan; provided that such portion of the Loan shall nonetheless be
deemed to have been made and to be held by such Lender, and the obligation of
the Borrower to repay such portion of the Loan shall nevertheless be to such
Lender for the account of such foreign branch, Affiliate or international
banking facility; provided, further, that the Borrower shall not be required to
pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater
than the amount which it would have been required to pay had the Lender not
caused such branch or Affiliate (or international banking facility) to make or
maintain such portion of the Loan.

 

ARTICLE III

 

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

 

 

SECTION 3.1. Repayments.

 

a)    The Borrower shall repay the Loan in 24 equal semi-annual installments,
with the first installment to fall due on the date falling six (6) months after
the Actual Delivery Date and the final installment to fall due on the date of
Final Maturity.

 

b)    No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
re-borrowed under the terms of this Agreement.

 

SECTION 3.2. Prepayment.

 

a)    The Borrower

 

i)     may, from time to time on any Business Day, make a voluntary prepayment,
in whole or in part, of the outstanding principal amount of the Loan; provided
that:

 

19

--------------------------------------------------------------------------------



 

(A)     all such voluntary prepayments shall require at least five (5) Business
Days’ prior written notice to the Facility Agent; and

 

(B)      all such voluntary partial prepayments shall be in an aggregate minimum
amount of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount
of the Loan) and shall be applied in inverse order of maturity or ratably among
all remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the remaining repayment installments of the Loan; and

 

ii)   shall, immediately upon any acceleration of the repayment of the
installments of the Loan pursuant to Section 8.2 or 8.3 or the mandatory
prepayment of the Loan pursuant to Section 9.2, repay the Loan.

 

b)    If it becomes unlawful in any jurisdiction for any Lender to perform any
of its obligations under the Loan Documents or to maintain or fund its portion
of the Loan, the affected Lender may give written notice (the “Illegality
Notice”) to the Borrower and the Facility Agent of such event, including
reasonable details of the relevant circumstances.

 

c)    If an affected Lender delivers an Illegality Notice, the Borrower, the
Facility Agent and the affected Lender shall discuss in good faith (but without
obligation) what steps may be open to the relevant Lender to mitigate or remove
such circumstances but, if they are unable to agree such steps within 20
Business Days or if the Borrower so elects, the Borrower shall have the right,
but not the obligation, exercisable at any time within 50 days after receipt of
such Illegality Notice or, if earlier, the date upon which the unlawful event
referred to in (b) above will apply (but not being a date falling earlier than
the end of the 20 Business Day period referred to above) (the “Option Period”),
either (1) to prepay the portion of the Loan held by such Lender in full on or
before the expiry of the Option Period, together with all unpaid interest and
fees thereon accrued to but excluding the date of such prepayment, or (2) to
replace such Lender on or before the expiry of the Option Period with one or
more financial institutions (I) acceptable to the Facility Agent (such consent
not to be unreasonably withheld or delayed) and (II) where relevant, eligible to
benefit from an Interest Stabilisation Agreement, pursuant to
assignment(s) notified to and consented in writing by BpiFAE and, where relevant
Natixis DAI, provided that (x) in the case of a single assignment, any such
assignment shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or, in the case of more than one
assignment, an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
collectively cover all of the rights and obligations of the assigning Lender
under this Agreement and (y) no Lender shall be obliged to make any such
assignment as a result of an election by the Borrower pursuant to this
Section 3.2(c) unless and until such Lender shall have received one or more
payments from one or more Assignee Lenders and/or the Borrower in an aggregate
amount at least equal to the portion of the Loan held by such Lender, together
with all unpaid interest and fees thereon accrued to but excluding the date of
such assignment (and all other amounts then owing to such Lender under this
Agreement).

 

20

--------------------------------------------------------------------------------



 

Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No amounts
prepaid by the Borrower may be re-borrowed under the terms of this Agreement.

 

SECTION 3.3. Interest Provisions.  Interest on the outstanding principal amount
of the Loan shall accrue and be payable in accordance with this Section 3.3.

 

SECTION 3.3.1. Rates.  The Loan shall accrue interest from the Actual Delivery
Date to the date of repayment or prepayment of the Loan in full to the Lenders
at the Fixed Rate or, where the proviso to Section 5.1.10 applies, the Floating
Rate.  Interest calculated at the Fixed Rate or the Floating Rate shall be
payable semi-annually in arrears on each Repayment Date. The Loan shall bear
interest from and including the first day of the applicable Interest Period to
(but not including) the last day of such Interest Period at the interest rate
determined as applicable to the Loan.  All interest shall be calculated on the
basis of the actual number of days elapsed over a year comprised of 360 days.

 

SECTION 3.3.2. [Intentionally omitted]

 

SECTION 3.3.3. Interest stabilisation.  Each Lender who is a party hereto on the
Restatement Date represents and warrants to the Borrower that it has entered
into an Interest Stabilisation Agreement and any Lender not a party hereto on
the Restatement Date (other than BpiFAE or CAFFIL as assignee of all or any of
SFIL’s rights as Lender following the enforcement of the security granted
pursuant to paragraph (iv) of Section 11.11.1 in connection with the BpiFAE
Enhanced Guarantee, subject as provided in Section 11.11.1(iv))represents and
warrants to the Borrower on the date that such Lender becomes a party hereto
that it has entered into an Interest Stabilisation Agreement on or prior to
becoming a party hereto.

 

SECTION 3.3.4. Post-Maturity Rates.  After the date any principal amount of the
Loan is due and payable (whether on any Repayment Date, upon acceleration or
otherwise), or after any other monetary Obligation of the Borrower shall have
become due and payable, the Borrower shall pay, but only to the extent permitted
by law, interest (after as well as before judgment) on such amounts for each day
during the period of such default at a rate per annum certified by the Facility
Agent to the Borrower (which certification shall be conclusive in the absence of
manifest error) to be equal to the sum of the Floating Rate plus 1.5% per annum.

 

SECTION 3.3.5. Payment Dates.  Interest accrued on the Loan shall be payable,
without duplication, on the earliest of:

 

a)    each Interest Payment Date;

 

b)    each Repayment Date;

 

c)    the date of any prepayment, in whole or in part, of principal outstanding
on the Loan (but only on the principal so prepaid); and

 

d)   on that portion of the Loan the repayment of which is accelerated pursuant
to Section 8.2 or Section 8.3, immediately upon such acceleration.

 

21

--------------------------------------------------------------------------------



 

SECTION 3.3.6. Interest Rate Determination; Replacement Reference Banks.  Where
Section 3.3.4 or the Floating Rate applies, the Facility Agent shall obtain from
each Reference Bank timely information for the purpose of determining the LIBO
Rate in the event that no offered quotation appears on Thomson Reuters LIBOR01
Page (or any successor page) and the LIBO Rate is to be determined by reference
to quotations supplied by the Reference Banks and not by reference to the
Historic Screen Rate.  If any one or more of the Reference Banks shall fail to
furnish in a timely manner such information to the Facility Agent for any such
interest rate, the Facility Agent shall determine such interest rate on the
basis of the information furnished by the remaining Reference Banks.  If the
Borrower elects to add an additional Reference Bank hereunder or a Reference
Bank ceases for any reason to be able and willing to act as such, the Facility
Agent shall, at the direction of the Required Lenders and after consultation
with the Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the Borrower, and such replaced Reference Bank shall
cease to be a Reference Bank hereunder.  The Facility Agent shall furnish to the
Borrower and to the Lenders each determination of the LIBO Rate made by
reference to quotations of interest rates furnished by Reference Banks (it being
understood that the Facility Agent shall not be required to disclose to any
party hereto (other than the Borrower) any information regarding any Reference
Bank or any rate quoted by a Reference Bank, including, without limitation,
whether a Reference Bank has provided a rate or the rate provided by any
individual Reference Bank).

 

Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.

 

SECTION 3.4. Commitment Fees. Subject to clause 10.1 of the Novation Agreement,
the Borrower agrees to pay to the Facility Agent for the account of each Lender
a commitment fee (the “Commitment Fee”) on its daily unused portion of Maximum
Loan Amount (as such amount may be adjusted from time to time), for the period
commencing on the Signing Date and continuing through the earliest to occur (the
“Commitment Fee Termination Date”) of (i) the Actual Delivery Date, (ii) the
date upon which the Facility Agent has provided the Borrower with written notice
that the Lenders will not advance the Loan because the Commitments have been
terminated pursuant to Section 8.2 or 8.3, (iii) the Commitment Termination Date
and (iv) the date the Commitments shall have been terminated in full pursuant to
clause 10.2 of the Novation Agreement.

 

SECTION 3.4.1. Payment.   The Commitment Fee shall be payable by the Borrower to
the Facility Agent for the account of each Lender six-monthly in arrears, with
the first such payment (the “First Commitment Fee Payment”) to be made on the
day falling six months following the Signing Date and the final such payment to
be made on the Commitment Fee Termination Date (each date on which a Commitment
Fee payment is required to be made in accordance with this Section 3.4.1
referred to herein as a “Commitment Fee Payment Date”).  The Commitment Fee
shall be in the amount in EUR equal to the product of the Applicable Commitment
Rate, multiplied by, for each day elapsed since the preceding Commitment Fee
Payment Date (or, in the case of the First Commitment Fee Payment, the Signing
Date), 75% of the Maximum Loan Amount, divided by 360 days.

 

22

--------------------------------------------------------------------------------



 

SECTION 3.5. Other Fees.  The Borrower agrees to pay to the Facility Agent the
agreed-upon fees set forth in the Fee Letters on the dates and in the amounts
set forth therein.

 

ARTICLE IV

 

CERTAIN LIBO RATE AND OTHER PROVISIONS

 

SECTION 4.1. LIBO Rate Lending Unlawful. If after the Signing Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain its portion of the Loan where the relevant Lender has
funded itself in the interbank market at a rate based on the LIBO Rate, the
obligation of such Lender to make, continue or maintain its portion of the Loan
shall, upon notice thereof to the Borrower, the Facility Agent and each other
Lender, forthwith be suspended until the circumstances causing such suspension
no longer exist, provided that such Lender’s obligation to make, continue and
maintain its portion of the Loan hereunder shall be automatically converted into
an obligation to make, continue and maintain its portion of the Loan bearing
interest at a rate to be negotiated between such Lender and the Borrower that is
the equivalent of the sum of the LIBO Rate for the relevant Interest Period plus
the Floating Rate Margin.

 

SECTION 4.2. Deposits Unavailable.  If any Lender has funded itself in the
interbank market and the Facility Agent shall have determined that:

 

a)    Dollar deposits in the relevant amount and for the relevant Interest
Period are not available to each Reference Bank in its relevant market, or

 

b)    by reason of circumstances affecting the Reference Banks’ relevant
markets, adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBO Rate loans for the relevant Interest Period, or

 

c)    the cost to Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Lenders of
obtaining matching deposits in the relevant interbank market for the relevant
Interest Period would be in excess of the LIBO Rate (provided, that no Lender
may exercise its rights under this Section 4.2.c) for amounts up to the
difference between such Lender’s cost of obtaining matching deposits on the date
such Lender becomes a Lender hereunder less the LIBO Rate on such date),

 

then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders.  The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement.  If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such Determination Notice, the Facility Agent shall (after
consultation with the Lenders) set an interest rate and an interest period (or
interest periods), in each case to take

 

23

--------------------------------------------------------------------------------



 

effect at the end of the Interest Period current at the date of the
Determination Notice, which rate (or rates) shall be equal to the sum of the
Floating Rate Margin and the weighted average of the corresponding interest
rates at or about 11:00 a.m. (London time) two (2) Business Days before the
commencement of the relevant Interest Period on Thomson Reuters’ pages KLIEMMM,
GARBIC01 and FINA01 (or such other pages as may replace Thomson Reuters’
pages KLIEMMM, GARBIC01 or FINA01 on Thomson Reuters’ service) (or, in the case
of clause (c) above, the lesser of (x) the respective cost to the Lenders of
funding the respective portions of the Loan held by the Lenders and (y) such
weighted average).  The Facility Agent shall furnish a certificate to the
Borrower as soon as reasonably practicable after the Facility Agent has given
such Determination Notice setting forth such rate(s).  In the event that the
circumstances described in this Section 4.2 shall extend beyond the end of an
interest period agreed or set pursuant hereto, the foregoing procedure shall be
repeated as often as may be necessary.

 

SECTION 4.3. Increased LIBO Rate Loan Costs, etc.  If after the Signing Date a
change in any applicable treaty, law, regulation or regulatory requirement or in
the interpretation thereof or in its application to the Borrower, or if
compliance by any Lender with any applicable direction, request, requirement or
guideline (whether or not having the force of law) of any governmental or other
authority including, without limitation, any agency of the European Union or
similar monetary or multinational authority insofar as it may be changed or
imposed after the date hereof, shall:

 

a)    subject any Lender to any taxes, levies, duties, charges, fees, deductions
or withholdings of any nature with respect to its portion of the Loan or any
part thereof imposed, levied, collected, withheld or assessed by any
jurisdiction or any political subdivision or taxing authority thereof (other
than taxation on overall net income and, to the extent such taxes are described
in Section 4.6, withholding taxes); or

 

b)    change the basis of taxation to any Lender (other than a change in
taxation on the overall net income of any Lender) of payments of principal or
interest or any other payment due or to become due pursuant to this Agreement;
or

 

c)    impose, modify or deem applicable any reserve or capital adequacy
requirements (other than the increased capital costs described in Section 4.5
and the reserve costs described in Section 4.7) or other banking or monetary
controls or requirements which affect the manner in which a Lender shall
allocate its capital resources to its obligations hereunder or require the
making of any special deposits against or in respect of any assets or
liabilities of, deposits with or for the account of, or loans by, any Lender
(provided that such Lender shall, unless prohibited by law, allocate its capital
resources to its obligations hereunder in a manner which is consistent with its
present treatment of the allocation of its capital resources); or

 

d)   impose on any Lender any other condition affecting its portion of the Loan
or any part thereof,

 

and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making its portion of the Loan or maintaining its portion of the
Loan or any part thereof, (ii)

 

24

--------------------------------------------------------------------------------



 

to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) such Lender shall (through the Facility Agent) notify the Borrower of the
occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and the terms of the
BpiFAE Insurance Policy and (if the Fixed Rate applies) the arrangements with
Natixis DAI relating to the CIRR) to designate a different Lending Office if the
making of such a designation would avoid the effects of such law, regulation or
regulatory requirement or any change therein or in the interpretation thereof
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender and (B) the Borrower shall forthwith upon such
demand pay to the Facility Agent for the account of such Lender such amount as
is necessary to compensate such Lender for such additional cost or such
reduction and ancillary expenses, including taxes, incurred as a result of such
adjustment.  Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost,
(iii) describe the manner in which such amount has been calculated, (iv) certify
that the method used to calculate such amount is such Lender’s standard method
of calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and
(vi) certify that, to the best of its knowledge, such change in circumstance is
of general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the circumstance giving rise to
such increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for amounts of increased costs that accrue before the
Effective Time on the Actual Delivery Date (with any such amounts arising before
the Effective Time being the responsibility of the Original Borrower).

 

SECTION 4.4. Funding Losses.

 

SECTION 4.4.1. Indemnity.  In the event any Lender shall incur any loss or
expense (for the avoidance of doubt excluding loss of profit) by reason of the
liquidation or re-employment (at not less than the market rate) of deposits or
other funds acquired by such Lender, to make, continue or maintain any portion
of the principal amount of its portion of the Loan as a result of:

 

25

--------------------------------------------------------------------------------



 

i)             any repayment or prepayment or acceleration of the principal
amount of such Lender’s portion of the Loan, other than any repayment made on
the date scheduled for such repayment or (if the Floating Rate applies) any
repayment or prepayment or acceleration on a date other than the scheduled last
day of an Interest Period or otherwise scheduled date for repayment or payment;
or

 

ii)            the relevant portion of the Loan not being made in accordance
with the Loan Request therefor due to the fault of the Borrower or as a result
of any of the conditions precedent set forth in clause 6.1(c) of the Novation
Agreement and Article V not being satisfied,

 

(a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within three
(3) days of its receipt thereof:

 

a)    if at that time interest is calculated at the Floating Rate on such
Lender’s portion of the Loan, pay directly to the Facility Agent for the account
of such Lender an amount equal to the amount by which:

 

(i)            interest calculated at the Floating Rate (excluding the Floating
Rate Margin) which such Lender would have received on its share of the amount of
the Loan subject to such Funding Losses Event for the period from the date of
receipt of any part of its share in the Loan to the last day of the applicable
Interest Period,

 

exceeds:

 

(ii)          the amount which such Lender would be able to obtain by placing an
amount equal to the amount received by it on deposit with a leading bank in the
appropriate interbank market for a period starting on the Business Day following
receipt and ending on the last day of the applicable Interest Period; or

 

b)    if at that time interest is calculated at the Fixed Rate on such Lender’s
portion of the Loan, pay to the Facility Agent the amount notified to it
following the calculation referred to in the next paragraph.

 

Since the Lenders commit themselves irrevocably to the French Authorities in
charge of monitoring the CIRR mechanism, any prepayment (whether voluntary,
involuntary or mandatory, including following the acceleration of the Loan) will
be subject to the mandatory payment by the Borrower of the amount calculated in
liaison with the French Authorities two (2) Business Days prior to the
prepayment date by taking into account the differential (the “Rate
Differential”) between the CIRR and the prevailing market yield (currently
ISDAFIX) for each installment to be prepaid and applying such Rate Differential
to the remaining residual period of such installment and discounting to the net
present value as described below. Each of these Rate Differentials will be
applied to the corresponding installment to be prepaid during the period
starting on the date on which such prepayment is

 

26

--------------------------------------------------------------------------------



 

required to be made and ending on the original Repayment Date (as adjusted
following any previous prepayments) for such installment and:

 

(A)      the net present value of each corresponding amount resulting from the
above calculation will be determined at the corresponding market yield; and

 

(B)      if the cumulated amount of such present values is negative, no amount
shall be due to the Borrower or from the Borrower.

 

Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.

 

SECTION 4.4.2. Exclusion In the event that a Lender’s wilful misconduct or gross
negligence has caused the loss or cancellation of the BpiFAE Insurance Policy,
the Borrower shall not be liable to indemnify that Lender under Section 4.4.1
for its loss or expense arising due to the occurrence of the Prepayment Event
referred to in Section 9.1.9.

 

SECTION 4.5. Increased Capital Costs.  If after the Signing Date any change in,
or the introduction, adoption, effectiveness, interpretation, reinterpretation
or phase-in of, any law or regulation, directive, guideline, decision or request
(whether or not having the force of law) of any court, central bank, regulator
or other governmental authority increases the amount of capital required to be
maintained by any Lender or any Person controlling such Lender, and the rate of
return on its or such controlling Person’s capital as a consequence of its
Commitment or its portion of the Loan made by such Lender is reduced to a level
below that which such Lender or such controlling Person would have achieved but
for the occurrence of any such change in circumstance, then, in any such case
upon notice from time to time by such Lender to the Borrower, the Borrower shall
immediately pay directly to such Lender additional amounts sufficient to
compensate such Lender or such controlling Person for such reduction in rate of
return.  Any such notice shall (i) describe in reasonable detail the capital
adequacy requirements which have been imposed, together with the approximate
date of the effectiveness thereof, (ii) set forth the amount of such lowered
return, (iii) describe the manner in which such amount has been calculated,
(iv) certify that the method used to calculate such amount is such Lender’s
standard method of calculating such amount, (v) certify that such request for
such additional amounts is consistent with its treatment of other borrowers that
are subject to similar provisions and (vi) certify that, to the best of its
knowledge, such change in circumstances is of general application to the
commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions and the terms of the
BpiFAE Insurance Policy and (if the Fixed Rate applies) the arrangements with
Natixis DAI relating to the CIRR) to designate a different Lending Office if the
making of such a designation would avoid such reduction in such rate of return
and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that in relation to
increased costs or reductions arising after the Effective Date the Borrower
shall

 

27

--------------------------------------------------------------------------------



 

not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than three months prior to the date
that such Lender notifies the Borrower of the circumstance giving rise to such
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the circumstance giving rise to such reductions is
retroactive, then the three-month period referred to above shall be extended to
include the period of retroactive effect thereof, but not more than six months
prior to the date that such Lender notifies the Borrower of the circumstance
giving rise to such reductions and of such Lender’s intention to claim
compensation therefor.

 

It is acknowledged that the Borrower shall have no liability to compensate any
Lender under this Section for reduced returns that accrue before the Effective
Time on the Actual Delivery Date (with any compensation liability to the Lenders
arising before the Effective Time being the responsibility of the Original
Borrower).

 

SECTION 4.6. Taxes.  All payments by the Borrower of principal of, and interest
on, the Loan and all other amounts payable hereunder shall be made free and
clear of and without deduction for any present or future income, excise, stamp
or franchise taxes and other taxes, fees, duties, withholdings or other charges
of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:

 

a)    pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 

b)    promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 

c)    pay to the Facility Agent for the account of the Lenders such additional
amount or amounts as is necessary to ensure that the net amount actually
received by each Lender will equal the full amount such Lender would have
received had no such withholding or deduction been required.

 

Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.

 

Any Lender claiming any additional amounts payable pursuant to this
Section agrees to use reasonable efforts (consistent with its internal policy
and legal and regulatory

 

28

--------------------------------------------------------------------------------



 

restrictions and the terms of the BpiFAE Insurance Policy and (if the Fixed Rate
applies) the arrangements with Natixis DAI relating to the CIRR) to change the
jurisdiction of its Lending Office if the making of such a change would avoid
the need for, or reduce the amount of, any such additional amounts that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

 

If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the required receipts or other required documentary evidence,
the Borrower shall indemnify the Lenders for any incremental withholding Covered
Taxes, interest or penalties that may become payable by any Lender as a result
of any such failure (so long as such amount did not become payable as a result
of the failure of such Lender to provide timely notice to the Borrower of the
assertion of a liability related to the payment of Covered Taxes).  For purposes
of this Section 4.6, a distribution hereunder by the Facility Agent or any
Lender to or for the account of any Lender shall be deemed a payment by the
Borrower.

 

If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.

 

Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) without prejudice to its obligations under Section 4.13,
provide such other tax forms or other documents as shall be prescribed by
applicable law, if any, or as otherwise reasonably requested, to demonstrate, to
the extent applicable, that payments to such Lender Party (or Participant)
hereunder are exempt from withholding under FATCA, and (ii) in all cases,
provide such forms, certificates or other documents, as and when reasonably
requested by the Borrower, necessary to claim any applicable exemption from, or
reduction of, Covered Taxes or any payments made to or for benefit of such
Lender Party or such Participant, provided that the Lender Party or Participant
is legally able to deliver such forms, certificates

 

29

--------------------------------------------------------------------------------



 

or other documents.  For any period with respect to which a Lender (or assignee
Lender or Participant) has failed to provide the Borrower with the foregoing
forms (other than if such failure is due to a change in law occurring after the
date on which a form originally was required to be provided (which, in the case
of an Assignee Lender, would be the date on which the original assignor was
required to provide such form) or if such form otherwise is not required
hereunder) such Lender (or assignee Lender or Participant) shall not be entitled
to the benefits of this Section 4.6 with respect to Covered Taxes imposed by
reason of such failure.

 

All fees and expenses payable pursuant to Section 11.3 shall be paid together
with value added tax or any similar tax (if any) properly chargeable thereon. 
Any value added tax chargeable in respect of any services supplied by a Lender
or an Agent under this Agreement shall, on delivery of the value added tax
invoice, be paid in addition to any sum agreed to be paid hereunder.

 

SECTION 4.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, with effect from the
Effective Time, pay to the Facility Agent for the account of each Lender on the
last day of each Interest Period, so long as the relevant Lending Office of such
Lender is required to maintain reserves against “Eurocurrency liabilities” under
Regulation D of the F.R.S. Board, upon notice from such Lender, an additional
amount equal to the product of the following for the Loan for each day during
such Interest Period:

 

(i)           the principal amount of the Loan outstanding on such day; and

 

(ii)          the remainder of (x) a fraction the numerator of which is the rate
(expressed as a decimal) at which interest accrues on the Loan for such Interest
Period as provided in this Agreement (less, if applicable, the Floating Rate
Margin) and the denominator of which is one minus any increase after the Signing
Date in the effective rate (expressed as a decimal) at which such reserve
requirements are imposed on such Lender minus (y) such numerator; and

 

(iii)         1/360.

 

Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.

 

Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions and the terms of the BpiFAE
Insurance Policy and (if the Fixed Rate applies) the arrangements with Natixis
DAI relating to the CIRR) to avoid the requirement of maintaining such reserves
(including by designating a different Lending Office) if such efforts would not,
in the reasonable judgment of such Lender, be otherwise disadvantageous to such
Lender.

 

30

--------------------------------------------------------------------------------



 

SECTION 4.8. Payments, Computations, etc.

 

a)            Unless otherwise expressly provided, all payments by the Borrower
pursuant to this Agreement or any other Loan Document shall be made by the
Borrower to the Facility Agent for the pro rata account of the Lenders entitled
to receive such payment.  All such payments required to be made to the Facility
Agent shall be made, without set-off, deduction or counterclaim, not later than
11:00 a.m., New York time, on the date due, in same day or immediately available
funds through the New York Clearing House Interbank Payments System (or such
other funds as may be customary for the settlement of international banking
transactions in Dollars), to such account as the Facility Agent shall specify
from time to time by notice to the Borrower. Funds received after that time
shall be deemed to have been received by the Lenders on the next succeeding
Business Day.

 

b)           Each Lender hereby instructs the Facility Agent, with respect to
any portion of the Loan held by such Lender, to pay directly to such Lender
interest thereon at the Fixed Rate or (if the proviso to Section 5.1.10 applies)
the Floating Rate, on the basis that (if the Fixed Rate applies) such Lender
will, where amounts are payable to Natixis by that Lender under the Interest
Stabilisation Agreement, account directly to Natixis for any such amounts
payable by that Lender under the Interest Stabilisation Agreement to which such
Lender is a party.

 

c)            The Facility Agent shall promptly (but in any event on the same
Business Day that the same are received or, as contemplated in clause (a) of
this Section, deemed received) remit in same day funds to each Lender its share,
if any, of such payments received by the Facility Agent for the account of such
Lender without any set-off, deduction or counterclaim.  All interest and fees
shall be computed on the basis of the actual number of days (including the first
day but excluding the last day) occurring during the period for which such
interest or fee is payable over a year comprised of 360 days.  Whenever any
payment to be made shall otherwise be due on a day which is not a Business Day,
such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

 

SECTION 4.9. Replacement Lenders, etc.  If the Borrower shall be required to
make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6 or
4.7, the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lender’s Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loan in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause
(c) until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent and (if the Fixed Rate applies) Natixis DAI,
provided that (i) each such assignment shall be either an assignment of all of
the rights and

 

31

--------------------------------------------------------------------------------



 

obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement and (ii) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loan owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement.  Each Lender represents and
warrants to the Borrower that, as of the Signing Date (or, with respect to any
Lender not a party hereto on the Signing Date, on the date that such Lender
becomes a party hereto), there is no existing treaty, law, regulation,
regulatory requirement, interpretation, directive, guideline, decision or
request pursuant to which such Lender would be entitled to request any payments
under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account of such
Lender.

 

SECTION 4.10. Sharing of Payments.

 

SECTION 4.10.1. Payments to Lenders. If a Lender (a “Recovering Lender”)
receives or recovers any amount from the Borrower other than in accordance with
Section 4.8 (Payments, Computations, etc.) (a “Recovered Amount”) and applies
that amount to a payment due under the Loan Documents then:

 

a)            the Recovering Lender shall, within three (3) Business Days,
notify details of the receipt or recovery to the Facility Agent;

 

b)           the Facility Agent shall determine whether the receipt or recovery
is in excess of the amount the Recovering Lender would have been paid had the
receipt or recovery been received or made by the Facility Agent and distributed
in accordance with the said Section 4.8, without taking account of any taxes
which would be imposed on the Facility Agent in relation to the receipt,
recovery or distribution; and

 

c)            the Recovering Lender shall, within three (3) Business Days of
demand by the Facility Agent, pay to the Facility Agent an amount (the “Sharing
Payment”) equal to such receipt or recovery less any amount which the Facility
Agent determines may be retained by the Recovering Lender as its share of any
payment to be made, in accordance with any applicable provisions of this
Agreement.

 

SECTION 4.10.2. Redistribution of payments.  The Facility Agent shall treat the
Sharing Payment as if it had been paid by the Borrower  and distribute it
between the Lenders (other than the Recovering Lender) (the “Sharing Lenders”)
in accordance with the provisions of this Agreement towards the obligations of
the Borrower to the Sharing Lenders.

 

SECTION 4.10.3. Recovering Lender’s rights.  On a distribution by the Facility
Agent under Section 4.10.2 of a payment received by a Recovering Lender from the
Borrower, as between the Borrower and the Recovering Lender, an amount of the
Recovered Amount equal to the Sharing Payment will be treated as not having been
paid by the Borrower.

 

32

--------------------------------------------------------------------------------



 

SECTION 4.10.4. Reversal of redistribution If any part of the Sharing Payment
received or recovered by a Recovering Lender becomes repayable and is repaid by
that Recovering Lender, then:

 

a)          each Sharing Lender shall, upon request of the Facility Agent, pay
to the Facility Agent for the account of that Recovering Lender an amount equal
to the appropriate part of its share of the Sharing Payment (together with an
amount as is necessary to reimburse that Recovering Lender for its proportion of
any interest on the Sharing Payment which that Recovering Lender is required to
pay) (the “Redistributed Amount”); and

 

b)         as between the Borrower and each relevant Sharing Lender, an amount
equal to the relevant Redistributed Amount will be treated as not having been
paid by the Borrower.

 

SECTION 4.10.5. Exceptions.

 

a)            This Section 4.10 shall not apply to the extent that the
Recovering Lender would not, after making any payment pursuant to this
Section 4.10, have a valid and enforceable claim against the Borrower.

 

b)           A Recovering Lender is not obliged to share with any other Lender
any amount which the Recovering Lender has received or recovered as a result of
taking legal or arbitration proceedings, if:

 

(i)          it notified the other Lender of the legal or arbitration
proceedings; and

 

(ii)      the other Lender had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

SECTION 4.11. Set-off.  Upon the occurrence and during the continuance of an
Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10.  Each Lender agrees promptly to
notify the Borrower and the Facility Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off under applicable law or otherwise) which such
Lender may have.

 

SECTION 4.12. Use of Proceeds.  The Borrower shall apply the proceeds of the
Loan made available to the Borrower in respect of the Additional Advances for
the purpose of making payments of, or reimbursing the Borrower for payments
already made for, the amounts referred to in clauses 5.2, 5.3 and/or 5.4 of the
Novation Agreement and, without limiting the foregoing, no proceeds of the Loan
will be used to acquire any equity security of a class which is registered
pursuant to Section 12 of the Securities Exchange Act of 1934 or any “margin
stock”, as defined in F.R.S. Board Regulation U.

 

33

--------------------------------------------------------------------------------



 

SECTION 4.13. FATCA Information.

 

a)            Subject to paragraph c) below, each party (other than the
Borrower) shall, within ten Business Days of a reasonable request by another
party (other than the Borrower):

 

(i)                                  confirm to that other party whether it is:

 

(A)                          a FATCA Exempt Party; or

 

(B)                           not a FATCA Exempt Party;

 

(ii)                              supply to that other party such forms,
documentation and other information relating to its status under FATCA as that
other party reasonably requests for the purposes of that other party’s
compliance with FATCA;

 

(iii)                          supply to that other party such forms,
documentation and other information relating to its status as that other party
reasonably requests for the purposes of that other party’s compliance with any
other law, regulation, or exchange of information regime.

 

b)           If a party confirms to another party pursuant to paragraph
(a)(i) above that it is a FATCA Exempt Party and it subsequently becomes aware
that it is not or has ceased to be a FATCA Exempt Party, that party shall notify
that other party reasonably promptly.

 

c)            Paragraph a) above shall not oblige any Lender or the Facility
Agent to do anything, and paragraph a)(iii) above shall not oblige any other
party to do anything, which would or might in its reasonable opinion constitute
a breach of:

 

(i)                                  any law or regulation;

 

(ii)                              any fiduciary duty; or

 

(iii)                          any duty of confidentiality.

 

d)          If a party fails to confirm whether or not it is a FATCA Exempt
Party or to supply forms, documentation or other information requested in
accordance with paragraph (a)(i) or (ii) above (including, for the avoidance of
doubt, where paragraph (c) above applies), then such party shall be treated for
the purposes of the Loan Documents (and payments under them) as if it is not a
FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.

 

e)            Each party may make a FATCA Deduction from a payment under this
Agreement that it is required to be made by FATCA, and any payment required in
connection with that FATCA Deduction, and no party shall be required to increase
any payment in respect of which it makes such a FATCA Deduction or otherwise
compensate the recipient of the payment for that FATCA Deduction.

 

34

--------------------------------------------------------------------------------



 

SECTION 4.14. Resignation of the Facility Agent.  The Facility Agent shall
resign (and, to the extent applicable, shall use reasonable endeavours to
appoint a successor Facility Agent) if, either:

 

a)            the Facility Agent fails to respond to a request under
Section 4.13 and a Lender reasonably believes that the Facility Agent will not
be (or will have ceased to be) a FATCA Exempt Party;

 

b)           the information supplied by the Facility Agent pursuant to
Section 4.13  indicates that the Facility Agent will not be (or will have ceased
to be) a FATCA Exempt Party; or

 

c)            the Facility Agent notifies the Lenders that the Facility Agent
will not be (or will have ceased to be) a FATCA Exempt Party;

 

and (in each case) a Lender reasonably believes that a party to this Agreement
will be required to make a FATCA Deduction that would not be required if the
Facility Agent were a FATCA Exempt Party, and that Lender, by notice to the
Facility Agent, requires it to resign.

 

ARTICLE V

 

CONDITIONS TO BORROWING

 

SECTION 5.1. Advance of the Loan.  The obligation of the Lenders to fund the
relevant portion of the Loan to be made available on the Actual Delivery Date
shall be subject to the prior or concurrent satisfaction of each of the
conditions precedent set forth in this Section 5.1.  The Facility Agent shall
advise the Lenders of the satisfaction of the conditions precedent set forth in
this Section 5.1 prior to funding on the Actual Delivery Date.

 

SECTION 5.1.1. Resolutions, etc.  The Facility Agent shall have received from
the Borrower:

 

a)            a certificate of its Secretary or Assistant Secretary as to the
incumbency and signatures of those of its officers authorized to act with
respect to this Agreement and each other Loan Document and as to the truth and
completeness of the attached:

 

(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and

 

(y)  Organic Documents of the Borrower,

 

and upon which certificate the Lenders may conclusively rely until the Facility
Agent shall have received a further certificate of the Secretary or Assistant
Secretary of the Borrower canceling or amending such prior certificate; and

 

35

--------------------------------------------------------------------------------



 

b)           a Certificate of Good Standing issued by the relevant Liberian
authorities in respect of the Borrower.

 

SECTION 5.1.2. Opinions of Counsel.  The Facility Agent shall have received
opinions, addressed to the Facility Agent and each Lender from:

 

a)            Watson Farley & Williams LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit B-1 hereto (and which
shall be updated to include reference to the Escrow Account Security);

 

b)           Norton Rose Fulbright LLP, counsel to the Facility Agent and the
Lenders, covering the matters set forth in Exhibit B-2 hereto (and which shall
be updated to include reference to the Escrow Account Security) and, if the
BpiFAE Insurance Policy is to be re-issued or replaced on or about the Actual
Delivery Date, Exhibit B-3 hereto; and

 

c)            Clifford Chance US LLP, United States tax counsel to the Facility
Agent for the benefit of the Lenders, covering the matters set forth in
Exhibit B-4 hereto,

 

each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.

 

SECTION 5.1.3. BpiFAE Insurance Policy.  The Facility Agent or the ECA Agent
shall have received the BpiFAE Insurance Policy duly issued and BpiFAE shall not
have, prior to the advance of the Loan, delivered to the Facility Agent or the
ECA Agent any notice seeking the cancellation, suspension or termination of the
BpiFAE Insurance Policy or the suspension of the drawing of the Additional
Advances under this Agreement.

 

SECTION 5.1.4. Closing Fees, Expenses, etc.  The Facility Agent shall have
received for its own account, or for the account of each Lender or BpiFAE, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the BpiFAE Premium) required to be paid by
the Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed
in writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.

 

SECTION 5.1.5. Compliance with Warranties, No Default, etc.  Both before and
after giving effect to the funding of the Loan the following statements shall be
true and correct:

 

a)            the representations and warranties set forth in Article VI
(excluding, however, those set forth in Section 6.10) shall be true and correct
in all material respects except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct, with the same effect as if then made; and

 

36

--------------------------------------------------------------------------------



 

b)           no Default and no Prepayment Event and no event which (with notice
or lapse of time or both) would become a Prepayment Event shall have then
occurred and be continuing.

 

SECTION 5.1.6. Loan Request.  The Facility Agent shall have received a Loan
Request duly executed by the Borrower together with:

 

a)            where an Additional Advance is requested in respect of the
Non-Yard Costs, the Delivery Non-Yard Costs Certificate;

 

b)           certified as true (by the Builder) copies of the invoice and
supporting documents received by the Builder from the Borrower pursuant to
Appendix C of the Construction Contract in relation to the Paid Non-Yard Costs
to be financed as at the time of issue and a declaration from the Borrower and
the Builder in substantially the form set forth in Exhibit D hereto that the
requirement for a minimum 30% French content in respect of Non-Yard Costs and
change orders in aggregate has been fulfilled;

 

c)            a copy of the final commercial invoice from the Builder showing
the amount of the Contract Price (including the Non-Yard Costs and the Other
Basic Contract Price Increases) and the portion thereof payable to the Builder
on the Actual Delivery Date under the Construction Contract; and

 

d)          copies of the wire transfers for all payments by the Borrower to the
Builder under the Construction Contract in respect of the Basic Contract Price
to the extent not already provided as part of the drawdown conditions for
drawdowns made by the Original Borrower.

 

SECTION 5.1.7. Foreign Exchange Counterparty Confirmations.  The Facility Agent
shall have received the documentation and other information referred to in
clause 5.6 of the Novation Agreement.

 

SECTION 5.1.8. Protocol of delivery.  The Facility Agent shall have received a
copy of the protocol of delivery and acceptance under the Construction Contract
duly signed by the Builder and the Borrower or Celebrity Edge Inc.

 

SECTION 5.1.9. Title to Purchased Vessel.  The Facility Agent shall have
received evidence that the Purchased Vessel is legally and beneficially owned by
the Borrower or Celebrity Edge Inc., free of all recorded Liens, other than
Liens permitted by Section 7.2.3 and, to the extent not yet discharged, the
Mortgage (as defined in the Novation Agreement).

 

SECTION 5.1.10. Interest Stabilisation.  The ECA Agent shall have received a
duly executed fixed rate approval from Natixis DAI issued to the Lenders in
respect of the CIRR applicable to the Loan and shall have been informed by the
French Authorities of the conditions of the interest make-up mechanisms
(stabilisation du taux d’intérêt) applicable to the Loan under the applicable
Interest Stabilisation Agreement in respect of the Lenders, such conditions to
specify, among other things, that the CIRR has been retained under the interest
make-up mechanisms applicable to the Loan.

 

37

--------------------------------------------------------------------------------



 

In relation to Section 5.1.10, if a Lender (an “Ineligible Lender”) becomes
ineligible or otherwise ceases to be a party to an Interest Stabilisation
Agreement, it shall promptly upon becoming aware thereof (and by no later than
15 Business Days before the anticipated Actual Delivery Date) notify the
Borrower, the ECA Agent and the Facility Agent.

 

Following receipt of such a notice, the ECA Agent (through the Facility Agent)
shall give to the Borrower at least 10 Business Days’ prior notice stating if
the condition precedent in Section 5.1.10 will not be satisfied due to the
Ineligible Lender but would be satisfied by the replacement of the Ineligible
Lender as set out below, with such replacement to take effect for the purpose of
this Section on the Actual Delivery Date.

 

On its receipt of such notice from the ECA Agent, the Borrower shall be
entitled, at any time thereafter and without prejudice to any rights and
remedies it may have against such Ineligible Lender pursuant to Section 3.3.3,
to replace such Ineligible Lender with another bank or financial institution
reasonably acceptable to the Facility Agent, BpiFAE and Natixis DAI with effect
from the Actual Delivery Date, provided that (i) each such assignment shall be
either an assignment of all of the rights and obligations of the Ineligible
Lender under this Agreement or an assignment of a portion of such rights and
obligations made concurrently with another such assignment or other such
assignments that together cover all of the rights and obligations of the
Ineligible Lender under this Agreement and (ii) no Lender shall be obligated to
make effective any such assignment as a result of a demand by the Borrower
pursuant to this Section unless and until such Lender shall have received one or
more payments from one or more Assignee Lenders in an aggregate amount equal to
the aggregate outstanding principal amount of the portion of the Novated Loan
Balance which, immediately following the Novation Effective Time, would have
been owing to such Lender pursuant to Section 2.3(a) had that Lender not been
replaced prior to the Novation Effective Time. The ECA Agent and the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Ineligible Lender, and taking such other steps that may
be reasonably required and which are within the control of the ECA Agent and the
Facility Agent to assist with the satisfaction of the condition precedent in
Section 5.1.10 prior to funding on the Actual Delivery Date.

 

Provided however the Borrower shall be entitled, without prejudice to its rights
and remedies pursuant to Section 3.3.3, to elect that if at the Actual Delivery
Date the condition precedent in Section 5.1.10 is not satisfied the Floating
Rate should apply to the Loan, such election to be made by notice in writing to
the Facility Agent not less than five (5) Business Days prior to the anticipated
Actual Delivery Date in which event, subject to the approval of BpiFAE, the Loan
shall bear interest at the Floating Rate and the condition set out in
Section 5.1.10 shall be deemed waived by the Lenders.

 

The ECA Agent (through the Facility Agent) shall, promptly after the Borrower’s
request, advise the Borrower whether it is aware (based solely on information
obtained from Natixis DAI and other French Authorities and/or received from the
Lenders at the time of any such request and without any liability on the ECA
Agent for the accuracy of that information) that the condition precedent in
Section 5.1.10 will not or may not be satisfied as required by Section 5.1.10.

 

38

--------------------------------------------------------------------------------



 

SECTION 5.1.1. Escrow Account Security. The Facility Agent shall have received
the Escrow Account Security duly executed by the Borrower together with a duly
executed notice of charge and acknowledgement thereto executed by the Borrower
and the Escrow Account Bank respectively.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Actual Delivery
Date (except as otherwise stated).

 

SECTION 6.1. Organization, etc.  The Borrower is a corporation validly organized
and existing and in good standing under the laws of its jurisdiction of
incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.

 

SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document,
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action, and do not:

 

a)            contravene the Borrower’s Organic Documents;

 

b)           contravene any law or governmental regulation of any Applicable
Jurisdiction except as would not reasonably be expected to result in a Material
Adverse Effect;

 

c)            contravene any court decree or order binding on the Borrower or
any of its property except as would not reasonably be expected to result in a
Material Adverse Effect;

 

d)          contravene any contractual restriction binding on the Borrower or
any of its property except as would not reasonably be expected to result in a
Material Adverse Effect; or

 

e)            result in, or require the creation or imposition of, any Lien on
any of the Borrower’s properties except as would not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 6.3. Government Approval, Regulation, etc.  No authorization or approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or other Person is required for the due execution, delivery
or performance by the Borrower of this Agreement or any other Loan Document
(except for authorizations or approvals not required to be obtained on or prior
to the Actual Delivery

 

39

--------------------------------------------------------------------------------



 

Date or that have been obtained or actions not required to be taken on or prior
to the Actual Delivery Date or that have been taken).  The Borrower holds all
governmental licenses, permits and other approvals required to conduct its
business as conducted by it on the Actual Delivery Date, except to the extent
the failure to hold any such licenses, permits or other approvals would not have
a Material Adverse Effect.

 

SECTION 6.4. Compliance with Environmental Laws.  The Borrower is in compliance
with all applicable Environmental Laws, except to the extent that the failure to
so comply would not have a Material Adverse Effect.

 

SECTION 6.5. Validity, etc.  This Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

 

SECTION 6.6. No Default, Event of Default or Prepayment Event.  No Default,
Event of Default or Prepayment Event has occurred and is continuing.

 

SECTION 6.7. Litigation.  There is no action, suit, litigation, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, that (i) except as set forth in filings made by the Borrower with the
SEC in the Borrower’s reasonable opinion might reasonably be expected to
materially adversely affect the business, operations or financial condition of
the Borrower and its Subsidiaries (taken as a whole) (collectively, “Material
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of the Loan Documents or the consummation of the transactions contemplated
hereby.

 

SECTION 6.8. The Purchased Vessel.  Immediately following the delivery of the
Purchased Vessel to the Borrower under the Construction Contract, the Purchased
Vessel will be:

 

a)   legally and beneficially owned by the Borrower or one of the Borrower’s
wholly owned Subsidiaries,

 

b)           registered in the name of the Borrower or one of the Borrower’s
wholly owned Subsidiaries under the Bahamian  or Maltese flag or such other flag
as the parties may mutually agree,

 

c)            classed as required by Section 7.1.4(b),

 

d)          free of all recorded Liens, other than Liens permitted by
Section 7.2.3,

 

e)            insured against loss or damage in compliance with Section 7.1.5,
and

 

f)    exclusively operated by or chartered to the Borrower or one of the
Borrower’s wholly owned Subsidiaries.

 

40

--------------------------------------------------------------------------------



 

SECTION 6.9. Obligations rank pari passu; Liens.

 

a)            The Obligations rank at least pari passu in right of payment and
in all other respects with all other unsecured unsubordinated Indebtedness of
the Borrower other than Indebtedness preferred as a matter of law.

 

b)           As at the date of this Agreement, the provisions of this Agreement
which permit or restrict the granting of Liens are no less favorable than the
provisions permitting or restricting the granting of Liens in any other
agreement entered into by the Borrower with any other person providing financing
or credit to the Borrower.

 

SECTION 6.10. Withholding, etc..  As of the Signing Date, no payment to be made
by the Borrower under any Loan Document is subject to any withholding or like
tax imposed by any Applicable Jurisdiction.

 

SECTION 6.11. No Filing, etc. Required.  No filing, recording or registration
and no payment of any stamp, registration or similar tax is necessary under the
laws of any Applicable Jurisdiction to ensure the legality, validity,
enforceability, priority or admissibility in evidence of this Agreement or the
other Loan Documents (except for filings, recordings, registrations or payments
not required to be made on or prior to the Actual Delivery Date or that have
been made).

 

SECTION 6.12. No Immunity.  The Borrower is subject to civil and commercial law
with respect to the Obligations.  Neither the Borrower nor any of its properties
or revenues is entitled to any right of immunity in any Applicable Jurisdiction
from suit, court jurisdiction, judgment, attachment (whether before or after
judgment), set-off or execution of a judgment or from any other legal process or
remedy relating to the Obligations (to the extent such suit, court jurisdiction,
judgment, attachment, set-off, execution, legal process or remedy would
otherwise be permitted or exist).

 

SECTION 6.13. Investment Company Act.  The Borrower is not required to register
as an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

SECTION 6.14. Regulation U.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock, and no
proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.

 

SECTION 6.15. Accuracy of Information.  The financial and other information
(other than financial projections or other forward looking information)
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
in connection with the negotiation of this Agreement is, when taken as a whole,
to the best knowledge and belief of the Borrower, true and correct and contains
no misstatement of a fact of a material nature.  All financial projections, if
any, that have been furnished to the Facility Agent and the Lenders in writing
by or on behalf of the Borrower by its chief financial officer, treasurer or
corporate controller

 

41

--------------------------------------------------------------------------------



 

in connection with this Agreement have been or will be prepared in good faith
based upon assumptions believed by the Borrower to be reasonable at the time
made (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s
control, and that no assurance can be given that the projections will be
realized).  All financial and other information furnished to the Facility Agent
and the Lenders in writing by or on behalf of the Borrower by its chief
financial officer, treasurer or corporate controller after the date of this
Agreement shall have been prepared by the Borrower in good faith.

 

SECTION 6.16. Compliance with Laws. The Borrower is in compliance with all
applicable laws, rules, regulations and orders, except to the extent that the
failure to so comply does not and could not reasonably be expected to have a
Material Adverse Effect, and the Borrower has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions. The Borrower and its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions, in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Borrower being
designated as a Sanctioned Person.  None of (a) the Borrower, any Subsidiary or
to the knowledge of the Borrower or such Subsidiary any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.

 

ARTICLE VII

 

COVENANTS

 

SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date (or, where applicable, from such
time as may be stated in any applicable provision below) until all Commitments
have terminated and all Obligations have been paid in full, the Borrower will
perform the obligations set forth in this Section 7.1.

 

SECTION 7.1.1. Financial Information, Reports, Notices, etc.  The Borrower will
furnish, or will cause to be furnished, to the Facility Agent (with sufficient
copies for distribution to each Lender) the following financial statements,
reports, notices and information:

 

a)            as soon as available and in any event within 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
a copy of the Borrower’s report on Form 10-Q (or any successor form) as filed by
the Borrower with the SEC for such Fiscal Quarter, containing unaudited
consolidated financial statements of the Borrower for such Fiscal Quarter
(including a balance sheet and profit and loss statement) prepared in accordance
with GAAP, subject to normal year-end audit adjustments;

 

42

--------------------------------------------------------------------------------



 

b)           as soon as available and in any event within 120 days after the end
of each Fiscal Year of the Borrower, a copy of the Borrower’s annual report on
Form 10-K (or any successor form) as filed by the Borrower with the SEC for such
Fiscal Year, containing audited consolidated financial statements of the
Borrower for such Fiscal Year prepared in accordance with GAAP (including a
balance sheet and profit and loss statement) and audited by
PricewaterhouseCoopers LLP or another firm of independent public accountants of
similar standing;

 

c)   together with each of the statements delivered pursuant to the foregoing
clause (a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 

d)          as soon as possible after the occurrence of a Default or Prepayment
Event, a statement of the chief financial officer of the Borrower setting forth
details of such Default or Prepayment Event (as the case may be) and the action
which the Borrower has taken and proposes to take with respect thereto;

 

e)            as soon as the Borrower becomes aware thereof, notice of any
Material Litigation except to the extent that such Material Litigation is
disclosed by the Borrower in filings with the SEC;

 

f)             as soon as the Borrower becomes aware thereof, notice of any
event which, in its reasonable opinion, would be expected to materially
adversely affect the business, operations or financial condition of the Borrower
and its Subsidiaries taken as a whole;

 

g)           promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to all holders of each security issued by the Borrower,
and all registration statements which the Borrower or any of its Subsidiaries
files with the SEC or any national securities exchange; and

 

h)   such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request (including an update to
any information and projections previously provided to the Lenders where these
have been prepared and are available);

 

provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.

 

SECTION 7.1.2. Approvals and Other Consents. The Borrower will obtain (or cause
to be obtained) all such governmental licenses, authorizations, consents,
permits and approvals as may be required for (a) the Borrower to perform its
obligations under this Agreement and the other Loan Documents and (b) the
operation of the Purchased Vessel in compliance with all applicable laws,
except, in each case, to the extent that failure

 

43

--------------------------------------------------------------------------------



 

to obtain (or cause to be obtained) such governmental licenses, authorizations,
consents, permits and approvals would not be expected to have a Material Adverse
Effect.

 

SECTION 7.1.3. Compliance with Laws, etc.  The Borrower will, and will cause
each of its Subsidiaries to, comply in all material respects with all applicable
laws, rules, regulations and orders, except (other than as described in clauses
(a) and (f) below) to the extent that the failure to so comply would not have a
Material Adverse Effect, which compliance shall in any case include (but not be
limited to):

 

a)   in the case of the Borrower, the maintenance and preservation of its
corporate existence (subject to the provisions of Section 7.2.6);

 

b)   in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 

c)   the payment, before the same become delinquent, of all taxes, assessments
and governmental charges imposed upon it or upon its property, except to the
extent being diligently contested in good faith by appropriate proceedings;

 

d)   compliance with all applicable Environmental Laws;

 

e)   compliance with all anti-money laundering and anti-corrupt practices laws
applicable to the Borrower, including by not making or causing to be made any
offer, gift or payment, consideration or benefit of any kind to anyone, either
directly or indirectly, as an inducement or reward for the performance of any of
the transactions contemplated by this agreement to the extent the same would be
in contravention of such applicable laws; and

 

f)   the Borrower will maintain in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

SECTION 7.1.4. The Purchased Vessel. The Borrower will:

 

a)                cause the Purchased Vessel to be exclusively operated by or
chartered to the Borrower or one of the Borrower’s wholly owned Subsidiaries,
provided that the Borrower or such Subsidiary may charter out the Purchased
Vessel (i) to entities other than the Borrower and the Borrower’s wholly owned
Subsidiaries and (ii) on a time charter with a stated duration not in excess of
one year;

 

b)               cause the Purchased Vessel to be kept in such condition as will
entitle her to classification by a classification society of recognized
standing;

 

c)                provide the following to the Facility Agent with respect to
the Purchased Vessel:

 

(i)                                  evidence as to the ownership of the
Purchased Vessel by the Borrower or one of the Borrower’s wholly owned
Subsidiaries; and

 

(ii)                              evidence of no recorded Liens on the Purchased
Vessel, other than Liens permitted pursuant to Section 7.2.3;

 

44

--------------------------------------------------------------------------------



 

d)              within seven days after the Actual Delivery Date, provide the
following to the Facility Agent with respect to the Purchased Vessel:

 

(i)                          evidence of the class of the Purchased Vessel; and

 

(ii)                      evidence as to all required insurance being in effect
with respect to the Purchased Vessel.

 

SECTION 7.1.5. Insurance.  The Borrower will maintain or cause to be maintained
with responsible insurance companies insurance with respect to the Purchased
Vessel against such casualties, third-party liabilities and contingencies and in
such amounts, in each case, as is customary for other businesses of similar size
in the passenger cruise line industry (provided that in no event will the
Borrower or any Subsidiary be required to obtain any business interruption, loss
of hire or delay in delivery insurance) and will, upon request of the Facility
Agent, furnish to the Facility Agent (with sufficient copies for distribution to
each Lender) at reasonable intervals a certificate of a senior officer of the
Borrower setting forth the nature and extent of all insurance maintained by the
Borrower and certifying as to compliance with this Section.

 

SECTION 7.1.6. Books and Records.  The Borrower will keep books and records that
accurately reflect all of its business affairs and transactions and permit the
Facility Agent and each Lender or any of their respective representatives, at
reasonable times and intervals and upon reasonable prior notice, to visit each
of its offices, to discuss its financial matters with its officers and to
examine any of its books or other corporate records.

 

SECTION 7.1.7. BpiFAE Insurance Policy/French Authority Requirements.  The
Borrower shall, on the reasonable request of the ECA Agent or the Facility
Agent, provide such other information as required under the BpiFAE Insurance
Policy and/or the Interest Stabilisation Agreement as necessary to enable the
ECA Agent or the Facility Agent to obtain the full support of the relevant
French Authority pursuant to the BpiFAE Insurance Policy and/or the Interest
Stabilisation Agreement (as the case may be).  The Borrower must pay to the ECA
Agent or the Facility Agent the amount of all reasonable costs and expenses
reasonably incurred by the ECA Agent or the Facility Agent in connection with
complying with a request by any French Authority for any additional information
necessary or desirable in connection with the BpiFAE Insurance Policy or the
Interest Stabilisation Agreement (as the case may be); provided that the
Borrower is consulted before the ECA Agent or Natixis incurs any such cost or
expense.

 

SECTION 7.2. Negative Covenants.  The Borrower agrees with the Facility Agent
and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.2.

 

SECTION 7.2.1. Business Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in any principal business activity other than
those engaged in by the Borrower and its Subsidiaries on the date hereof and
other business activities reasonably related, ancillary or complimentary thereto
or that are reasonable extensions thereof.

 

45

--------------------------------------------------------------------------------



 

SECTION 7.2.2. Indebtedness.  The Borrower will not permit any of the Existing
Principal Subsidiaries to create, incur, assume or suffer to exist or otherwise
become or be liable in respect of any Indebtedness, other than, without
duplication, the following:

 

a)   Indebtedness secured by Liens of the type described in Section 7.2.3;

 

b)   Indebtedness owing to the Borrower or a direct or indirect Subsidiary of
the Borrower;

 

c)   Indebtedness incurred to finance, refinance or refund the cost (including
the cost of construction) of assets acquired after the Effective Date;

 

d)   Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted to be secured under Section 7.2.3(b), at
any one time outstanding not exceeding (determined at the time of creation of
such Lien or the incurrence by any Existing Principal Subsidiary of such
Indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries taken as a whole as determined in accordance with GAAP as at the
last day of the most recent ended Fiscal Quarter; and

 

e)   obligations in respect of Hedging Instruments entered into for the purpose
of managing interest rate, foreign currency exchange or commodity exposure risk
and not for speculative purposes.

 

SECTION 7.2.3. Liens.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, revenues or assets, whether now owned or hereafter acquired,
except:

 

a)            Liens on assets (including, without limitation, shares of capital
stock of corporations and assets owned by any corporation that becomes a
Subsidiary of the Borrower after the Effective Date) acquired after the
Effective Date (whether by purchase, construction or otherwise) by the Borrower
or any of its Subsidiaries (other than (x) an Existing Principal Subsidiary or
(y) any other Principal Subsidiary which, at any time, after three months after
the acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which
Liens were created solely for the purpose of securing Indebtedness representing,
or incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 

b)           in addition to other Liens permitted under this Section 7.2.3,
Liens securing Indebtedness in an aggregate principal amount, together with (but
without duplication of) Indebtedness permitted under Section 7.2.2(d), at any
one time outstanding not exceeding (determined at the time of creation of such
Lien or the incurrence by any Existing Principal Subsidiary of such
indebtedness, as applicable) 10.0% of the total assets of the Borrower and its
Subsidiaries (the “Lien Basket Amount”) taken as a whole as determined in
accordance with GAAP as at the last day of the most recent ended Fiscal Quarter;
provided, however that,

 

46

--------------------------------------------------------------------------------



 

if, at any time, the Senior Debt Rating of the Borrower is less than Investment
Grade as given by both Moody’s and S&P, the Lien Basket Amount shall be the
greater of (x) 5.0% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter and (y) $735,000,000;

 

c)            Liens on assets acquired after the Effective Date by the Borrower
or any of its Subsidiaries (other than by (x) any Subsidiary that is an Existing
Principal Subsidiary or (y) any other Principal Subsidiary which, at any time,
owns a Vessel free of any mortgage Lien) so long as (i) the acquisition of such
assets is not otherwise prohibited by the terms of this Agreement and (ii) each
of such Liens existed on such assets before the time of its acquisition and was
not created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

d)          Liens on any asset of any corporation that becomes a Subsidiary of
the Borrower (other than a corporation that also becomes a Subsidiary of an
Existing Principal Subsidiary) after the Effective Date so long as (i) the
acquisition or creation of such corporation by the Borrower is not otherwise
prohibited by the terms of this Agreement and (ii) such Liens are in existence
at the time such corporation becomes a Subsidiary of the Borrower and were not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 

e)            Liens securing Government-related Obligations;

 

f)             Liens for taxes, assessments or other governmental charges or
levies not at the time delinquent or thereafter payable without penalty or being
diligently contested in good faith by appropriate proceedings;

 

g)           Liens of carriers, warehousemen, mechanics, material-men and
landlords incurred in the ordinary course of business for sums not overdue by
more than 60 days or being diligently contested in good faith by appropriate
proceedings;

 

h)           Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other forms of
governmental insurance or benefits;

 

i)               Liens for current crew’s wages and salvage;

 

j)               Liens arising by operation of law as the result of the
furnishing of necessaries for any Vessel so long as the same are discharged in
the ordinary course of business or are being diligently contested in good faith
by appropriate proceedings;

 

k)           Liens on Vessels that:

 

(i)                                  secure obligations covered (or reasonably
expected to be covered) by insurance;

 

(ii)                              were incurred in the course of or incidental
to trading such Vessel in connection with repairs or other work to such Vessel;
or

 

47

--------------------------------------------------------------------------------



 

(iii)                          were incurred in connection with work to such
Vessel that is required to be performed pursuant to applicable law, rule,
regulation or order;

 

provided that, in each case described in this clause (k), such Liens are either
(x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;

 

l)               normal and customary rights of set-off upon deposits of cash or
other Liens originating solely by virtue of any statutory or common law
provision relating to bankers’ liens, rights of set-off or similar rights in
favor of banks or other depository institutions;

 

m)       Liens in respect of rights of set-off, recoupment and holdback in favor
of credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business;

 

n)           Liens on cash or Cash Equivalents or marketable securities securing
obligations in respect of Hedging Instruments not incurred for speculative
purposes or securing letters of credit that support such obligations;

 

o)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business and deposits securing liabilities to insurance carriers under insurance
or self-insurance arrangements;

 

p)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Borrower or any Subsidiary; and

 

q)           licenses, sublicenses, leases or subleases granted to other Persons
not materially interfering with the conduct of the business of the Borrower or
any of its Subsidiaries.

 

SECTION 7.2.4. Financial Condition.  The Borrower will not permit:

 

a)            Net Debt to Capitalization Ratio, as at the end of any Fiscal
Quarter, to be greater than 0.625 to 1.

 

b)           Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the
last day of any Fiscal Quarter.

 

In addition, if, at any time, the Senior Debt Rating of the Borrower is less
than Investment Grade as given by both Moody’s and S&P, the Borrower will not
permit Stockholders’ Equity to be less than, as at the last day of any Fiscal
Quarter, the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net
income of the Borrower and its Subsidiaries for the period commencing on
January 1, 2007 and ending on the last day of the Fiscal Quarter most recently
ended (treated for these purposes as a single accounting period, but in any
event

 

48

--------------------------------------------------------------------------------



 

excluding any Fiscal Quarters for which the Borrower and its Subsidiaries have a
consolidated net loss).

 

SECTION 7.2.5. [Intentionally omitted]

 

SECTION 7.2.6.  Consolidation, Merger, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, liquidate or dissolve, consolidate with, or
merge into or with, any other corporation except:

 

a)            any such Subsidiary may (i) liquidate or dissolve voluntarily
into, and may merge with and into, the Borrower or any other Subsidiary, and the
assets or stock of any Subsidiary may be purchased or otherwise acquired by the
Borrower or any other Subsidiary or (ii) merge with and into another Person in
connection with a sale or other disposition permitted by Section 7.2.7; and

 

b)           so long as no Event of Default has occurred and is continuing or
would occur after giving effect thereto, the Borrower or any of its Subsidiaries
may merge into any other Person, or any other Person may merge into the Borrower
or any such Subsidiary, or the Borrower or any of its Subsidiaries may purchase
or otherwise acquire all or substantially all of the assets of any Person, in
each case so long as:

 

(i)                                  after giving effect thereto, the
Stockholders’ Equity of the Borrower and its Subsidiaries is at least equal to
90% of such Stockholders’ Equity immediately prior thereto; and

 

(ii)                              in the case of a merger involving the Borrower
where the Borrower is not the surviving corporation, (and without prejudice to
the provisions of Sections 3.2b) and c) and 9.1.10, which shall not restrict the
proposed merger but which can still apply to the extent that the proposed merger
would give rise to any of the events or circumstances contemplated by such
Sections):

 

(A)                        the surviving corporation shall have assumed in a
writing, delivered to the Facility Agent, all of the Borrower’s obligations
hereunder and under the other Loan Documents; and

 

(B)                         the surviving corporation shall, promptly upon the
request of the Facility Agent or any Lender, supply such documentation and other
evidence as is reasonably requested by the Facility Agent or any Lender in order
for the Facility Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under all applicable laws and regulations.

 

SECTION 7.2.7. Asset Dispositions, etc.  The Borrower will not, and will not
permit any of its Subsidiaries to, sell, transfer, contribute or otherwise
convey, or grant options, warrants or other rights with respect to, :

 

49

--------------------------------------------------------------------------------



 

all or substantially all of the assets of (a) the Borrower or (b) the
Subsidiaries of the Borrower, taken as a whole, except sales of assets between
or among the Borrower and Subsidiaries of the Borrower.

 

SECTION 7.3. Lender incorporated in the Federal Republic of Germany.  The
representations and warranties and covenants given in Sections 6.16 and
7.1.3(f) respectively shall only be given, and be applicable to, a Lender
incorporated in the Federal Republic of Germany insofar as the giving of and
compliance with such representations and warranties do not result in a violation
of or conflict with section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) (in conjunction with section 4 paragraph 1 a no.3
foreign trade law (AWG) (Außenwirtschaftsgesetz)), any provision of Council
Regulation (EC) 2271/1996 or any similar applicable anti-boycott law or
regulation.

 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

SECTION 8.1. Listing of Events of Default.  Each of the following events or
occurrences described in this Section 8.1 shall constitute an “Event of
Default”.

 

SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall default in the
payment when due of any principal of or interest on the Loan or any Commitment
Fee, or the Borrower shall default in the payment of any fee due and payable
under the Fee Letter, provided that, in the case of any default in the payment
of any interest on the Loan or of any Commitment Fee, such default shall
continue unremedied for a period of at least five (5) Business Days after notice
thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.

 

SECTION 8.1.2. Breach of Warranty.  Any representation or warranty of the
Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.

 

SECTION 8.1.3. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any other
agreement contained herein or in any other Loan Document (other than the
covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b) the
Borrower is actively seeking to remedy the same during such period, such default
shall continue unremedied for at least 35 days after such notice to the
Borrower).

 

SECTION 8.1.4. Default on Other Indebtedness.  (a) The Borrower or any of its
Principal Subsidiaries shall fail to pay any Indebtedness  that is outstanding
in a principal amount of at least $100,000,000 (or the equivalent in other
currencies) in the aggregate (but excluding Indebtedness hereunder or with
respect to Hedging Instruments)

 

50

--------------------------------------------------------------------------------



 

when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; (b) the occurrence under any Hedging
Instrument of an Early Termination Date (as defined in such Hedging Instrument)
resulting from (A) any event of default under such Hedging Instrument as to
which the Borrower is the Defaulting Party (as defined in such Hedging
Instrument) or (B) any Termination Event (as so defined) as to which the
Borrower is an Affected Party (as so defined) and, in either event, the
termination value with respect to any such Hedging Instrument owed by the
Borrower as a result thereof is greater than $100,000,000 and the Borrower fails
to pay such termination value when due after applicable grace periods; or
(c) any other event shall occur or condition shall exist under any agreement or
instrument evidencing, securing or relating to any such Indebtedness and shall
continue after the applicable grace period, if any, specified in such agreement
or instrument, if the effect of such event or condition is to cause or permit
the holder or holders of such Indebtedness to cause such Indebtedness to become
due and payable prior to its scheduled maturity; or (d) any such Indebtedness
shall be declared to be due and payable or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption or by
voluntary agreement), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Indebtedness is required to be made, in each case prior
to the scheduled maturity thereof (other than as a result of any sale or other
disposition of any property or assets under the terms of such Indebtedness);
provided that any required prepayment or right to require prepayment triggered
by terms that are certified by the Borrower to be unique to, but customary in,
ship financings shall not constitute an Event of Default under this
Section 8.1.4 so long as any required prepayment is made when due.  For purposes
of determining Indebtedness for any Hedging Instrument, the principal amount of
the obligations under any such instrument at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
any Principal Subsidiary would be required to pay if such instrument were
terminated at such time.

 

SECTION 8.1.5. Bankruptcy, Insolvency, etc.  The Borrower or any of the
Principal Subsidiaries (or any of its other Subsidiaries to the extent that the
relevant event described below would have a Material Adverse Effect) shall:

 

a)            generally fail to pay, or admit in writing its inability to pay,
its debts as they become due;

 

b)           apply for, consent to, or acquiesce in, the appointment of a
trustee, receiver, sequestrator or other custodian for it or any of its
property, or make a general assignment for the benefit of creditors;

 

c)            in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, receiver, sequestrator
or other custodian for it or for a substantial part of its property, and such
trustee, receiver, sequestrator or other custodian shall not be discharged
within 60 days, provided that in the case of such an event in respect of the
Borrower, the Borrower hereby expressly authorizes the Facility Agent and each
Lender to appear in any court conducting any relevant proceeding during such
60-day period to preserve, protect and defend their respective rights under the
Loan Documents;

 

51

--------------------------------------------------------------------------------



 

d)          permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any of such Subsidiaries, and, if any
such case or proceeding is not commenced by the Borrower or such Subsidiary,
such case or proceeding shall be consented to or acquiesced in by the Borrower
or such Subsidiary or shall result in the entry of an order for relief or shall
remain for 60 days undismissed, provided that the Borrower hereby expressly
authorizes the Facility Agent and each Lender to appear in any court conducting
any such case or proceeding during such 60-day period to preserve, protect and
defend their respective rights under the Loan Documents; or

 

e)            take any corporate action authorizing, or in furtherance of, any
of the foregoing.

 

SECTION 8.2. Action if Bankruptcy.  If any Event of Default described in clauses
(b) through (d) of Section 8.1.5 shall occur with respect to the Borrower, the
Commitments (if not theretofore terminated) shall automatically terminate and
the outstanding principal amount of the Loan and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand.

 

SECTION 8.3. Action if Other Event of Default.  If any Event of Default (other
than any Event of Default described in clauses (b) through (d) of Section 8.1.5
with respect to the Borrower) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Facility Agent, upon the direction of the
Required Lenders (after consultation with BpiFAE who shall have the right to
instruct the Lenders to waive such Event of Default), shall by notice to the
Borrower declare all of the outstanding principal amount of the Loan and other
Obligations to be due and payable and/or the Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of the Loan and
other Obligations shall be and become immediately due and payable, without
further notice, demand or presentment, and/or, as the case may be, the
Commitments shall terminate.

 

ARTICLE IX

 

PREPAYMENT EVENTS

 

SECTION 9.1. Listing of Prepayment Events.  Each of the following events or
occurrences described in this Section 9.1 shall constitute a “Prepayment Event”.

 

SECTION 9.1.1. Change of Control.  There occurs any Change of Control.

 

SECTION 9.1.2. Unenforceability.  Any Loan Document shall cease to be the
legally valid, binding and enforceable obligation of the Borrower (in each case,
other than with respect to provisions of any Loan Document (i) identified as
unenforceable in the form of the opinion of the Borrower’s counsel set forth as
Exhibit B-1 or (ii) that a court of competent jurisdiction has determined are
not material) and such event shall continue unremedied for 15 days after notice
thereof has been given to the Borrower by the Facility Agent.

 

52

--------------------------------------------------------------------------------



 

SECTION 9.1.3. Approvals.  Any material license, consent, authorization,
registration or approval at any time necessary to enable the Borrower or any
Principal Subsidiary to conduct its business shall be revoked, withdrawn or
otherwise cease to be in full force and effect, unless the same would not have a
Material Adverse Effect.

 

SECTION 9.1.4. Non-Performance of Certain Covenants and Obligations.  The
Borrower shall default in the due performance and observance of any of the
covenants set forth in Sections 4.12 or 7.2.4.

 

SECTION 9.1.5. Judgments.  Any judgment or order for the payment of money in
excess of $100,000,000 shall be rendered against the Borrower or any of the
Principal Subsidiaries by a court of competent jurisdiction and the Borrower or
such Principal Subsidiary shall have failed to satisfy such judgment and either:

 

a)          enforcement proceedings in respect of any material assets of the
Borrower or such Principal Subsidiary shall have been commenced by any creditor
upon such judgment or order and shall not have been stayed or enjoined within
five (5) Business Days after the commencement of such enforcement proceedings;
or

 

b)         there shall be any period of 30 consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 

SECTION 9.1.6. Condemnation, etc..  The Purchased Vessel shall be condemned or
otherwise taken under color of law or requisitioned and the same shall continue
unremedied for at least 20 days, unless such condemnation or other taking would
not have a Material Adverse Effect.

 

SECTION 9.1.7. Arrest.  The Purchased Vessel shall be arrested and the same
shall continue unremedied for at least 20 days, unless such arrest would not
have a Material Adverse Effect.

 

SECTION 9.1.8. Sale/Disposal of the Purchased Vessel.  The Purchased Vessel is
sold to a company which is not the Borrower or any other Subsidiary of the
Borrower (other than for the purpose of a lease back to the Borrower or any
other Subsidiary of the Borrower).

 

SECTION 9.1.9. BpiFAE Insurance Policy.  The BpiFAE Insurance Policy is
cancelled for any reason or ceases to be in full force and effect.

 

SECTION 9.1.10. Illegality. No later than the close of business on the last day
of the Option Period related to the giving of any Illegality Notice by an
affected Lender pursuant to Section 3.2(b), either:  (x) the Borrower has not
elected to take an action specified in clause (1) or (2) of Section 3.2(c) or
(y) if any such election shall have been made, the Borrower has failed to take
the action required in respect of such election. In such circumstances the
Facility Agent (at the direction of the affected Lender) shall by notice to the
Borrower require the Borrower to prepay in full all principal and interest and
all other Obligations owing to such Lender either (i) forthwith or, as the case
may be, (ii) on a future specified date not being earlier than the latest date
permitted by the relevant law.

 

53

--------------------------------------------------------------------------------



 

SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event (other than a
Prepayment Event under Section 9.1.10) shall occur and be continuing, the
Facility Agent, upon the direction of the Required Lenders, shall by notice to
the Borrower require the Borrower to prepay in full on the date of such notice
all principal of and interest on the Loan and all other Obligations (and, in
such event, the Borrower agrees to so pay the full unpaid amount of the Loan and
all accrued and unpaid interest thereon and all other Obligations).

 

SECTION 9.3. Mitigation. If the ECA Agent, the Facility Agent or any of the
Lenders become aware that an event or circumstance has arisen which will cause
the BpiFAE Insurance Policy to be cancelled for any reason or no longer remain
in full force and effect they shall notify the Borrower and the Lenders, the
Borrower, the ECA Agent and the Facility Agent shall negotiate in good faith for
a period of up to 30 days or, if less, the date by which the BpiFAE Insurance
Policy shall be terminated or cease to be in full force and effect to determine
whether the facility can be restructured and/or the Loan refinanced in a manner
acceptable to each of the Lenders in their absolute discretion.  The Lenders
will use reasonable efforts to involve BpiFAE in such negotiations.

 

ARTICLE X

 

THE FACILITY AGENT AND THE ECA AGENT

 

SECTION 10.1. Actions.  Each Lender hereby appoints Citibank Europe plc, UK
Branch, as Facility Agent and Sumitomo Mitsui Banking Corporation Europe
Limited, Paris Branch as ECA Agent, as its agent under and for purposes of this
Agreement and each other Loan Document (for purposes of this Article X, the
Facility Agent and the ECA Agent are referred to collectively as the “Agents”). 
Each Lender authorizes the Agents to act on behalf of such Lender under this
Agreement and each other Loan Document and, in the absence of other written
instructions from the Required Lenders received from time to time by the Agents
(with respect to which each Agent agrees that it will comply, except as
otherwise provided in this Section 10.1 or as otherwise advised by counsel or as
otherwise instructed by any French Authority, it being understood and agreed
that any instructions provided by a French Authority shall prevail), to exercise
such powers hereunder and thereunder as are specifically delegated to or
required of the Agents by the terms hereof and thereof, together with such
powers as may be reasonably incidental thereto.  Neither Agent shall be obliged
to act on the instructions of any Lender or the Required Lenders if to do so
would, in the opinion of such Agent, be contrary to any provision of this
Agreement or any other Loan Document or the BpiFAE Insurance Policy or to any
law or the conflicting instructions of any French Authority, or would expose
such Agent to any actual or potential liability to any third party.  As between
the Lenders and the Agents, it is acknowledged that each Agent’s duties under
this Agreement and the other Loan Documents are solely mechanical and
administrative in nature.

 

SECTION 10.2. Indemnity.  Each Lender hereby indemnifies (which indemnity shall
survive any termination of this Agreement) each Agent, pro rata according to
such Lender’s Percentage, from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
disbursements of counsel) that be incurred by or asserted or awarded against,
such Agent in any way relating to or arising out of this Agreement and any other
Loan Document or any action taken or omitted

 

54

--------------------------------------------------------------------------------



 

by such Agent under this Agreement or any other Loan Document; provided that no
Lender shall be liable for the payment of any portion of such claims, damages,
losses, liabilities and expenses which have resulted from such Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse each Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
such Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that such Agent
is not reimbursed for such expenses by the Borrower.  In the case of any
investigation, litigation or proceeding giving rise to any such indemnified
costs, this Section applies whether any such investigation, litigation or
proceeding is brought by any Agent, any Lender or a third party.  Neither Agent
shall be required to take any action hereunder or under any other Loan Document,
or to prosecute or defend any suit in respect of this Agreement or any other
Loan Document, unless it is expressly required to do so under this Agreement or
is indemnified hereunder to its satisfaction.  If any indemnity in favor of an
Agent shall be or become, in such Agent’s determination, inadequate, such Agent
may call for additional indemnification from the Lenders and cease to do the
acts indemnified against hereunder until such additional indemnity is given.

 

SECTION 10.3. Funding Reliance, etc.  Each Lender shall notify the Facility
Agent by 4:00 p.m., London time, one day prior to the advance of the Loan if it
is not able to fund the following day.  Unless the Facility Agent shall have
been notified by telephone, confirmed in writing, by any Lender by 4:00 p.m.,
London time, on the day prior to the advance of the Loan that such Lender will
not make available the amount which would constitute its Percentage of the Loan
on the date specified therefor, the Facility Agent may assume that such Lender
has made such amount available to the Facility Agent and, in reliance upon such
assumption, may, but shall not be obliged to, make available to the Borrower a
corresponding amount.  If and to the extent that such Lender shall not have made
such amount available to the Facility Agent, such Lender and the Borrower
severally agree to repay the Facility Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
the Facility Agent made such amount available to the Borrower to the date such
amount is repaid to the Facility Agent, at the interest rate applicable at the
time to the Loan without premium or penalty.

 

SECTION 10.4. Exculpation.  Neither of the Agents nor any of their respective
directors, officers, employees or agents shall be liable to any Lender for any
action taken or omitted to be taken by it under this Agreement or any other Loan
Document, or in connection herewith or therewith, except for its own willful
misconduct or gross negligence.  Without limitation of the generality of the
foregoing, each Agent (i) may consult with legal counsel (including counsel for
the Borrower), independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it and in accordance with the advice of such counsel, accountants or
experts, (ii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement,
(iii) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of the Borrower or the existence at any time of any
Default or Prepayment Event or to inspect the property (including the books and
records) of the

 

55

--------------------------------------------------------------------------------



 

Borrower, (iv) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto,
(v) shall incur no liability under or in respect of this Agreement by action
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier) believed by it to be genuine and signed or sent by the proper
party or parties, and (vi) shall have no responsibility to the Borrower or any
Lender on account of (A) the failure of a Lender or the Borrower to perform any
of its obligations under this Agreement or any Loan Document; (B) the financial
condition of the Borrower; (C) the completeness or accuracy of any statements,
representations or warranties made in or pursuant to this Agreement or any Loan
Document, or in or pursuant to any document delivered pursuant to or in
connection with this Agreement or any Loan Document; or (D) the negotiation,
execution, effectiveness, genuineness, validity, enforceability, admissibility
in evidence or sufficiency of this Agreement or any Loan Document or of any
document executed or delivered pursuant to or in connection with any Loan
Document.

 

SECTION 10.5. Successor.  The Facility Agent may resign as such at any time upon
at least 30 days’ prior notice to the Borrower and all Lenders and shall resign
where required to do in accordance with Section 4.14, provided that any such
resignation shall not become effective until a successor Facility Agent has been
appointed as provided in this Section 10.5 and such successor Facility Agent has
accepted such appointment.  If the Facility Agent at any time shall resign, the
Required Lenders shall, subject to the immediately preceding proviso and subject
to the consent of the Borrower (such consent not to be unreasonably withheld),
appoint another Lender as a successor to the Facility Agent which shall
thereupon become such Facility Agent’s successor hereunder (provided that the
Required Lenders shall, subject to the consent of the Borrower unless an Event
or Default or a Prepayment Event shall have occurred and be continuing (such
consent not to be unreasonably withheld or delayed) offer to each of the other
Lenders in turn, in the order of their respective Percentages of the Loan, the
right to become successor Facility Agent).  If no successor Facility Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the Facility Agent’s giving notice of
resignation, then the Facility Agent may, on behalf of the Lenders, appoint a
successor Facility Agent, which shall be one of the Lenders or a commercial
banking institution having a combined capital and surplus of at least
$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably withheld). 
Upon the acceptance of any appointment as Facility Agent hereunder by a
successor Facility Agent, such successor Facility Agent shall be entitled to
receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement.  After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:

 

a)                this Article X shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Facility Agent under this
Agreement; and

 

b)               Section 11.3 and Section 11.4 shall continue to inure to its
benefit.

 

56

--------------------------------------------------------------------------------



 

If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.

 

SECTION 10.6. Loans by the Facility Agent.  The Facility Agent shall have the
same rights and powers with respect to the Loan made by it or any of its
Affiliates.  The Facility Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if the Facility Agent were not the Facility
Agent hereunder and without any duty to account therefor to the Lenders.  The
Facility Agent shall have no duty to disclose information obtained or received
by it or any of its Affiliates relating to the Borrower or its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as the Facility Agent.

 

SECTION 10.7. Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its Commitment. 
Each Lender also acknowledges that it will, independently of each Agent and each
other Lender, and based on such other documents, information and investigations
as it shall deem appropriate at any time, continue to make its own credit
decisions as to exercising or not exercising from time to time any rights and
privileges available to it under this Agreement or any other Loan Document.

 

SECTION 10.8. Copies, etc.  Each Agent shall give prompt notice to each Lender
of each notice or request required or permitted to be given to such Agent by the
Borrower pursuant to the terms of this Agreement (unless concurrently delivered
to the Lenders by the Borrower).  Each Agent will distribute to each Lender each
document or instrument received for its account and copies of all other
communications received by such Agent from the Borrower for distribution to the
Lenders by such Agent in accordance with the terms of this Agreement.

 

SECTION 10.9. The Agents’ Rights.  Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and
(vi) refrain from exercising any right, power, discretion or remedy unless and
until instructed to exercise that right, power, discretion or remedy and as to
the manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.

 

57

--------------------------------------------------------------------------------



 

SECTION 10.10. The Facility Agent’s Duties.  The Facility Agent shall (i) if
requested in writing to do so by a Lender, make enquiry and advise the Lenders
as to the performance or observance of any of the provisions of this Agreement
or any Loan Document by the Borrower or as to the existence of an Event of
Default and (ii) inform the Lenders promptly of any Event of Default of which
the Facility Agent has actual knowledge.

 

The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent.  Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.

 

The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.

 

SECTION 10.11. Employment of Agents.  In performing its duties and exercising
its rights, powers, discretions and remedies under or pursuant to this Agreement
or the Loan Documents, each Agent shall be entitled to employ and pay agents to
do anything which such Agent is empowered to do under or pursuant to this
Agreement or the Loan Documents (including the receipt of money and documents
and the payment of money); provided that, unless otherwise provided herein,
including without limitation Section 11.3, the employment of such agents shall
be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.

 

SECTION 10.12. Distribution of Payments.  The Facility Agent shall pay promptly
to the order of each Lender that Lender’s Percentage Share of every sum of money
received by the Facility Agent pursuant to this Agreement or the Loan Documents
(with the exception of any amounts payable pursuant to the Fee Letter and any
amounts which, by the terms of this Agreement or the Loan Documents, are paid to
the Facility Agent for the account of the Facility Agent alone or specifically
for the account of one or more Lenders) and until so paid such amount shall be
held by the Facility Agent on trust absolutely for that Lender.

 

SECTION 10.13. Reimbursement.  The Facility Agent shall have no liability to pay
any sum to a Lender until it has itself received payment of that sum.  If,
however, the Facility Agent does pay any sum to a Lender on account of any
amount prospectively due to that Lender pursuant to Section 10.12 before it has
itself received payment of that amount, and the Facility Agent does not in fact
receive payment within two (2) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount

 

58

--------------------------------------------------------------------------------



 

was required to be paid by the terms of this Agreement or the Loan Documents and
ending on the date on which the Facility Agent receives reimbursement.

 

SECTION 10.14. Instructions.  Where an Agent is authorized or directed to act or
refrain from acting in accordance with the instructions of the Lenders or of the
Required Lenders each of the Lenders shall provide such Agent with instructions
within three (3) Business Days of such Agent’s request (which request may be
made orally or in writing).  If a Lender does not provide such Agent with
instructions within that period, that Lender shall be bound by the decision of
such Agent.  Nothing in this Section 10.14 shall limit the right of such Agent
to take, or refrain from taking, any action without obtaining the instructions
of the Lenders or the Required Lenders if such Agent in its discretion considers
it necessary or appropriate to take, or refrain from taking, such action in
order to preserve the rights of the Lenders under or in connection with this
Agreement or the Loan Documents.  In that event, such Agent will notify the
Lenders of the action taken by it as soon as reasonably practicable, and the
Lenders agree to ratify any action taken by the Facility Agent pursuant to this
Section 10.14.

 

SECTION 10.15. Payments.  All amounts payable to a Lender under this Section 10
shall be paid to such account at such bank as that Lender may from time to time
direct in writing to the Facility Agent.

 

SECTION 10.16. “Know your customer” Checks.  Each Lender shall promptly upon the
request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.

 

SECTION 10.17. No Fiduciary Relationship.  Except as provided in Section 10.12,
no Agent shall have any fiduciary relationship with or be deemed to be a trustee
of or for any other person and nothing contained in this Agreement or any Loan
Document shall constitute a partnership between any two or more Lenders or
between either Agent and any other person.

 

SECTION 10.18. Illegality. The Agent shall refrain from doing anything which it
reasonably believes would be contrary to any law of any jurisdiction (including
but not limited to England and Wales, the United States of America or any
jurisdiction forming part of it) or any regulation or directive of any agency of
such state or jurisdiction or which would or might render it liable to any
person and may without liability do anything which is, in its opinion, necessary
to comply with any such law, directive or regulation.

 

ARTICLE XI

 

MISCELLANEOUS PROVISIONS

 

SECTION 11.1. Waivers, Amendments, etc.  The provisions of this Agreement and of
each other Loan Document may from time to time be amended, modified or waived,
if such amendment, modification or waiver is in writing and consented to by the

 

59

--------------------------------------------------------------------------------



 

Borrower and the Required Lenders; provided that no such amendment, modification
or waiver which would:

 

a)            contravene or be in breach of the terms of the BpiFAE Insurance
Policy or the arrangements with Natixis DAI relating to the CIRR (if the Fixed
Rate applies) shall be effective unless consented to by, as applicable, BpiFAE
and/or Natixis DAI;

 

b)           modify any requirement hereunder that any particular action be
taken by all the Lenders or by the Required Lenders shall be effective unless
consented to by each Lender;

 

c)            modify this Section 11.1 or change the definition of “Required
Lenders” shall be made without the consent of each Lender;

 

d)          increase the Commitment of any Lender shall be made without the
consent of such Lender;

 

e)            reduce any fees described in Article III payable to any Lender
shall be made without the consent of such Lender;

 

f)             extend the Commitment Termination Date of any Lender shall be
made without the consent of such Lender;

 

g)         extend the due date for, or reduce the amount of, any scheduled
repayment or prepayment of principal of or interest on the Loan (or reduce the
principal amount of or rate of interest on the Loan) owed to any Lender shall be
made without the consent of such Lender; or

 

h)           affect adversely the interests, rights or obligations of the
Facility Agent in its capacity as such shall be made without consent of the
Facility Agent.

 

No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.  The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Bank of Nova Scotia Agreement is amended or refinanced, to negotiate in good
faith to amend this Agreement to conform any representations, warranties,
covenants or events of default in this Agreement to the amendments made to any
substantively comparable provisions in the Nordea Agreement or the Bank of Nova
Scotia Agreement or any refinancing thereof.

 

Neither the Borrower’s rights nor its obligations under the Loan Documents shall
be changed, directly or indirectly, as a result of any amendment, supplement,
modification, variance or

 

60

--------------------------------------------------------------------------------



 

novation of the BpiFAE Insurance Policy, except any amendments, supplements,
modifications, variances or novations, as the case may be, which occur (i) with
the Borrower’s consent, (ii) at the Borrower’s request or (iii) in order to
conform to amendments, supplements, modifications, variances or novations
effected in respect of the Loan Documents in accordance with their terms.

 

SECTION 11.2. Notices.

 

a)                All notices and other communications provided to any party
hereto under this Agreement or any other Loan Document shall be in writing, by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, facsimile number or electronic mail address set forth
below its signature hereto or set forth in the Lender Assignment Agreement or at
such other address, or facsimile number as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.

 

b)               So long as Citibank Europe plc, UK Branch is the Facility
Agent, the Borrower may provide to the Facility Agent all information, documents
and other materials that it furnishes to the Facility Agent hereunder or any
other Loan Document (and any guaranties, security agreements and other
agreements relating thereto), including, without limitation, all notices,
requests, financial statements, financial and other reports, certificates and
other materials, but excluding any such communication that (i) relates to a
request for a new, or a conversion of an existing advance or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (ii) relates to the payment of any principal or other amount due
hereunder or any other Loan Document prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of the
Agreement and/or any advance or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Facility Agent to such email address
notified by the Facility Agent to the Borrower; provided that any Communication
requested pursuant to Section 7.1.1(h) shall be in a format acceptable to the
Borrower and the Facility Agent.

 

c)                The Borrower agrees that the Facility Agent may make such
items included in the Communications as the Borrower may specifically agree
available to the Lenders by posting such notices, at the option of the Borrower,
on Intralinks or any similar such platform (the “Platform”) acceptable to the
Borrower.  Although the primary web portal is secured with a dual firewall and a
User ID/Password Authorization System and the Platform is secured through a
single user per deal authorization method whereby each user may access the
Platform only on a deal-by-deal basis, the Borrower acknowledges that (i) the
distribution of material through an

 

61

--------------------------------------------------------------------------------



 

electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution, (ii) the Platform is provided
“as is” and “as available” and (iii) neither the Facility Agent nor any of its
Affiliates warrants the accuracy, adequacy or completeness of the Communications
or the Platform and each expressly disclaims liability for errors or omissions
in the Communications or the Platform.  No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.

 

d)              The Facility Agent agrees that the receipt of Communications by
the Facility Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Facility Agent for purposes
hereunder and any other Loan Document (and any guaranties, security agreements
and other agreements relating thereto).

 

SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay on
demand all reasonable expenses of the Facility Agent (including the reasonable
fees and out-of-pocket expenses of counsel to the Facility Agent and of local
counsel, if any, who may be retained by counsel to the Facility Agent) in
connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated.  The Borrower further agrees to pay, and to save the Facility
Agent and the Lenders harmless from all liability for, any stamp, recording,
documentary or other similar taxes arising from the execution, delivery or
enforcement of this Agreement or the borrowing hereunder or any other Loan
Documents.  The Borrower also agrees to reimburse the Facility Agent and each
Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.

 

SECTION 11.4. Indemnification.  In consideration of the execution and delivery
of this Agreement by each Lender and the extension of the Commitments, the
Borrower hereby indemnifies and holds harmless the Facility Agent, each Lender
and each of their respective Affiliates and their respective officers, advisors,
directors and employees (collectively, the “Indemnified Parties”) from and
against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful misconduct
or the material breach by such Indemnified Party of its obligations under this
Agreement, any other Loan Document,

 

62

--------------------------------------------------------------------------------



 

the BpiFAE Insurance Policy or Interest Stabilisation Agreement and which breach
is not attributable to the Borrower’s own breach of the terms of this Agreement
or any other Loan Document or is a claim, damage, loss, liability or expense
which would have been compensated under other provisions of the Loan Documents
but for any exclusions applicable thereunder.

 

In the case of an investigation, litigation or other proceeding to which the
indemnity in this paragraph applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by the Borrower,
any of its directors, security holders or creditors, an Indemnified Party or any
other person or an Indemnified Party is otherwise a party thereto.  Each
Indemnified Party shall (a) furnish the Borrower with prompt notice of any
action, suit or other claim covered by this Section 11.4, (b) not agree to any
settlement or compromise of any such action, suit or claim without the
Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s defense of
any such action, suit or other claim (provided that the Borrower shall reimburse
such indemnified party for its reasonable out-of-pocket expenses incurred
pursuant hereto) and (d) at the Borrower’s request, permit the Borrower to
assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower  shall consult in good
faith with  the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (i) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (iii) the
Borrower  shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions

 

63

--------------------------------------------------------------------------------



 

contemplated hereby, except to the extent such liability is determined in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In no event, however, shall any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including, without limitation, any loss of profits, business or anticipated
savings).  If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

SECTION 11.5. Survival.  The obligations of the Borrower under Sections 4.3,
4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations.  The representations and warranties made
by the Borrower in this Agreement and in each other Loan Document shall survive
the execution and delivery of this Agreement and each such other Loan Document.

 

SECTION 11.6. Severability.  Any provision of this Agreement or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.

 

SECTION 11.7. Headings.  The various headings of this Agreement and of each
other Loan Document are inserted for convenience only and shall not affect the
meaning or interpretation of this Agreement or such other Loan Document or any
provisions hereof or thereof.

 

SECTION 11.8. Execution in Counterparts, Effectiveness, etc.   This Agreement
may be executed by the parties hereto in several counterparts, each of which
shall be deemed to be an original and all of which shall constitute together but
one and the same agreement.  This Agreement, as a novated and amended Agreement,
shall become effective upon the occurrence of the Novation Effective Time under,
and as defined in, the Novation Agreement.

 

SECTION 11.9.  Third Party Rights.   Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it with the exception of BpiFAE
and Natixis.

 

SECTION 11.10. Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and assigns; provided that:

 

a)            except to the extent permitted under Section 7.2.6, the Borrower
may not assign or transfer its rights or obligations hereunder without the prior
written consent of the Facility Agent, each Lender and BpiFAE; and

 

b)           the rights of sale, assignment and transfer of the Lenders are
subject to Section 11.11.

 

64

--------------------------------------------------------------------------------



 

SECTION 11.11. Sale and Transfer of the Loan; Participations in the Loan.  Each
Lender may assign its Percentage or portion of the Loan to one or more other
Persons (a “New Lender”), or sell participations in its Percentage or portion of
the Loan to one or more other Persons; provided that, in the case of assignments
where the Fixed Rate applies, such New Lender (other than BpiFAE or CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, and subject as provided in
Section 11.11.1(iv)) enters into an Interest Stabilisation Agreement.

 

SECTION 11.11.1. Assignments

 

(i) Any Lender with the prior written consents of the Borrower and the Facility
Agent (which consents shall not be unreasonably delayed or withheld and which
consent, in the case of the Borrower, shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to the Facility Agent, on
or before the fifth Business Day after receipt by the Borrower of such Lender’s
request for consent, stating, in reasonable detail, the reasons why the Borrower
proposes to withhold such consent) may at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions all or any fraction of such Lender’s portion of the Loan.

 

(ii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clause (i), without the consent of the Borrower,
or the Facility Agent may assign or transfer (A) to any of its Affiliates,
(B) to SFIL or (C) following the occurrence and during the continuance of an
Event of Default under Sections 8.1.1, 8.1.4(a) or 8.1.5, to any other Person,
in each case, all or any fraction of such Lender’s portion of the Loan.

 

(iii) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any fraction of its portion of the Loan to any federal reserve or central bank
as collateral security in connection with the extension of credit or support by
such federal reserve or central bank to such Lender.

 

(iv) SFIL may (notwithstanding the foregoing clauses, and without notice to, or
consent from, the Borrower or the Facility Agent) assign, charge or otherwise
grant security over all or any fraction of its portion of the Loan and of its
rights as Lender to CAFFIL as collateral security in connection with the
extension of credit or support by CAFFIL to SFIL in respect of this Agreement
and the BpiFAE Enhanced Guarantee, provided that at the time of the assignment,
charge or grant of security CAFFIL is an Affiliate of SFIL and that such
assignment, charge or other security is on terms that (i) CAFFIL shall not have
any rights to assign, charge or grant any security over such rights to any other
person (other than to BpiFAE pursuant to and in accordance with the BpiFAE
Enhanced Guarantee) without the prior written consent of the Borrower,
(ii) CAFFIL shall only be entitled to enforce its rights under such assignment,
charge or other security without the prior written consent of the Borrower if at
that time it remains an Affiliate of SFIL, (iii) prior to any enforcement such
assignment, charge or other security, the Borrower and the Facility Agent shall
continue to deal solely and directly with SFIL in connection with its rights and
obligations as Lender under this Agreement and other Loan Documents (subject to
any payment instructions given by SFIL), (iv) for the avoidance of doubt, the
Borrower’s rights and obligations under this

 

65

--------------------------------------------------------------------------------



 

Agreement shall not be increased or affected (including, without limitation, the
right to pay Fixed Rate under Section 3.3.1) as a result of such assignment,
charge or security or any enforcement thereof, (v) the Borrower shall not be
liable to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that
is greater than the amount which it would have been required to pay to SFIL had
no such assignment, charge or other security been granted and (vi) without
prejudice to SFIL’s obligations under that Section, CAFFIL shall be bound by the
confidentiality provisions set forth in Section 11.15. in relation to any
information to which it applies to the same extent as required of the Lenders.
For the avoidance of doubt: (A) if CAFFIL becomes a Lender under this Agreement
in respect of any portion of the Loan following enforcement of any assignment,
charge or other security granted to it by SFIL pursuant to this
Section 11.11.1(iv), it shall have the same rights to assign or transfer all or
any fraction of such portion of the Loan on and subject to the same terms and
conditions as are set forth in this Agreement for assignments and transfers by
other Lenders and (B) CAFFIL may not enforce its rights under any such
assignment, charge or other security by assigning or transferring all or any
fraction of SFIL’s portion of the Loan or any of its rights or obligations under
this Agreement or other Loan Documents except pursuant to an assignment or
transfer to a commercial bank or other financial institution on and subject to
the same terms and conditions as are set forth in this Agreement for assignments
and transfers by Lenders.

 

(v) No Lender may (notwithstanding the foregoing clauses) assign or transfer any
of its rights under this Agreement unless it has given prior written
notification of the transfer to BpiFAE and (if the Loan is accruing interest at
the Fixed Rate) Natixis DAI and has obtained a prior written consent from BpiFAE
and Natixis DAI and any Assignee Lender (other than BpiFAE and CAFFIL as
assignee of all or any of SFIL’s rights as Lender following the enforcement of
the security granted pursuant to paragraph (iv) of Section 11.11.1 in connection
with the BpiFAE Enhanced Guarantee, subject as provided in Section 11.11.1(iv))
is, if the Fixed Rate applies, eligible to benefit from the CIRR stabilisation.
Any assignment or transfer shall comply with the terms of the BpiFAE Insurance
Policy.

 

(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to BpiFAE, if such assignment is required
to be made by that Lender to BpiFAE in accordance with the BpiFAE Insurance
Policy or the BpiFAE Enhanced Guarantee or, if the Lender is SFIL, to CAFFIL
(but only if CAFFIL is, at that time, an Affiliate of SFIL) upon the enforcement
of any security granted pursuant, and subject to the provisions of paragraph
(iv) of Section 11.11.1, in connection with the BpiFAE Enhanced Guarantee.

 

Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”.  Assignments in a minimum aggregate amount of $25,000,000 (or, if less,
all of such Lender’s portion of the Loan and Commitment) (which assignment or
transfer shall be of a constant, and not a varying, percentage of such Lender’s
portion of the Loan) are permitted; provided that the Borrower and the Facility
Agent shall be entitled to continue to deal solely and directly with such Lender
in connection with the interests so assigned or transferred to an Assignee
Lender until:

 

a)            written notice of such assignment or transfer, together with
payment instructions, addresses and related information with respect to such
Assignee Lender, shall

 

66

--------------------------------------------------------------------------------



 

have been given to the Borrower and the Facility Agent by such Lender and such
Assignee Lender;

 

b)           such Assignee Lender shall have executed and delivered to the
Borrower and the Facility Agent a Lender Assignment Agreement, accepted by the
Facility Agent and any other agreements required by the Facility Agent or, if
the Fixed Rate applies, Natixis in connection therewith; and

 

c)            the processing fees described below shall have been paid.

 

From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and
(y) the assignor Lender, to the extent that rights and obligations hereunder
have been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made.  Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $5,000 (and shall also reimburse the
Facility Agent and Natixis for any reasonable out-of-pocket costs, including
reasonable attorneys’ fees and expenses, incurred in connection with the
assignment).

 

SECTION 11.11.2. Participations.  Any Lender may at any time sell to one or more
commercial banks or other financial institutions (each of such commercial banks
and other financial institutions being herein called a “Participant”)
participating interests in its Loan; provided that:

 

a)            no participation contemplated in this Section 11.11.2 shall
relieve such Lender from its obligations hereunder;

 

b)           such Lender shall remain solely responsible for the performance of
its obligations hereunder;

 

c)            the Borrower and the Facility Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and each of the other Loan Documents;

 

d)          no Participant, unless such Participant is an Affiliate of such
Lender, shall be entitled to require such Lender to take or refrain from taking
any action hereunder or under any other Loan Document, except that such Lender
may agree with any Participant that such Lender will not, without such
Participant’s consent, take any actions of the type described in clauses
(b) through (f) of Section 11.1;

 

67

--------------------------------------------------------------------------------



 

e)            the Borrower shall not be required to pay any amount under
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7 that is greater than the amount
which it would have been required to pay had no participating interest been
sold; and

 

f)             each Lender that sells a participation under this Section 11.11.2
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of (and stated interest on) each of the Participant’s
interest in that Lender’s portion of the Loan, Commitments or other interests
hereunder (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

 

The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.

 

SECTION 11.11.3.   Register.  The Facility Agent shall maintain at its address
referred to in Section 11.2 a copy of each Lender Assignment Agreement delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment(s) of, and principal amount of the
Loan owing to, each Lender from time to time (the “Register”).  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Facility Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

SECTION 11.11.4.   Rights of BpiFAE to payments.  The Borrower acknowledges
that, immediately upon any payment by BpiFAE (i) of any amounts to a Lender
under the BpiFAE Insurance Policy, BpiFAE will be automatically subrogated to
the extent of such payment to the rights of that Lender under the Loan Documents
or (ii) of any amount under the BpiFAE Enhanced Guarantee and the enforcement of
any related security granted by SFIL to any of its Affiliates, which may benefit
BpiFAE after payment by BpiFAE under the BpiFAE Enhanced Guarantee, BpiFAE will
be automatically entitled to receive the payments normally due to SFIL under the
Loan Documents (but, for the avoidance of doubt, such payments shall continue to
be made by the Borrower to the Facility Agent in accordance with the provisions
of Section 4.8 or any other relevant provisions of this Agreement, as
applicable).

 

SECTION 11.12. Other Transactions.  Nothing contained herein shall preclude the
Facility Agent or any Lender from engaging in any transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any of its Affiliates in which the Borrower or such Affiliate is not
restricted hereby from engaging with any other Person.

 

SECTION 11.13. BpiFAE Insurance Policy.

 

SECTION 11.13.1. Terms of BpiFAE Insurance Policy

 

68

--------------------------------------------------------------------------------



 

a)                The BpiFAE Insurance Policy will cover 100% of the Loan.

 

b)               The BpiFAE Premium will equal 2.35% of the aggregate principal
amount of the Loan as at the Actual Delivery Date.

 

c)                If, after the Actual Delivery Date, the Borrower prepays all
or part of the Loan in accordance with this Agreement, BpiFAE shall reimburse to
the ECA Agent for the account of the Borrower an amount equal to 80% of all or a
corresponding proportion of the unexpired portion of the BpiFAE Premium, having
regard to the amount of the prepayment and the remaining term of the Loan, such
amount to be calculated in accordance with the following formula:

 

R = P x (1 – (1 / (1+2.35%)) x (N / (12 * 365)) x 80%

 

where:

 

“R” means the amount of the refund;

 

“P” means the amount of the prepayment;

 

“N” means the number of days between the effective prepayment date and Final
Maturity; and

 

P x (1 – (1 / (1+2.35%)) corresponds to the share of the financed BpiFAE Premium
corresponding to P.

 

SECTION 11.13.2. Obligations of the Borrower. Provided that the BpiFAE Insurance
Policy complies with Section 11.13.1 and remains in full force and effect, the
Borrower shall pay the balance of the BpiFAE Premium calculated in accordance
with Section 11.3.1(b) and still owing to BpiFAE on the Actual Delivery Date to
BpiFAE on the Actual Delivery Date by directing the Agent in the Loan Request to
pay the Additional Advance in respect of the BpiFAE Premium directly to BpiFAE.

 

SECTION 11.13.3. Obligations of the ECA Agent and the Lenders.

 

a)                Promptly upon receipt of the BpiFAE Insurance Policy from
BpiFAE, the ECA Agent shall (subject to any confidentiality undertakings given
to BpiFAE by the ECA Agent pursuant to the terms of the BpiFAE Insurance Policy)
send a copy thereof to the Borrower.

 

b)               The ECA Agent shall perform such acts or provide such
information, which are, acting reasonably, within its power so to perform or so
to provide, as required by BpiFAE under the BpiFAE Insurance Policy as necessary
to ensure that the Lenders obtain the support of BpiFAE pursuant to the BpiFAE
Insurance Policy.

 

c)                Each Lender will co-operate with the ECA Agent, the Facility
Agent and each other Lender, and take such action and/or refrain from taking
such action as may be reasonably necessary, to ensure that the BpiFAE Insurance
Policy and each Interest Stabilisation Agreement continues in full force and
effect and shall

 

69

--------------------------------------------------------------------------------



 

indemnify and hold harmless each other Lender in the event that the BpiFAE
Insurance Policy or such Interest Stabilisation Agreement (as the case may be)
does not continue in full force and effect due to its gross negligence or
willful default or due to a voluntary change in status which results in it no
longer being eligible for CIRR interest stabilisation.

 

d)              The ECA Agent shall:

 

(i)                       make written requests to BpiFAE seeking a
reimbursement of the BpiFAE Premium in the circumstances described in
Section 11.13.1(c) promptly after the relevant cancellation or prepayment and
(subject to any confidentiality undertakings given to BpiFAE by the ECA Agent
pursuant to the terms of the BpiFAE Insurance Policy) provide a copy of the
request to the Borrower;

 

(ii)                   use its reasonable endeavours to maximize the amount of
any reimbursement of the BpiFAE Premium to which the ECA Agent is entitled;

 

(iii)               pay to the Borrower (in the same currency as the refund
received from BpiFAE) the full amount of any reimbursement of the BpiFAE Premium
that the ECA Agent receives from BpiFAE within two (2) Business Days of receipt
with same day value; and

 

(iv)               relay the good faith concerns of the Borrower to BpiFAE
regarding the amount of any reimbursement to which the ECA Agent is entitled, it
being agreed that the ECA Agent’s obligation shall be no greater than simply to
pass on to BpiFAE the Borrower’s concerns.

 

SECTION 11.14. Law and Jurisdiction

 

SECTION 11.14.1. Governing Law.  This Agreement and any non-contractual
obligations arising out of or in respect of this Agreement shall in all respects
be governed by and interpreted in accordance with English Law.

 

SECTION 11.14.2. Jurisdiction.  For the exclusive benefit of the Facility Agent
and the Lenders, the parties to this Agreement irrevocably agree that the courts
of England are to have jurisdiction to settle any disputes which may arise out
of or in connection with this Agreement and that any proceedings may be brought
in those courts.  The Borrower irrevocably waives any objection which it may now
or in the future have to the laying of the venue of any proceedings in any court
referred to in this Section, and any claim that those proceedings have been
brought in an inconvenient or inappropriate forum.

 

SECTION 11.14.3. Alternative Jurisdiction.  Nothing contained in this
Section shall limit the right of the Facility Agent or the Lenders to commence
any proceedings against the Borrower in any other court of competent
jurisdiction nor shall the commencement of any proceedings against the Borrower
in one or more jurisdictions preclude the commencement of any proceedings in any
other jurisdiction, whether concurrently or not.

 

SECTION 11.14.4. Service of Process.  Without prejudice to the right of the
Facility Agent or the Lenders to use any other method of service permitted by

 

70

--------------------------------------------------------------------------------



 

law, the Borrower irrevocably agrees that any writ, notice, judgment or other
legal process shall be sufficiently served on it if addressed to it and left at
or sent by post to RCL Cruises Ltd., presently at Building 3, The Heights –
Brooklands, Weybridge, Surrey, KT13 ONY, Attention: General Counsel, and in that
event shall be conclusively deemed to have been served at the time of leaving
or, if posted, at 9:00 am on the third Business Day after posting by prepaid
first class registered post.

 

SECTION 11.15. Confidentiality.  Each of the Facility Agent and the Lenders
agrees to maintain and to cause its Affiliates to maintain the confidentiality
of all information provided to it by the Borrower or any Subsidiary of the
Borrower, or by the Facility Agent on the Borrower’s or such Subsidiary’s
behalf, under this Agreement, and neither it nor any of its Affiliates shall use
any such information other than in connection with or in enforcement of this
Agreement or in connection with other business now or hereafter existing or
contemplated with the Borrower or any Subsidiary, except to the extent such
information (i) was or becomes generally available to the public other than as a
result of disclosure by it or its Affiliates or their respective directors,
officers, employees and agents, or (ii) was or becomes available on a
non-confidential basis from a source other than the Borrower or any of its
Subsidiaries so long as such source is not, to its knowledge, prohibited from
disclosing such information by a legal, contractual or fiduciary obligation to
the Borrower or any of its Affiliates; provided, however, that it may disclose
such information (A) at the request or pursuant to any requirement of any
self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Republic of France and any French Authority; (B) pursuant to
subpoena or other court process; (C) when required to do so in accordance with
the provisions of any applicable requirement of law; (D) to the extent
reasonably required in connection with any litigation or proceeding to which the
Facility Agent, any Lender or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder; (F) to the Facility Agent or such Lender’s independent auditors,
counsel, and any other professional advisors of the Facility Agent or such
Lender who are advised of the confidentiality of such information; (G) to any
participant or assignee, provided that such Person agrees to keep such
information confidential to the same extent required of the Facility Agent and
the Lenders hereunder; (H) as to the Facility Agent, any Lender or their
respective Affiliates, as expressly permitted under the terms of any other
document or agreement regarding confidentiality to which the Borrower or any
Subsidiary is party with the Facility Agent, such Lender or such Affiliate;
(I) to its Affiliates and its Affiliates’ directors, officers, employees,
professional advisors and agents, provided that each such Affiliate, director,
officer, employee, professional advisor or agent shall keep such information
confidential to the same extent required of the Facility Agent and the Lenders
hereunder; (J) to any other party to the Agreement and (K) to the French
Authorities and any Person to whom information is required to be disclosed by
the French Authorities.  Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.

 

SECTION 11.16. French Authority Requirements. The Borrower acknowledges that:

 

71

--------------------------------------------------------------------------------



 

a)     the Republic of France and any French Authority or any authorised
representatives specified by these bodies shall be authorised at any time to
inspect and make or demand copies of the records, accounts, documents and other
deeds of any or all of the Lenders relating to this Agreement;

 

b)     in the course of its activity as the Facility Agent, the Facility Agent
may:

 

(i)     provide the Republic of France and any French Authority with information
concerning the transactions to be handled by it under this Agreement; and

 

(ii)   disclose information concerning the subsidized transaction contemplated
by this Agreement in the context of internationally agreed
consultation/notification proceedings and statutory specifications, including
information received from the Lenders relating to this Agreement.

 

SECTION 11.17. Waiver of immunity. To the extent that the Borrower has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its assets, the Borrower hereby irrevocably waives such immunity in respect
of its obligations under this Agreement and the other Loan Documents.

 

SECTION 11.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

a)                the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)  the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

72

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Hull No. K34 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

 

ROYAL CARIBBEAN CRUISES LTD.

 

 

 

 

 

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Address:

1050 Caribbean Way

 

 

Miami, Florida 33132

 

Facsimile No.:

(305) 539-0562

 

Email:

agibson@rccl.com

 

 

bstein@rccl.com

 

Attention:

Vice President, Treasurer

 

With a copy to:

General Counsel

 

73

--------------------------------------------------------------------------------



 

 

SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH as ECA Agent
and a Lender

 

 

 

 

Commitment

 

 

 

4.25% of the Maximum Loan Amount

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

1/3/5 rue Paul Cézanne

 

75008 Paris

 

France

 

 

 

Attention: Cedric Le Duigou

 

Guillaume Branco

 

Cam Truong

 

Claire Lucien

 

 

 

Fax No:

+33 1 44 90 48 01

 

Tel No:

 

 

Cedric Le Duigou:

+33 1 44 90 48 83

 

Guillaume Branco:

+33 1 44 90 48 71

 

Cam Truong:

+33 1 44 90 48 51

 

Claire Lucien:

+33 1 44 90 48 49

 

Helene Ly:

+33 1 44 90 48 76

 

 

 

E-mail :

 

cedric_leduigou@fr.smbcgroup.com

 

guillaume_branco@fr.smbcgroup.com

 

cam_truong@fr.smbcgroup.com

 

claire_lucien@fr.smbcgroup.com

 

helene_ly@fr.smbcgroup.com

 

FRPAGTFD@fr.smbcgroup.com

 

74

--------------------------------------------------------------------------------



 

 

CITIBANK N.A., LONDON BRANCH as Global Coordinator and a Lender

 

 

 

 

Commitment

 

 

 

21% of the Maximum Loan Amount

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

Citigroup Centre

 

Canada Square

 

London E14 5LB

 

United Kingdom

 

 

 

Attention:

Guido Cicolani

 

 

Cristiana Ilievici

 

 

Konstantinos Frangos

 

 

Kara Catt

 

 

Romina Coates

 

 

 

 

Fax No:

+44 20 7986 4881

 

Tel No:

+44 20 7986 3035 /

 

 

+44 20 7508 0344

 

 

+44 20 7986 4824

 

 

+44 20 7986 5017

 

 

 

E-mail:

 

guido.cicolani@citi.com

 

Cristiana.ilievici@citi.com

 

konstantinos.frangos@citi.com

 

kara.catt@citi.com

 

romina.coates@citi.com

 

75

--------------------------------------------------------------------------------



 

 

BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH as Lender

 

 

Commitment

 

 

 

0.75% of the Maximum Loan Amount

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

29 avenue de l’Opéra

 

75001 Paris

 

France

 

 

 

Attention:

David Peyroux

 

 

Laura Luca de Tena

 

 

Maria Merodio

 

 

 

 

Fax No:

+33 1 44 86 84 45

 

Tel No:

+33 1 44 86 83 98 /

 

 

+33 1 44 86 83 21  /

 

 

+33 1 44 86 84 45

 

 

 

 

Email:

david.peyroux@bbva.com /

 

 

laura.luca@bbva.com /

 

 

asuncion.merodio@bbva.com

 

76

--------------------------------------------------------------------------------



 

 

BANCO SANTANDER, S.A. PARIS BRANCH as Lender

 

 

 

 

 

 

Commitment

 

 

 

15% of the Maximum Loan Amount

By

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

Lending Office:

 

 

 

374, rue Saint-Honoré

 

75001 Paris

 

France

 

 

 

Operational address:

 

 

 

Ciudad Financiera

 

Avenida de Cantabria s/n

 

Edificio Encinar 2a planta

 

28600 Boadilla del Monte

 

Spain

 

 

 

Fax No:

+34 91 257 1682

 

 

 

 

Attention:

Elise Regnault

 

 

Beatriz de la Mata

 

 

Ecaterina Mucuta

 

 

Vanessa Berrio Vélez

 

 

Ana Sanz Gómez

 

 

 

 

Tel No:

+34 912893722

 

 

+1 212-297-2942

 

 

+33 1 53 53 70 46

 

 

+34 91 289 10 28

 

 

+34 91 289 17 90

 

 

 

 

E-mail:

 

elise.regnault@gruposantander.com

 

bdelamata@santander.us

 

ecaterina.mucuta@gruposantander.com

 

vaberrio@gruposantander.com

 

anasanz@gruposantander.com

 

77

--------------------------------------------------------------------------------



 

 

MiddleOfficeParis@gruposantander.com

 

78

--------------------------------------------------------------------------------



 

 

HSBC FRANCE as Lender

 

 

 

 

 

 

 

 

 

Commitment

 

 

 

 

 

 

5.3% of the Maximum Loan Amount

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

HSBC France – Global Banking Agency
Operations (GBAO) Transaction
Manager Unit
103 avenue des Champs Elysées
75008 Paris
France

 

 

 

Attention:

Guillaume Gladu
Alexandra Penda

 

 

 

Fax No:

+ 33 1 40 70 28 80

 

Tel No:

+ 33 1 40 70 73 81 /

 

 

+ 33 1 41 02 67 50

 

 

 

 

 

 

E-mail:

Guillaume.gladu@hsbc.fr

alexandra.penda@hsbc.fr

 

 

 

Copy to:

 

 

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

 

 

 

Attention:

Julie Bellais

Celine Karsenty

 

 

 

 

Fax No:

+ 33 1 40 70 78 93

 

Tel No:

+ 33 1 40 70 28 59 /

 

 

+ 33 1 40 70 22 97

 

E-mail:

julie.bellais@hsbc.fr

celine.karsenty@hsbc.fr

 

79

--------------------------------------------------------------------------------



 

 

SOCIÉTÉ GÉNÉRALE  as Lender

 

 

 

 

 

 

 

 

 

Commitment

 

 

 

 

 

 

11.52% of the Maximum Loan Amount

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Lending Office:

 

29 Boulevard Haussmann

75009 Paris

France

 

Address for Operational / Servicing matters:

 

Attention:   Mouna KHACHABI

 

Société Générale

189, rue d’Aubervilliers

75886 PARIS CEDEX 18

France

 

Tel No:       +33 1 58 98 30 78

 

Email : mouna.khachabi@sgcib.com; 
par-oper-caf-dmt6@sgcib.com;

 

For Credit matters:

 

OPER/FIN/SMO/EXT

 

Attention: Olivier Gueguen and Muriel Baumann

 

Tel No: +33 (0)1 42 13 07 52  / +33 (0)1 58 98 22 761

 

Fax No: +33 1 46 92 45 97

 

Email:       muriel.baumann@sgcib.com

olivier. gueguen@sgcib.com

 

80

--------------------------------------------------------------------------------



 

 

SFIL  as Lender

 

 

 

 

 

 

 

 

 

Commitment

 

 

 

 

 

 

42.23% of the Maximum Loan Amount

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

1-3, rue de Passeur de Boulogne – CS 80054

92861 Issy-les-Moulineaux Cedex 9

France

 

Contact Person

Loan Administration Department:

Direction du Crédit Export:

Pierre-Marie Debreuille / Anne Crépin

Direction des Opérations:

Dominique Brossard / Patrick Sick

 

Telephone:

Pierre-Marie Debreuille

+33 1 73 28 87 64

Anne Crépin                                                              +33 1
73 28 88 59

Dominique Brossard            +33 1 73 28 91 93

Patrick Sick                                                                  
+33 1 73 28 87 66

 

Email:

pierre-marie.debreuille@sfil.fr

anne.crepin@sfil.fr

dominique.brossard@sfil.fr

patrick.sick@sfil.fr

refinancements-export@sfil.fr  creditexport_ops@sfil.fr

 

Fax:                    + 33 1 73 28 85 04

 

81

--------------------------------------------------------------------------------



 

 

CITIBANK EUROPE PLC, UK BRANCH
as Facility Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

5th Floor Citigroup Centre

Mail drop CGC2 05-65

25 Canada Square Canary Wharf

London E14 5LB

U.K.

 

Fax no.:                                            +44 20 7492 3980

Attention:                              EMEA Loans Agency

 

82

--------------------------------------------------------------------------------



 

Part B
(New Exhibits E-1 and E-2)

 

16

--------------------------------------------------------------------------------



 

Exhibit E-1

 

DELIVERY NON-YARD COSTS CERTIFICATE

 

To:     Citibank Europe plc, UK Branch
as Facility Agent

Date:

2018

 

Hull No. K34 at Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) (the “Vessel”)

 

We Royal Caribbean Cruises Ltd., a Liberian corporation registered with the
Ministry of Foreign Affairs of the Republic of Liberia under number C-38863,
whose registered office is at 80 Broad Street, Monrovia, Republic of Liberia,
and whose principal office is at 1050 Caribbean Way, Miami, Florida 33132,
United States of America (“RCCL”), refer to the facility agreement dated 22
June 2016 (as novated, amended and restated on the Actual Delivery Date pursuant
to a novation agreement dated 22 June 2016 (as amended)) entered into between
RCCL, as borrower, Citibank N.A., London Branch as global coordinator, Sumitomo
Mitsui Banking Corporation Europe Limited, Paris Branch, as ECA agent, Citibank
Europe plc, UK Branch, as Facility Agent, the mandated lead arrangers referred
to therein and the banks and financial institutions referred to therein as
lenders, regarding the Vessel (the “Facility Agreement”).

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Delivery Non-Yard Costs Certificate unless the
context otherwise requires.

 

This is the Delivery Non-Yard Costs Certificate referred to in the Facility
Agreement.

 

We hereby confirm on the date hereof that:

 

1          we have paid an amount equal to EUR [·] to the relevant suppliers of
equipment and/or services relating to the Non-Yard Costs;

 

2          an amount of EUR [·] remains payable to the relevant suppliers of
equipment and/or services relating to the Non-Yard Costs;

 

3          the aggregate of the amounts in paragraphs 1 and 2 above is not more
than the Maximum Non-Yard Costs Amount; and

 

4          the equipment and/or services relating to the Non-Yard Costs paid by
us prior to the Actual Delivery Date and referred to in paragraph 1 above to the
relevant suppliers have been properly supplied, installed and completed on the
Vessel, as applicable and, in addition and to the best of our knowledge, [·] per
cent. ([·]%) of the equipment and/or services relating to the Non-Yard Costs
have been supplied, installed and completed on the Vessel and accordingly in
excess of  eighty per cent. (80%) of the equipment and/or services relating to
the Non-Yard Costs have been supplied, installed and completed on the Vessel.

 

 

 

                                                                   

ROYAL CARIBBEAN CRUISES LTD.

Name:

Position:

 

Chantiers de l’Atlantique S.A. hereby acknowledges the contents of paragraph 4
of this Certificate by countersignature:

 

 

                                                                   

CHANTIERS DE L’ATLANTIQUE S.A.

Name:

Position:

 

--------------------------------------------------------------------------------



 

Exhibit E-2

 

FINAL NON-YARD COSTS CERTIFICATE

 

 

Date: [·]

 

To:          Citibank Europe plc, UK Branch

as Facility Agent

 

Hull No. K34 at Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) (the “Vessel”)

 

We Royal Caribbean Cruises Ltd., a Liberian corporation registered with the
Ministry of Foreign Affairs of the Republic of Liberia under number C-38863,
whose registered office is at 80 Broad Street, Monrovia, Republic of Liberia,
and whose principal office is at 1050 Caribbean Way, Miami, Florida 33132,
United States of America (“RCCL”), refer to the facility agreement dated 22
June 2016 (as novated, amended and restated on the Actual Delivery Date pursuant
to a novation agreement dated 22 June 2016 (as amended)) entered into between
RCCL, as borrower, Citibank N.A., London Branch as global coordinator, Sumitomo
Mitsui Banking Corporation Europe Limited, Paris Branch, as ECA agent, Citibank
Europe plc, UK Branch, as Facility Agent, the mandated lead arrangers referred
to therein and the banks and financial institutions referred to therein as
lenders, regarding the Vessel (the “Facility Agreement”).

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Final Non-Yard Costs Certificate unless the context
otherwise requires.

 

This is the Final Non-Yard Costs Certificate referred to in the Facility
Agreement.

 

We hereby confirm on the date hereof that:

 

1          we have paid EUR [·] to the relevant suppliers of equipment and/or
services relating to the Non-Yard Costs (representing an additional amount of
EUR [·] from the amount referred to in paragraph 1 of the Delivery Non-Yard
Costs Certificate); and

 

2          the equipment and/or services relating to the Non-Yard Costs paid by
us as at the date hereof and referred to in paragraph 1 above to the relevant
suppliers have been properly supplied, installed and completed on the Vessel, as
applicable.

 

 

 

 

                                                                   

ROYAL CARIBBEAN CRUISES LTD.

Name: [·]

Position: [·]

 

1

--------------------------------------------------------------------------------



 

Schedule 5

Amendments to Agency and Trust Deed

 

 

The Agency and Trust Deed shall be amended and restated in accordance with the
form of amended and restated Agency and Trust Deed set out in the Annex to this
Schedule.

 

17

--------------------------------------------------------------------------------



 

Annex to Schedule 5

 

Form of Amended and Restated Agency and Trust Deed

 

18

--------------------------------------------------------------------------------



 

Private & Confidential

EXECUTION VERSION

 

 

 

 

Dated 22 June 2016

 

 

(as amended and restated by a First
Supplemental Agreement dated

5 October 2018)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK EUROPE PLC, UK BRANCH

(1)

 

as Facility Agent

 

 

 

 

 

CITICORP TRUSTEE COMPANY LIMITED

(2)

 

as Security Trustee

 

 

 

 

 

CITIBANK N.A., LONDON BRANCH

(3)

 

as Global Coordinator

 

 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

(4)

 

EUROPE LIMITED, PARIS BRANCH

 

 

as ECA Agent

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH,BANCO SANTANDER, S.A.

PARIS BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC FRANCE,

SOCIÉTÉ GÉNÉRALE and SUMITOMO MITSUI BANKING

CORPORATION EUROPE LIMITED, PARIS BRANCH

 

 

as Mandated Lead Arrangers

(5)

 

 

 

 

THE BANKS AND FINANCIAL INSTITUTIONS

 

 

LISTED IN SCHEDULE 1

(6)

 

as Lenders

 

 

 

 

 

and

 

 

 

 

 

ROYAL CARIBBEAN CRUISES LTD.

(7)

 

as Borrower

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AGENCY AND TRUST DEED

 

 

 

NORTON ROSE FULBRIGHT

 

--------------------------------------------------------------------------------



 

Contents

 

Clause

Page

 

 

 

1

Introduction, definitions and interpretation

  1

2

Security Trustee

  4

3

Declaration of trust: supplementary provisions

12

4

Application of proceeds

14

5

Agents’ and Finance Parties’ indemnities

15

6

Custody of deeds; illegality

16

7

Assignments by the Lenders

17

8

Effect of Agreement

17

9

Miscellaneous

17

10

Agreement to provide power of attorney

17

11

Notices and other matters

18

12

Contracts (Rights of Third Parties) Act 1999

18

13

Governing law and jurisdiction

18

Schedule 1 The Lenders

19

 

--------------------------------------------------------------------------------



 

THIS AGREEMENT is dated 22 June 2016 (as amended and restated by a first
supplemental agreement dated 5 October 2018) and made BETWEEN:

 

(1)     CITIBANK EUROPE PLC, UK BRANCH, as Facility Agent;

 

(2)     CITICORP TRUSTEE COMPANY LIMITED, as Security Trustee;

 

(3)     CITIBANK N.A., LONDON BRANCH, as Global Coordinator;

 

(4)     SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH, as ECA
Agent;

 

(5)     BANCO BILBAO VIZCAYA ARGENTARIA, PARIS BRANCH, BANCO SANTANDER, S.A.
PARIS BRANCH, CITIBANK N.A., LONDON BRANCH, HSBC FRANCE, SOCIÉTÉ GÉNÉRALE and
SUMITOMO MITSUI BANKING CORPORATION EUROPE LIMITED, PARIS BRANCH, as Mandated
Lead Arrangers;

 

(6)     THE BANKS AND FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1, as Lenders;
and

 

(7)     ROYAL CARIBBEAN CRUISES LTD., as Borrower.

 

1       Introduction, definitions and interpretation

 

Introduction

 

1.1       The parties are entering into this Agreement in connection with:

 

(a)           a facility agreement dated 22 June 2016 (the Original Facility
Agreement) relating to a loan of up to an aggregate amount of €555,288,000 and
made between (1) Azairemia Finance Limited as original borrower, (2) Citibank
Europe plc, UK Branch as Facility Agent, (3) Citicorp Trustee Company Limited as
Security Trustee, (4) Citibank N.A., London Branch as Global Coordinator,
(5) HSBC France as French Coordinating Bank, (6) Sumitomo Mitsui Banking
Corporation Europe Limited, Paris Branch as ECA Agent, (7) the Mandated Lead
Arrangers and (8) the banks and financial institutions listed in Schedule 1 as
Lenders, as novated and amended and restated by the novation agreement dated 22
June 2016 (as supplemented and amended, the Novation Agreement (the Original
Facility Agreement as novated and amended and restated by the Novation
Agreement, the Facility Agreement)) between the parties to the Original Facility
Agreement and the Borrower; and

 

(b)           the Escrow Account Security,

 

in order, inter alia, to provide for the appointment of Citicorp Trustee Company
Limited as Security Trustee.

 

Definitions

 

1.2       Words and expressions defined in the Facility Agreement (including
words and expressions defined by reference to another document) shall, unless
the context otherwise requires or unless otherwise defined herein, have the same
meanings when used herein. In addition, in this Agreement:

 

Affiliate means in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

Agents means each of the Facility Agent, the ECA Agent and the Security Trustee
and Agent shall mean any of them.

 

--------------------------------------------------------------------------------



 

Charged Assets means any property, assets and/or rights over which security is
granted and/or created under the Escrow Account Security.

 

ECA Agent means Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch
acting as export credit agent pursuant to this Agreement for itself and any
other banks or financial institutions who are or may become Lenders in the
future.

 

Enforcement Date means the first date on which active steps are taken to enforce
and/or realise the security or other assurances created or conferred by the
Escrow Account Security.

 

Escrow Account Security shall have the meaning given to it in the Facility
Agreement and shall, when used herein, be deemed to include any Further
Assurance Deed.

 

Expenses means the aggregate at any relevant time (to the extent that the same
has not been received or recovered by the Security Trustee) of:

 

(a)           all duly evidenced expenses (including, in particular, legal,
insurance adviser, printing, out of pocket expenses and late payment interest)
properly incurred and any cost, loss (excluding loss of profit) or liability
sustained or incurred by the Security Trustee or any Receiver in connection with
the exercise of the powers referred to in or granted by the Loan Documents or
otherwise payable by the Borrower to the Security Trustee in accordance with any
provision of any of the Loan Documents; and

 

(b)           interest on all such unpaid expenses, costs, losses and
liabilities from the date falling ten Business Days after the date on which a
demand for the same was made by the Security Trustee until the date of receipt
or recovery thereof (whether before or after judgment) at the Floating Rate plus
two per cent per annum.

 

Facility Agent means Citibank Europe plc, UK Branch acting as agent pursuant to
this Agreement for itself and any other banks or financial institutions who are
or may become Lenders in the future and includes its successors in title.

 

Finance Parties means the Lenders, the Facility Agent, the ECA Agent, the Global
Coordinator and the Security Trustee.

 

Further Assurance Deed means any document executed or to be executed pursuant to
a further assurance covenant or obligation contained in the Escrow Account
Security.

 

Holding Company means, in relation to a person, any other person in respect of
which it is a Subsidiary.

 

Receiver means and includes any receiver and/or manager of any of the Charged
Assets appointed under the Escrow Account Security (and whether acting as agent
for the Borrower or otherwise).

 

Release Date means the date, occurring promptly following the NYC Cut Off Date,
on which the Facility Agent notifies the parties that the Escrow Account
Security can be released following the withdrawal of all amounts standing to the
credit of the Escrow Account in accordance with the provisions of Section 2.3f)
of the Facility Agreement.

 

Secured Obligations means the obligations of the Borrower to the Finance Parties
under the Facility Agreement and each of the other Loan Documents.

 

Security Trustee means Citicorp Trustee Company Limited acting as security
trustee pursuant to this Agreement for itself and any banks or financial
institutions who are or may become Lenders and includes its successors in title.

 

Trust Property means (a) the security, powers, rights, titles, benefits and
interests (both present and future) constituted by and conferred on the Security
Trustee under or pursuant to this Agreement and the Escrow Account Security and
any notices or acknowledgements or

 

2

--------------------------------------------------------------------------------



 

undertakings given in connection with the Escrow Account Security (including,
without limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken to the Security Trustee in
the Escrow Account Security), (b) all moneys, property and other assets payable,
paid or transferred to or vested in the Security Trustee or any Receiver or
receivable, received or recovered by the Security Trustee or any Receiver
pursuant to, or in connection with, this Agreement and the Escrow Account
Security and any notices or acknowledgements or undertakings given by the
Borrower in connection with the Escrow Account Security from the Borrower or any
other person and (c) all money, investments, property and other assets at any
time representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by the Security Trustee
or any Receiver in respect of the same (or any part thereof).

 

Headings

 

1.3       Clause headings and the table of contents are inserted for convenience
of reference only and shall be ignored in the interpretation of this Agreement.

 

Construction of certain terms

 

1.4       Clause 1.4 (Construction) of the Original Facility Agreement applies
to this Agreement as if set out herein.

 

Capacity of parties

 

1.5       References in this Agreement to the Facility Agent, the Security
Trustee, the ECA Agent, any Mandated Lead Arranger or any Lender and references
to obligations or liabilities of any one or more such persons shall be strictly
construed as references to any such person or (as the case may be) obligations
or liabilities of any such person solely in its capacity as such.

 

Effectiveness of Required Lender decision

 

1.6       Where this Agreement, the Escrow Account Security or any Further
Assurance Deed provides for any matter to be determined by reference to the
opinion of the Required Lenders or to be subject to the consent or request of
the Required Lenders or for any action to be taken on the instructions of the
Required Lenders, such opinion, consent, request or instructions shall (as
between the Lenders) only be regarded as having been validly given or issued by
the Required Lenders if (a) given by the Facility Agent on their behalf and
(b) all the Lenders shall have received prior notice of the matter on which such
opinion, consent, request or instructions are required to be obtained and the
relevant majority of Lenders shall have given or issued such opinion, consent,
request or instructions but so that the Borrower and the Security Trustee shall
be entitled (and bound) to assume that such notice shall have been duly received
by each Lender and that the relevant majority shall have been obtained to
constitute Required Lenders whether or not this is the case.

 

Fees, Indemnity and Costs of Security Trustee

 

1.7       It is agreed that the provisions of clause 4.6 (Taxes) of the Facility
Agreement, clause 11.4 (Indemnification) of the Facility Agreement (subject to
clause 1.8) and clause 5.4 (Value Added tax) of the Original Facility Agreement
shall apply to the benefit of the Security Trustee, and the Borrower agrees to
be bound by such provisions, as if the same were set out in full herein and on
the basis that reference to Loan Documents therein or “amounts due thereunder”
include this Agreement, the Escrow Account Security and any Further Assurance
Deed or any amounts due under the foregoing. This clause 1.7 and clause 1.8
shall survive the termination of this Agreement, the Escrow Account Security and
any Further Assurance Deed.

 

1.8       The following words in clause 11.4 (Indemnification) of the Facility
Agreement are deemed deleted for the purposes of its incorporation herein under
clause 1.7 and shall not apply to the Security Trustee:

 

3

--------------------------------------------------------------------------------



 

“(a)          or the material breach by such Indemnified Party of its
obligations under this Agreement, any other Loan Document, the BpiFAE Insurance
Policy or Interest Stabilisation Agreement  and which breach is not attributable
to the Borrower’s own breach of the terms of this Agreement or any other Loan
Document”;

 

“(b)         Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim (provided that the Borrower
shall reimburse such indemnified party for its reasonable out-of-pocket expenses
incurred pursuant hereto) and (d) at the Borrower’s request, permit the Borrower
to assume control of the defense of any such claim, other than regulatory,
supervisory or similar investigations, provided that (i) the Borrower
acknowledges in writing its obligations to indemnify the Indemnified Party in
accordance with the terms herein in connection with such claims, (ii) the
Borrower shall keep the Indemnified Party fully informed with respect to the
conduct of the defense of such claim, (iii) the Borrower  shall consult in good
faith with  the Indemnified Party (from time to time and before taking any
material decision) about the conduct of the defense of such claim, (iv) the
Borrower shall conduct the defense of such claim properly and diligently taking
into account its own interests and those of the Indemnified Party, (v) the
Borrower shall employ counsel reasonably acceptable to the Indemnified Party and
at the Borrower’s expense, and (vi) the Borrower shall not enter into a
settlement with respect to such claim unless either (A) such settlement involves
only the payment of a monetary sum, does not include any performance by or an
admission of liability or responsibility on the part of the Indemnified Party,
and contains a provision unconditionally releasing the Indemnified Party and
each other indemnified party from, and holding all such persons harmless,
against, all liability in respect of claims by any releasing party or (B) the
Indemnified Party provides written consent to such settlement (such consent not
to be unreasonably withheld or delayed).  Notwithstanding the Borrower’s
election to assume the defense of such action, the Indemnified Party shall have
the right to employ separate counsel and to participate in the defense of such
action and the Borrower shall bear the fees, costs and expenses of such separate
counsel if (i) the use of counsel chosen by the Borrower to represent the
Indemnified Party would present such counsel with an actual or potential
conflict of interest, (ii) the actual or potential defendants in, or targets of,
any such action include both the Borrower and the Indemnified Party and the
Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (iii) the
Borrower  shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.”.

 

2       Security Trustee

 

Appointment of the Security Trustee

 

2.1       Each of the Finance Parties appoints the Security Trustee as agent and
trustee of the Trust Property on the terms set out in this Agreement.  By virtue
of such appointment, each of the Finance Parties authorises the Security Trustee
(whether or not by or through employees or agents) to take such action on such
Finance Party’s behalf and to exercise such rights, remedies, powers and
discretions as are specifically delegated to the Security Trustee by this
Agreement and/or the Escrow Account Security and any Further Assurance Deed,
together with such powers and discretions as are reasonably incidental thereto.

 

2.2       It is acknowledged that the appointment of the Facility Agent and the
ECA Agent for the purpose of the Facility Agreement is regulated under Article X
(The Facility Agent and the ECA Agent) of the Facility Agreement.

 

4

--------------------------------------------------------------------------------



 

Duties

 

2.3       The Security Trustee shall not have any duties, obligations or
liabilities to the Lenders beyond those expressly stated in this Agreement
and/or any of the Loan Documents to which it may be or become a party.

 

2.4       The Security Trustee’s duties under this Agreement and the other Loan
Documents are solely mechanical and administrative in nature.

 

Instructions to the Agents

 

2.5       Subject to clauses 2.6, 2.7 and 2.12 below, unless a contrary
indication appears, the Security Trustee shall (a) exercise any right, power,
authority or discretion vested in it as an agent or otherwise act in accordance
with the written instructions given to it by the Required Lenders (or, if so
instructed by the Required Lenders refrain from exercising any right, power,
authority or discretion vested in it as Security Trustee), (b) not be liable to
any person for any act or omission if it acts (or refrains from taking any
action) in good faith in accordance with the instructions of the Required
Lenders and (c) have no obligation to act and may refrain from acting until so
instructed (without liability to any person). Any reference to the instructions
of the Required Lenders to the Security Trustee herein or in the Escrow Account
Security shall be construed as such instructions of the Facility Agent on behalf
of such Required Lenders.

 

2.6       The Security Trustee shall be entitled to request instructions, or
clarification of any direction, from the Facility Agent as to whether, and in
what manner, it should exercise or refrain from exercising any rights, powers,
authorities and discretions and the Security Trustee may refrain from acting
unless and until those instructions or clarification are received by it (without
liability to any person).

 

2.7       In the absence of instructions, the Security Trustee may act (or
refrain from acting) as it considers to be in the best interest of the Finance
Parties.

 

2.8       Clause 2.5 above shall not apply in respect of any provision which
protects the Security Trustee’s own position in its personal capacity as opposed
to its role as Security Trustee for the Finance Parties.

 

2.9       The Security Trustee may refrain from acting in accordance with the
instructions of the Lenders or any other person until it has received any
indemnification and/or security and/or prefunding that it may in its discretion
require (which may be greater in extent than that contained in the Loan
Documents and which may include payment in advance) for any cost, loss or
liability which it may incur in complying with those instructions.

 

Execution of Escrow Account Security

 

2.10        Each Lender irrevocably authorises the Security Trustee to execute
the Escrow Account Security in its capacity as trustee of the Trust Property
thereby created.

 

Authority of Security Trustee

 

2.11        Subject to clause 2.12 and, where applicable, 2.14(c), the Security
Trustee may, with the consent of the Required Lenders (or the Facility Agent on
their behalf) or if and to the extent expressly authorised by the other
provisions of this Agreement or the Escrow Account Security, concur with the
Borrower to amend, modify or otherwise vary or waive breaches of, or defaults
under, or otherwise excuse performance of, any provision of any of the Escrow
Account Security.  Any such action so authorised and effected by the Security
Trustee shall be promptly notified to the other Agents and the Lenders and shall
be binding on all the Lenders and, if necessary or appropriate, each Lender
agrees to execute or re-execute any document, instrument or agreement required
to give full effect to any such action.  For the purposes of this clause 2.11 it
is expressly agreed and acknowledged that the execution of a Further Assurance
Deed shall not constitute an amendment or modification to, or variation of, the
Escrow Account

 

5

--------------------------------------------------------------------------------



 

Security, and each Lender where applicable further agrees to execute any Further
Assurance Deed promptly upon the request of the Security Trustee.

 

2.12        Except with the prior written consent of all the Lenders (or the
Facility Agent on their behalf), the Security Trustee shall not have authority
on behalf of the Lenders to agree with the Borrower any amendment to the Escrow
Account Security which would:

 

(a)           change any provision of the Escrow Account Security which
expressly or impliedly requires the approval or consent of all the Lenders such
that the relevant approval or consent may be given otherwise than with the
sanction of all the Lenders;

 

(b)           change this clause 2.12 or clause 4.2; or

 

(c)           (save to the extent expressly required under this Agreement or any
of the Loan Documents) release the Borrower from the security constituted by the
Escrow Account Security; or

 

(d)           (save to the extent expressly required under this Agreement or any
of the Loan Documents) release any of the Charged Assets from the security
constituted by the Escrow Account Security; or

 

(e)           (save to the extent expressly required under this Agreement or any
of the Loan Documents) release the Borrower from any of its indemnity or other
assurance obligations under any of the Loan Documents.

 

2.13        Unless otherwise stated in any provision of the Loan Documents, any
matter under the Escrow Account Security requiring the decision, agreement,
determination, consent or approval of the Security Trustee, shall be construed
as requiring the decision, agreement, determination, consent or approval of the
Required Lenders.

 

Liability of Security Trustee

 

2.14        The Security Trustee shall not:

 

(a)           be obliged:

 

(i)         to request any certificate or opinion under any provision of the
Escrow Account Security; or

 

(ii)        to make any enquiry as to any breach or default by the Borrower in
the performance or observance of any of the provisions of any of this Agreement
or the Escrow Account Security or as to the existence of a Default or as to
whether any other event or circumstance has occurred as a result of which the
security constituted by the Escrow Account Security shall have or may become
enforceable unless it has actual knowledge thereof or has been notified in
writing thereof by a Lender, in which case it shall promptly notify the Lenders
of the relevant event or circumstance; or

 

be obliged to carry out any “know your customer” or other checks in relation to
any person on behalf of any Lender and each Lender confirms to the Security
Trustee that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Security Trustee; or

 

(c)           be liable to any Finance Party for any action taken or omitted
under or in connection with this Agreement and the Escrow Account Security
unless caused by its gross negligence or wilful misconduct for any delay (or any
related consequences) in crediting an account with an amount required under this
Agreement to be paid by the Security Trustee if it has taken all necessary steps
as soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by it for that
purpose.

 

6

--------------------------------------------------------------------------------



 

Knowledge of Agents

 

2.15        For the purposes of this clause 2, the Security Trustee shall not be
treated as having actual knowledge of any matter of which another department of
the person for the time being acting as it may become aware in the context of
corporate finance or advisory activities from time to time undertaken by the
Security Trustee for the Borrower or any of its Affiliates or Subsidiaries.

 

Communications by the Security Trustee

 

2.16        The Security Trustee shall promptly notify the other Agents and each
Lender of the contents of each notice, certificate, information or other
document received by it from the Borrower under or pursuant to any provisions of
any of the Escrow Account Security or this Agreement.

 

2.17        Except where the Escrow Account Security or this Agreement
specifically provides otherwise, the Security Trustee is not obliged to review
or check the adequacy, accuracy or completeness of any document it forwards to
another party.

 

2.18        If the Security Trustee receives notice from a party referring to
this Agreement, describing a Default or an Event of Default and stating that the
circumstance described is a Default or an Event of Default it shall promptly
notify the other Finance Parties.

 

No independent action by Finance Parties

 

2.19       None of the Finance Parties shall have any independent power to
enforce the Escrow Account Security, or to exercise any rights, discretions or
powers or to grant any consents or releases under or pursuant to the Escrow
Account Security or otherwise have direct recourse to the security or other
assurances constituted by the Escrow Account Security except through the
Security Trustee.

 

Reliance by Facility Agent

 

2.20       In considering at any time (and from time to time) the persons
entitled to the benefit of any of the Secured Obligations:

 

(a)           the Facility Agent may deem and treat (i) each Lender as the
person entitled to the benefit of the Loan of such Lender for all purposes of
this Agreement unless and until a Lender Assignment Agreement relating to, such
Lender’s contribution to the Loan or any part thereof shall have been filed with
the Facility Agent and (ii) the office set opposite the name of each Lender in
the execution blocks to the Facility Agreement as such Lender’s lending office
unless and until a written notice of change of lending office shall have been
received by the Facility Agent and the Facility Agent may act upon any such
notice unless and until the same is superseded by a further such notice; and

 

(b)           the Facility Agent may to the extent that any such information is
not inconsistent with notices referred to in clause 2.20(a) above, rely and act
in reliance upon information provided to it pursuant to such clause  so that it
shall not have any liability or responsibility to any party as a consequence of
placing reliance on and acting in reliance upon any such information unless it
has actual knowledge that such information is inaccurate or incorrect.

 

Provision of information to Agents

 

2.21        Without prejudice to clause 2.20, the Lenders shall provide the
Security Trustee with such written information as it may reasonably require for
the purpose of carrying out its duties and obligations under this Agreement
and/or the Escrow Account Security and, in particular, with such directions in
writing as may reasonably be required so as to enable the Security Trustee to
apply the proceeds of realisation of the Escrow Account Security as contemplated
by clause 4.2.  However no Lender shall be obliged pursuant to this clause 2.21
to disclose to the Security Trustee any information which it is obliged by law
or contract to keep confidential.

 

7

--------------------------------------------------------------------------------



 

Appraisal by Lenders

 

2.22                      Each Finance Party acknowledges that it has not relied
on any statement, opinion, forecast or other representation made by the Security
Trustee to induce it to enter into this Agreement or the Facility Agreement.

 

Responsibility of Security Trustee

 

2.23       The Security Trustee shall not have any duty or responsibility,
either initially or on a continuing basis, to any Finance Party:

 

(a)           to investigate or make any enquiry into the title of the Borrower
to, or the existence, suitability or sufficiency of, the Charged Assets or any
part thereof; or

 

(b)           on account of the failure of the Borrower to perform any of its
obligations under any of the Loan Documents; or

 

(c)           for the financial condition of the Borrower; or

 

(d)           for the completeness or accuracy of any statements,
representations or warranties in any of the Loan Documents or any document
delivered under any of the Loan Documents unless expressly made by the Security
Trustee; or

 

(e)           for the execution, effectiveness, adequacy, genuineness, validity,
enforceability or admissibility in evidence of any of the Loan Documents or the
Charged Assets or of any certificate, report or other document executed or
delivered under any of the Loan Documents; or

 

(f)            for the failure to register or notify any of the Loan Documents
or for otherwise perfecting or failing to perfect any of the security granted in
its favour; or

 

(g)           for taking or omitting to take any other action under or in
relation to any of the Loan Documents or any aspect of any of the Loan
Documents; or

 

(h)           for the failure to take or require the Borrower to take any steps
to render any of the Loan Documents effective as regards Charged Assets outside
the jurisdiction in which they are incorporated or have their registered or
principal office or to secure the creation of any ancillary charge under the
laws of the jurisdiction concerned; or

 

(i)            otherwise in connection with the Facility Agreement or its
negotiation or for acting in accordance with the instructions of the Lenders or
the relevant group of Lenders or refraining from acting when instructed by the
Lenders or the relevant group of Lenders, to refrain from acting when no
instruction to act has been given to it by the Lenders or the relevant group of
Lenders or where the instructions are unclear. The Security Trustee is entitled
to seek directions as to the exercise of any of its powers from the Required
Lenders or otherwise (as the case may be) the Lenders and to seek clarification
of any instructions previously given; or

 

(j)            any loss to the Trust Property arising in consequence of the
failure, depreciation or loss of any Charged Assets or any investments made or
retained in good faith or by reason of any other matter or thing, including by
virtue of the fact it may be held by a bank, or any damage to or any
unauthorised dealing with the Charged Assets nor shall it have any
responsibility or liability arising from the fact that the Charged Assets, or
documents relating thereto, may be registered in its name or held by it or any
other bank or agent selected by the Security Trustee.

 

2.24        The Security Trustee shall be entitled to rely on any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person.

 

8

--------------------------------------------------------------------------------



 

2.25       No party to this Agreement (other than the Security Trustee) may take
any proceedings against any officer, employee or agent of the Security Trustee
in respect of any claim it might have against the Security Trustee or in respect
of any act or omission of any kind by that officer, employee or agent in
relation to this Agreement and any officer, employee or agent of the Security
Trustee may rely on this clause.

 

No fiduciary duties

 

2.26        Nothing in any Loan Document constitutes the Security Trustee as a
trustee or fiduciary of any other person other than the Finance Parties.

 

2.27        The Security Trustee shall not be bound to account to any Finance
Party for any sum or the profit element of any sum received by it for its own
account.

 

Rights and discretions

 

2.28        The Security Trustee may:

 

(a)           assume that:

 

(i)                           any instructions received by it from the Facility
Agent on behalf of the Lenders or the Required Lenders or on behalf of any other
Finance Party are duly given in accordance with the terms of the Facility
Agreement; and

 

(ii)        unless it has received notice of revocation, that those instructions
have not been revoked;

 

(b)           rely on a certificate from any person:

 

(i)         as to any matter of fact or circumstance which might reasonably be
expected to be within the knowledge of that person; or

 

(ii)        to the effect that such person approves of any particular dealing,
transaction, step, action or thing,

 

as sufficient evidence that that is the case and, in the case of paragraph
(i) above, may assume the truth and accuracy of that certificate; and

 

(c)           assume (unless it has received notice to the contrary in its
capacity as Security Trustee) that:

 

(i)         no Default or Event of Default has occurred; and

 

(ii)        any right, power, authority or discretion vested in any party or any
group of Finance Parties has not been exercised.

 

2.29       The Security Trustee may engage and pay for the advice or services of
any lawyers (who may be separate to counsel appointed by the Finance Parties),
accountants, tax advisers, surveyors or other professional advisers or experts
(whether such advice is obtained by the Security Trustee or by any other party
and whether or not the advice contains a limit on liability by reference to
monetary cap or otherwise) and shall not be liable for any damages, costs or
losses to any person, any diminution in value or any liability whatsoever
arising as a result of its so relying in good faith.

 

2.30                     Notwithstanding any provision of any Loan Document to
the contrary, the Security Trustee is not obliged to expend or risk its own
funds or otherwise incur any financial liability in the performance of its
duties, obligations or responsibilities or the exercise of any right, power,
authority or discretion if it has grounds for believing the repayment of such
funds or adequate indemnity against, or security for, such risk or liability is
not reasonably assured to it.

 

9

--------------------------------------------------------------------------------



 

Other business

 

2.31       The Security Trustee may, without any liability to account to the
Lenders, accept deposits from, lend money to, and generally engage in any kind
of banking or trust business with, the Borrower and any of its Affiliates or
Subsidiaries or any of the Lenders as if it were not the Security Trustee.

 

Credit appraisal by the Finance Parties

 

2.32        Without affecting the responsibility of the Borrower for information
supplied by it or on its behalf in connection with any Loan Document, each
Finance Party confirms to each other Finance Party that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Loan Document
including but not limited to:

 

(a)                                 the financial condition, status and nature
of the Borrower;

 

(b)                                the legality, validity, effectiveness,
adequacy or enforceability of any Loan Document and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document;

 

(c)                                 whether any Finance Party has recourse, and
the nature and extent of that recourse, against any party or any of its
respective assets under or in connection with any Loan Document, the
transactions contemplated by the Loan Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Loan Document or the Charged Assets;

 

(d)                                the adequacy, accuracy and/or completeness of
any information provided by the Facility Agent, any party or by any other person
under or in connection with any Loan Document, the transactions contemplated by
the Loan Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Loan
Document; and

 

(e)                                 the right or title of any person in or to,
or the value or sufficiency of, any part of the Charged Assets, the priority of
the Escrow Account Security or the existence of any Lien affecting the Charged
Assets.

 

2.33       Without prejudice to the generality of any other provision of this
Agreement or any other Loan Document, the entry into possession of the Charged
Assets shall not render the Security Trustee or any Receiver liable to account
as mortgagee in possession thereunder (or its equivalent in any other applicable
jurisdiction) or take any action which would expose it to any liability in
respect of which it has not been indemnified and/or secured and/or pre-funded to
its satisfaction or to be liable for any loss on realisation or for any default
or omission on realisation or for any default or omission for which a mortgagee
in possession might be liable unless such loss, default or omission is caused by
its own gross negligence or wilful misconduct.

 

2.34       The Security Trustee shall have no responsibility whatsoever to the
Borrower or any Finance Party as regards any deficiency which might arise
because the Security Trustee is subject to any Tax in respect of all or any of
the Charged Assets, the income therefrom or the proceeds thereof.

 

2.35       The Security Trustee is not responsible for payment of any taxes or
stamp duty (a) as a result of it holding security, (b) as a result of it
enforcing any security held by it, or (c) in respect of any remuneration or
other amounts payable to it for its own account.

 

2.36       The Security Trustee is not responsible for making any deductions or
withholding in respect of taxes or governmental charges in respect of any
amounts paid by the Security Trustee from the proceeds of any enforcement of
security.

 

10

--------------------------------------------------------------------------------



 

Reimbursement of Agents’ expenses

 

2.37       Without prejudice to clauses 1.7 and 5.1, each Lender shall reimburse
the Security Trustee rateably in accordance with such Lender’s Commitment (or if
such Commitment is then zero, its Commitment immediately prior to such
reduction), for the charges and expenses incurred by the Security Trustee in
connection with the negotiation, preparation and execution of this Agreement and
the Escrow Account Security or in contemplation of, or otherwise in connection
with, the enforcement or attempted enforcement of, or the preservation or
attempted preservation of any rights under, or in carrying out its duties under,
this Agreement and the Escrow Account Security or otherwise in connection with
holding the Charged Assets and/or the Trust Property including (in each case)
the reasonable fees and expenses of legal or other professional advisers.  All
such charges and expenses shall be paid together with value added tax or similar
tax (if any) thereon.

 

Security Trustee’s indemnity

 

2.38       Without prejudice to clauses 1.7 and 5.1, each Lender shall indemnify
the Security Trustee rateably in accordance with such Lender’s Commitment
against all liabilities, expenses, damages, costs, actions, demands and claims
whatsoever suffered or incurred by the Security Trustee or any agent or other
person appointed by the Security Trustee in connection with its appointment
under this Agreement or in connection with the Loan Documents or the performance
of its duties under this Agreement and/or the Escrow Account Security or any
action taken or omitted by it under any of the Escrow Account Security or this
Agreement, unless such liabilities, damages, costs or claims arise from the
Security Trustee’s own gross negligence or wilful misconduct.

 

2.39        In no event shall the Security Trustee be liable for any loss of
profits, goodwill, reputation, business opportunity or anticipated saving, or
for special, punitive, indirect or consequential damages, whether or not it has
been advised of the possibility of such loss or damages.

 

Retirement of Security Trustee

 

2.40        The Security Trustee:

 

(a)                                 may (without giving any reason and having
given to the Borrower and the other Finance Parties not less than 30 Business
Days’ notice of its intention to do so) retire;

 

(b)          shall, upon the request of the Required Lenders (after consultation
with the Borrower), retire;

 

(c)                                 shall, upon the request of the Borrower in
the event the Security Trustee is no longer a Lender or an Affiliate of a
Lender, retire under this Agreement, the Facility Agreement and the other Loan
Documents.

 

2.41        No such retirement shall take effect unless there has been appointed
by the Finance Parties as a successor security trustee:

 

(a)           (except where the Security Trustee has been required to retire by
notice from the said Lenders) an Affiliate of the Security Trustee nominated by
the Security Trustee or, failing such a nomination; or

 

(b)           a Lender or an Affiliate of a Lender nominated by the Required
Lenders or, failing such a nomination; or

 

(c)           any reputable and experienced bank or financial institution
nominated by the Security Trustee which appointment must be agreed to by the
Lenders as contemplated above,

 

and such successor security trustee shall have duly accepted such appointment by
delivering to the Facility Agent a written confirmation (in a form acceptable to
the Facility Agent) of such

 

11

--------------------------------------------------------------------------------



 

acceptance agreeing to be bound by this Agreement in the capacity of Security
Trustee  as if it had been an original party to this Agreement.

 

2.42       Upon any such successor as aforesaid being appointed, the retiring
Security Trustee shall be discharged from any further obligation (except as
otherwise provided in the Loan Documents) under this Agreement and each of the
other Loan Documents and its successor and each of the other parties to this
Agreement and any of the other Loan Documents shall have the same rights and
obligations among themselves as they would have had if such successor had been a
party to this Agreement and any of the other Loan Documents in place of the
retiring Security Trustee.

 

2.43       Upon any successor to the Security Trustee being appointed the Trust
Property will automatically vest in such successor without the need for any
additional act by the Lenders or the Borrower, but without prejudice to clause
2.23(e).

 

2.44       The retiring Security Trustee, each other Finance Party and the
Borrower hereby undertake from time to time to execute, sign, perfect, do and
(if required) register every such further assurance, document, act or thing as
in the reasonable opinion of each of the successor security trustee and the
Finance Parties may be necessary or desirable for the purpose of ensuring that
the Trust Property is effectively vested in it so that it holds and enjoys the
same rights, interests and powers in relation to the Trust Property as were held
by the retiring Security Trustee.

 

2.45       The Lenders agree to appoint as successor security trustee the person
nominated in accordance with clause 2.41 and to execute such documents as may be
required to give effect to such appointment.

 

Consents and approvals

 

2.46       Each Lender agrees that it will respond reasonably promptly (and in
any event within 15 Business Days) to any request for a consent, waiver,
amendment of (or in relation to) any term of any Loan Document or any other vote
of Lenders under the terms of this Agreement.

 

2.47       The Borrower shall be consulted as regards any proposed substitute
security trustee prior to the appointment thereof and the Borrower’s consent to
any proposed substitute shall be required.

 

3       Declaration of trust: supplementary provisions

 

Declaration of trust

 

3.1       The Security Trustee hereby accepts its appointment under clause 2.1
as trustee of the Trust Property and irrevocably acknowledges and declares that
it holds the same on trust for itself and the Finance Parties and that it shall
deal with and apply the same in accordance with the provisions of this Agreement
and the Escrow Account Security.

 

Duration of trusts

 

3.2       The trusts constituted or evidenced in or by this Agreement shall,
save as provided by law, remain in full force and effect until receipt by the
Security Trustee of confirmation in writing by the Facility Agent that either
(a) there is no longer outstanding any Indebtedness (actual or contingent) which
is secured by or under any of the Loan Documents or (b) the Release Date has
occurred. At the time that the trusts constituted or evidenced by this Agreement
are no longer in full force and effect, it is agreed that, save in respect of
clauses 1.7, 1.8, 2 and 5, this Agreement shall have no further force and
effect. Promptly following the NYC Cut Off Date the Facility Agent shall notify
the Borrower of the Release Date.

 

Powers and discretions as trustee

 

3.3       In its capacity as trustee in relation to the Loan Documents and the
Trust Property, the Security Trustee shall,without prejudice to any of the
powers, discretions and immunities conferred upon

 

12

--------------------------------------------------------------------------------



 

trustees by law (and to the extent not inconsistent with the provisions of this
Agreement or any of the Loan Documents), have all the same powers and
discretions as a natural person acting as the beneficial owner of such property
and/or as are conferred upon the Security Trustee by this Agreement and/or any
Loan Document.

 

3.4       The rights, powers and discretions conferred upon the Security Trustee
by this Agreement shall be supplemental to the Trustee Act 1925 and the Trustee
Act 2000 and in addition to any which may be vested in the Security Trustee by
general law or otherwise. Section 1 of the Trustee Act 2000 shall not apply to
the duties of the Security Trustee in relation to the trusts constituted by this
Agreement. Where there are any inconsistencies between the Trustee Act 1925 or
the Trustee Act 2000 and the provisions of this Agreement, the provisions of
this Agreement shall, to the extent allowed by law, prevail and, in the case of
any inconsistency with the Trustee Act 2000, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that Act.

 

Determination by the Security Trustee

 

3.5          In its capacity as trustee in relation to the Loan Documents and in
relation to the Trust Property, the Security Trustee shall have full power to
determine all questions and doubts arising in relation to the interpretation or
application of any of the provisions of this Agreement or any of the Loan
Documents as it affects the Security Trustee or the Trust Property and every
such determination (whether made upon a question actually raised or implied in
the acts or proceedings of the Security Trustee) shall, in the absence of
manifest error, be conclusive and shall bind all the other parties to this
Agreement.

 

Employment of agents

 

3.6       The Security Trustee may, instead of acting personally, employ, pay
for and rely on the advice of any agent (whether being a lawyer, chartered
accountant or any other suitably qualified person) to transact or concur in
transacting any business and to do or concur in doing any acts required to be
done by the Security Trustee (including the receipt and payment of money) or
may, with the consent of the Borrower, delegate to any person on any terms
(including the power to sub-delegate) the costs of which shall be borne by the
Borrower and be capable of being recoverable by the Security Trustee pursuant to
clause 1.7. Any such agent or delegate engaged in any profession or business
shall be entitled to be paid all usual reasonable professional and other charges
for business transacted and acts done by him or any partner or employee of his
in connection with such trusts.  The Security Trustee shall not be bound to
supervise or, only as between the Security Trustee on the one hand and the
Finance Parties on the other hand, nor be responsible for any loss incurred by
reason of any act or omission of, any such agent or delegate if the Security
Trustee shall have exercised reasonable care in the selection of such agent or
delegate (which, without limitation, shall conclusively be deemed to be the case
in respect of any agent approved in writing by the Lenders).

 

Non-recognition of trust and amendments

 

3.7       It is agreed between all parties to this Agreement that:

 

(a)                                in relation to any jurisdiction the courts of
which would not recognise or give effect to the trusts expressed to be
constituted by this Agreement the relationship of the Finance Parties to the
Security Trustee shall be construed simply as one of principal and agent but, to
the fullest extent permissible under the laws of each and every such
jurisdiction, this Agreement shall have full force and effect as between the
parties; and

 

(b)                               save where the consent of all of the Lenders
is required to an amendment pursuant to the provisions of clause 2.12 or
otherwise, any of the provisions of this clause 3 or of clauses 2 or 4 may be
amended by agreement between the Security Trustee and the other Finance Parties
without the consent of the Borrower and each such party other than the Security
Trustee irrevocably authorises the Facility Agent in its name and on its behalf
to execute all documents necessary to effect any such amendment.

 

13

--------------------------------------------------------------------------------



 

Appointment of new or additional trustees

 

3.8                              Without prejudice to clause 2.40, the statutory
power to appoint new or additional trustees of the trusts constituted by this
Agreement shall be vested in the Security Trustee.  The appointment by the
Security Trustee of any such new or additional trustees shall terminate on the
appointment of a replacement security trustee in accordance with the terms of
clause 2.41.

 

Appointment of separate and co-trustees

 

3.9                              The Security Trustee shall have power, by
notice in writing given to each of the Finance Parties, to appoint any person
who is a reputable bank or financial institution either to act as separate
trustee or as co-trustee, jointly with the Security Trustee and, as the case may
be:

 

(a)                                 if the Security Trustee (acting on the
instructions of the Required Lenders) considers such appointment to be in the
interests of the Finance Parties; or

 

(b)                                for the purpose of conforming with any legal
requirement, restriction or condition in any jurisdiction in which any
particular act is to be performed; or

 

(c)                                 for the purpose of obtaining a judgement in
any jurisdiction or the enforcement in any jurisdiction against any person of a
judgement already obtained,

 

any person so appointed shall (subject to the provisions of this Agreement) have
such rights (including as to reasonable remuneration), powers, duties and
obligations as shall be conferred or imposed by the instrument of appointment. 
The Security Trustee shall have power to remove any person so appointed and
shall notify the other Finance Parties of such removal.  At the request of the
Security Trustee, the other parties to this Agreement shall forthwith execute
all such documents and do all such things as may be required to perfect such
appointment or removal and each such party irrevocably authorises the Security
Trustee in its name and on its behalf to do the same.  Each and any such person
shall (subject always to the provisions of this Agreement) have such trusts,
powers, authorities and discretions (not exceeding those conferred on the
Security Trustee by this Agreement and the Loan Documents) and such duties and
obligations as shall be conferred or imposed by the instrument of appointment. 
The Security Trustee shall not be bound to supervise or, only as between the
Security Trustee on one hand and the Lenders on the other hand, be responsible
for any loss incurred by reason of any act or omission of, any such person if
the Security Trustee shall have exercised reasonable care in the selection of
such person (which, without limitation, shall conclusively be deemed to be the
case in respect of any such person approved in writing by the Required Lenders).
The appointment by the Security Trustee of any such new or additional trustees
shall terminate on the appointment of a replacement security trustee in
accordance with the terms of clause 2.41.

 

Majority decisions of trustees

 

3.10                       Whenever there shall be more than two trustees having
equal authority under this Agreement the majority of such trustees shall be
competent to execute and exercise all the duties, powers, trusts, authorities
and discretions vested by this Agreement in the Security Trustee generally.

 

4                             Application of proceeds

 

Co-operation by Finance Parties

 

4.1                              The Finance Parties shall co-operate with each
other and any Receiver in realising the Charged Assets and in ensuring that the
net proceeds realised under the Escrow Account Security are applied in
accordance with clause 4.2.

 

Application of moneys

 

4.2                              Moneys received by the Security Trustee or by a
Receiver after the Enforcement Date pursuant to the exercise of any rights and
powers under or pursuant to the Escrow Account Security shall be paid to the
Facility Agent and shall, subject to the Facility Agent receiving written
directions

 

14

--------------------------------------------------------------------------------



 

pursuant to clause 2.21 and save as otherwise provided by any of the Loan
Documents, be applied by the Facility Agent together with any other moneys
received by the Facility Agent pursuant to the exercise of any rights and powers
under or pursuant to any of the Loan Documents (after providing for all costs,
charges, expenses and liabilities and other payments ranking in priority to the
Secured Obligations) in the following manner and order:

 

(a)                       first, in or towards payment to the Security Trustee
of any unpaid Expenses incurred and payments made by the Security Trustee and
any Receiver and any other amounts due but unpaid under the Loan Documents
(including any remuneration payable to them);

 

(b)                      secondly, in or towards payment or satisfaction of all
Expenses incurred and payments made and all remuneration payable to the Facility
Agent under or pursuant to the Loan Documents;

 

(c)                       thirdly, in or towards satisfaction of the Secured
Obligations owing to the Finance Parties in such order and/or on such basis as
may be agreed from time to time between the Facility Agent and the Lenders; and

 

(d)                      fourthly, the balance (if any) shall be paid to the
Borrower.

 

Prompt distribution of proceeds

 

4.3                              The Facility Agent shall make each application
and/or distribution falling to be made in accordance with clause 4.2 as soon as
is practicable after the relevant moneys are received by, or otherwise become
available to, the Facility Agent save that (without prejudice to any other
provision contained in any of the Loan Documents) each Agent or any Receiver may
credit any moneys received by it to an interest bearing suspense account for so
long and in such manner as such Agent or such Receiver may from time to time
reasonably determine with a view to preserving the rights of the Finance Parties
or any of them to prove for the whole of their respective claims against the
Borrower or any other person liable, provided always that any Lender may
instruct the Agent or the Receiver to release to it its share of any such
amounts (subject always to clause 4.2).

 

4.4          The Security Trustee shall not be under any duty to consider
investing moneys elsewhere and the Security Trustee shall not be responsible for
any loss due to interest rate or exchange rate fluctuations and shall not be
liable to account for an amount of interest greater than the standard amount
that would be payable to an independent customer.

 

4.5                              If any party owes an amount to an Agent under
this Agreement this Agent may, after giving notice to that party, deduct an
amount not exceeding that amount from any payment to that party which this Agent
would otherwise be obliged to make under this Agreement and apply the amount
deducted in or towards satisfaction of the amount owed.  For the purposes of
this Agreement that party shall be regarded as having received any amount so
deducted.

 

Waiver by Borrower

 

4.6                              To the extent permitted by law and without
prejudice to any duty the Agents and the other Finance Parties may have to
mitigate any losses, the Borrower hereby unconditionally waives any rights it
may have, whether at law or otherwise, to require demands to be made by any of
the Finance Parties under any of the Loan Documents or for the security or any
guarantee or other assurance created by the Loan Documents in favour of the
Finance Parties (or any of them) to be enforced or realised in any specific
order or manner or to require the proceeds thereof to be appropriated in any
specific order or manner.

 

5                             Agents’ and Finance Parties’ indemnities

 

Indemnity from Trust Property

 

5.1                              Without prejudice to any right to indemnity by
law given to agents or trustees generally and to any provision of the Loan
Documents entitling an Agent, any other Finance Party or any other

 

15

--------------------------------------------------------------------------------



 

person to indemnity in respect of, and/or reimbursement of, any liabilities,
damages, costs,claims, charges or expenses incurred or suffered by it in
connection with any of the Loan Documents or the performance of any duties under
this Agreement or any of the Loan Documents, each Agent, each Finance Party and
every agent or other person appointed by any of them in connection with this
Agreement shall be entitled to be indemnified out of the Trust Property in
respect of all liabilities, damages, reasonable costs and claims whatsoever
incurred or suffered by it:

 

(a)                       in the execution or exercise or bona fide purported
execution or exercise of the rights, powers, authorities, discretions and duties
created or conferred by or pursuant to this Agreement; and/or

 

(b)                    in respect of any matter or thing done or omitted or in
any way relating to the Trust Property or the provisions of any of the Loan
Documents.

 

Stamp taxes

 

5.2                              The Borrower shall pay all stamp, documentary,
registration or other like duties and taxes (including any duties or taxes
payable by any Finance Party) to which this Agreement or any of the Loan
Documents or any judgement given in connection therewith is, or at any time may
be, subject and shall indemnify each Finance Party against any liabilities,
costs, claims and expenses resulting from any failure to pay or any delay in
paying such tax arising by reason of any delay or omission by the Borrower to
pay such duties or taxes.

 

Expenses

 

5.3                              Without prejudice to clause 1.7, the Borrower
also agrees that the provisions of Section 11.3 (Payment of Costs and Expenses)
of the Facility Agreement shall apply with equal effect to this Agreement as if
set out in full in this Agreement to cover any expenses of the type referred to
in that section of the Security Trustee arising in respect of this Agreement and
the Escrow Account Security (including, without limitation, any Expenses) as if
reference in that section to the Facility Agent was reference to the Security
Trustee.

 

6                             Custody of deeds; illegality

 

Custody of deeds

 

6.1                              The Security Trustee shall be entitled to place
all deeds, certificates and other documents relating to the Charged Assets
deposited with it under or pursuant to the Loan Documents or any of them in any
safe deposit, safe or receptacle selected by the Security Trustee or with any
firm of lawyers and may make any such arrangements as it thinks fit for allowing
the Borrower access to, or its lawyers or auditors possession of, such documents
when necessary or convenient and the Security Trustee shall not be responsible
for any loss incurred in connection with any such deposit, access or possession.

 

Illegality

 

6.2                              The Security Trustee shall refrain from doing
anything which would, or might in its opinion, be contrary to any law of any
jurisdiction (including but not limited to England and Wales, the United States
of America or any jurisdiction forming part of it) or any regulation or
directive of any agency of such state or jurisdiction or which would or might
render it liable to any person and may without liability do anything which is,
in its opinion, necessary to comply with any such law, directive or regulation.

 

16

--------------------------------------------------------------------------------



 

7                             Assignments by the Lenders

 

Benefit and burden

 

7.1          This Agreement and the other Escrow Account Security shall be
binding upon, and enure for the benefit of, the Finance Parties and the Borrower
and their respective successors.

 

Transfers and sub-participations by Lenders

 

7.2         The provisions of Section 11.11 (Sale and Transfer of the Loan;
Participations in the Loan) of the Facility Agreement shall apply, mutatis
mutandis, to this Agreement in respect of the Borrower and the Lenders as if set
out in full herein.

 

8                             Effect of Agreement

 

Acknowledgement by Borrower

 

8.1          The Borrower joins in this Agreement for the purpose of
acknowledging the provisions of this Agreement and undertakes with each Finance
Party not in any way to prejudice or affect the enforcement of such provisions
or do or suffer anything which would be in breach of the terms of this
Agreement.

 

8.2                              Nothing contained in this Agreement shall as
between the Borrower and the Finance Parties or any of them affect or prejudice
any rights or remedies of any such person against the Borrower in respect of any
of the Secured Obligations.

 

9                             Miscellaneous

 

Other securities unaffected

 

9.1        Nothing contained in this Agreement shall prejudice or affect the
rights of the Finance Parties or any of them under any guarantee, lien, bill,
note, charge or other security from any party other than the Borrower now or
hereafter held by it in respect of any moneys, obligations or liabilities
thereby secured and so that (without limitation) each and any such person may
apply any moneys recovered under any such guarantee, lien, bill, note, charge or
other security in or towards payment of any money, obligation or liability
actual or contingent now or hereafter due, owing or incurred to it by the
Borrower or may hold such moneys on a suspense account for such period as it may
in its absolute discretion think fit.

 

Obligations of Lenders

 

9.2          The obligations of each Lender under this Agreement are several;
the failure of any Lender to perform such obligations shall not relieve any
other Lender or the Borrower of any of their respective obligations or
liabilities under this Agreement or any of the Loan Documents nor shall any
other Finance Party be responsible for the obligations of any Lender (except for
its own obligations, if any, as a Lender) under this Agreement.

 

No partnership

 

9.3                              This Agreement shall not and shall not be
construed so as to constitute a partnership between the parties or any of them.

 

10                    Agreement to provide power of attorney

 

Each of the Finance Parties (other than the Security Trustee) shall, if so
requested in writing by the Security Trustee, appoint the Security Trustee,
subject to any limitations on the powers of the Security Trustee imposed by this
Agreement, to be its attorney generally for and in the name and on behalf of
such Finance Party and as the act and deed or otherwise of such Finance Party to
execute, seal and deliver and otherwise perfect and do all such deeds,

 

17

--------------------------------------------------------------------------------



 

assurances, agreements, instruments, acts and things which may be required for
the full exercise of all or any of the rights, powers or remedies conferred in
favour of the Security Trustee by the Escrow Account Security or which may be
deemed proper in or in connection with all or any of the purposes aforesaid. 
The power to be conferred by each Finance Party pursuant to this clause 10 shall
be a general power of attorney under the Powers of Attorney Act 1971, and each
Finance Party agrees that such power will be in terms that the relevant Finance
Party will ratify and confirm, and agree to ratify and confirm, any deed,
assurance, agreement, instrument, act or thing which the relevant Agent may
execute or do pursuant thereto.

 

11                    Notices and other matters

 

11.1      Section 11.2 (Notices) of the Facility Agreement shall apply with
equal effect to this Agreement as if set out herein provided further that in the
case of the Security Trustee, its address, facsimile number and email and
contact person are:

 

Citigroup Centre
Canada Square
London E14 5LB

 

Fax:

+44 207 500 5877

Email:

issuerpfla@citi.com

Attn:

Agency and Trust

 

11.2       Each of the parties to this Agreement represents and warranties to
each of the other parties that it has duly authorised the execution hereof and
that this Agreement constitutes its valid and legally binding obligations.

 

12                    Contracts (Rights of Third Parties) Act 1999

 

12.1      With the exception of BpiFAE and the persons referred to in clause
2.25, no term of this Agreement is enforceable under the Contracts (Rights of
Third Parties) Act 1999 by a person who is not a party to this Agreement.

 

12.2      Notwithstanding any term of any Loan Document, the consent of any
person who is not a party to this Agreement is not required to amend or vary
this Agreement at any time.

 

13                    Governing law and jurisdiction

 

Law

 

13.1      This Agreement and any non-contractual obligations connected with it
are governed by and shall be construed in accordance with English law.

 

Submission to jurisdiction

 

13.2      For their mutual benefit, each of the Finance Parties and the Borrower
agree that any legal action or proceedings arising out of or in connection with
this Agreement may be brought in the English courts, irrevocably and
unconditionally submit to the exclusive jurisdiction of such courts and the
Borrower irrevocably designates, appoints and empowers RCL Cruises Ltd. at
present of Building 3, The Heights – Brooklands, Weybridge, Surrey KT13 0NY to
receive for it and on its behalf, service of process issued out of the English
courts in any legal action or proceedings.

 

IN WITNESS whereof the parties to this Agreement have caused this Agreement to
be duly executed and, in the case of the Security Trustee, duly executed as a
deed and delivered on the date first above written.

 

18

--------------------------------------------------------------------------------



 

The Lenders

 

 

Lender

 

Facility Office and contact details

 

Commitment
%

 

 

Banco Bilbao Vizcaya Argentaria, Paris Branch

 

29 avenue de l’Opéra

75001 Paris

France

 

Attention:             David Peyroux

Laura Luca de Tena

Maria Merodio

Fax No:       +33 1 44 86 84 45

Tel No:        +33 1 44 86 83 98 /

+33 1 44 86 83 21  /

+33 1 44 86 84 45

Email:         david.peyroux@bbva.com /

laura.luca@bbva.com /

asuncion.merodio@bbva.com

 

 

0.75

 

Banco Santander, S.A. Paris Branch

 

Facility Office:

 

374, rue Saint-Honoré

75001 Paris

France

 

Operational address:

 

Ciudad Financiera
Avenida de Cantabria s/n
Edificio Encinar 2a planta
28600 Boadilla del Monte
Spain

 

Fax No:                       +34 91 257 1682

 

Attention:              Elise Regnault

Beatriz de la Mata

Ecaterina Mucuta

Vanessa Berrio Vélez

Ana Sanz Gómez

 

Tel No:                            +34 912893722

+1 212-297-2942

+33 1 53 53 70 46

+34 91 289 10 28

+34 91 289 17 90

 

E-mail:

elise.regnault@gruposantander.com

bdelamata@santander.us

ecaterina.mucuta@gruposantander.com

vaberrio@gruposantander.com

anasanz@gruposantander.com

MiddleOfficeParis@gruposantander.com

 

 

15

 

19

--------------------------------------------------------------------------------



 

 

Lender

 

Facility Office and contact details

 

Commitment
%

 

 

Citibank N.A., London Branch

 

Citigroup Centre
Canada Square
London E14 5LB
United Kingdom

 

Attention:              Guido Cicolani /

Cristiana Ilievici /

Konstantinos Frangos /

Romina Coates /

Kara Catt

 

Fax No:                     +44 20 7986 4881

Tel No:                          +44 20 7986 3035 /

+44 20 7508 0344 /
+44 20 7986 4824 /
+44 20 7986 5017

 

E-mail:
guido.cicolani@citi.com

cristiana.ilievici@citi.com

konstantinos.frangos@citi.com
romina.coates@citi.com

kara.catt@citi.com

 

 

21

 

HSBC France

 

HSBC France – Global Banking Agency Operations (GBAO) Transaction Manager Unit

 

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:              Guillaume Gladu /

Alexandra Penda

 

Fax No:                     + 33 1 40 70 28 80

Tel No:                          + 33 1 40 70 73 81 /

+ 33 1 41 02 67 50

 

Email:
guillaume.gladu@hsbc.fr

alexandra.penda@hsbc.fr

 

Copy to:

 

HSBC France

103 avenue des Champs Elysées

75008 Paris

France

 

Attention:              Julie Bellais

Celine Karsenty

 

Fax No:                     + 33 1 40 70 78 93

Tel No:                          + 33 1 40 70 28 59 /

 

5.25

 

20

--------------------------------------------------------------------------------



 

 

Lender

 

Facility Office and contact details

 

Commitment
%

 

 

 

+ 33 1 40 70 22 97

 

Email:
julie.bellais@hsbc.fr
celine.karsenty@hsbc.fr

 

 

 

Société Générale

 

Facility Office:

29 Boulevard Haussmann 
75009 Paris
France

 

Address for Operational / Servicing matters:

 

Attention:   Mouna KHACHABI

 

Société Générale

189, rue d’Aubervilliers

75886 PARIS CEDEX 18

France

 

Tel No:        +33 1 58 98 30 78

 

Email : mouna.khachabi@sgcib.com;  par-oper-caf-dmt6@sgcib.com;

 

For Credit matters:

 

OPER/FIN/SMO/EXT

 

Attention: Olivier Gueguen and Muriel Baumann

 

Tel No: +33 (0)1 42 13 07 52  / +33 (0)1 58 98 22 761

 

Fax No: +33 1 46 92 45 97

 

Email:      muriel.baumann@sgcib.com

olivier.gueguen@sgcib.com

 

11.52

 

Sumitomo Mitsui Banking Corporation Europe Limited, Paris Branch

 

1/3/5 rue Paul Cézanne
75008 Paris
France

 

Attention:          Cedric Le Duigou

Guillaume Branco

Cam Truong

Claire Lucien

 

Fax No:                                            +33 1 44 90 48 01

 

Tel No:

 

Cedric Le Duigou:             +33 1 44 90 48 83

Guillaume Branco:         +33 1 44 90 48 71

Cam Truong:                                       +33 1 44 90 48 51

Claire Lucien:                                    +33 1 44 90 48 49

 

E-mail :

 

 

4.25

 

21

--------------------------------------------------------------------------------



 

 

Lender

 

Facility Office and contact details

 

Commitment
%

 

 

 

cedric_leduigou@fr.smbcgroup.com

guillaume_branco@fr.smbcgroup.com

cam_truong@fr.smbcgroup.com

claire_lucien@fr.smbcgroup.com

 

 

 

SFIL

 

1-3, rue de Passeur de Boulogne – CS 80054

92861 Issy-les-Moulineaux Cedex 9

France

 

Contact Person

Loan Administration Department:

 

Direction du Crédit Export:

Pierre-Marie Debreuille / Anne Crépin

Direction des Opérations:

Dominique Brossard / Patrick Sick

 

Telephone:

Pierre-Marie Debreuille    +33 1 73 28 87 64

Anne Crépin                     +33 1 73 28 88 59

Dominique Brossard         +33 1 73 28 91 93

Patrick Sick                      +33 1 73 28 87 66

 

Email:

pierre-marie.debreuille@sfil.fr

anne.crepin@sfil.fr

dominique.brossard@sfil.fr

patrick.sick@sfil.fr

refinancements-export@sfil.fr  creditexport_ops@sfil.fr

 

Fax:                                                        + 33 1 73 28 85 04

 

 

42.23

 

 

 

100

 

 

22

--------------------------------------------------------------------------------



 

Execution Page – Agency and Trust Deed

 

Facility Agent

 

SIGNED by

)

 

for and on behalf of

)

 

CITIBANK EUROPE PLC, UK BRANCH

)

 

as Facility Agent

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

Security Trustee

 

 

 

 

 

EXECUTED as a DEED by

)

 

for and on behalf of

)

 

CITICORP TRUSTEE COMPANY LIMITED

)

 

as Security Trustee

)

.....................................

in the presence of:

 

Attorney-in-fact

 

 

 

 

 

 

................................

 

 

Witness

 

 

Name:

 

 

Address:

 

 

Occupation:

 

 

 

 

 

 

 

 

 

 

 

Global Coordinator

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

.....................................

as Global Coordinator

)

Attorney-in-fact

 

 

 

 

 

 

 

 

 

ECA Agent

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING

)

 

CORPORATION EUROPE LIMITED,

)

 

PARIS BRANCH

)

 

as ECA Agent

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

Mandated Lead Arrangers

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

BANCO BILBAO VIZCAYA ARGENTARIA,

)

 

PARIS BRANCH

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

23

--------------------------------------------------------------------------------



 

SIGNED by

)

 

for and on behalf of

)

 

BANCO SANTANDER, S.A.

)

 

PARIS BRANCH

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

HSBC FRANCE

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

SOCIÉTÉ GÉNÉRALE

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING

)

 

CORPORATION EUROPE LIMITED,

)

 

PARIS BRANCH

)

 

as Mandated Lead Arranger

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

Lenders

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

BANCO BILBAO VIZCAYA ARGENTARIA,

)

 

PARIS BRANCH

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

BANCO SANTANDER, S.A.

)

 

PARIS BRANCH

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

24

--------------------------------------------------------------------------------



 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

HSBC FRANCE

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

SOCIÉTÉ GÉNÉRALE

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING

)

 

CORPORATION EUROPE LIMITED,

)

 

PARIS BRANCH

)

 

as Lender

)

.....................................

 

 

Attorney-in-fact

 

 

 

 

 

 

 

 

 

Borrower

 

 

 

 

 

SIGNED by

)

 

for and on behalf of

)

 

ROYAL CARIBBEAN CRUISES LTD.

)

 

as Borrower

)

.....................................

 

 

Attorney-in-fact

 

25

--------------------------------------------------------------------------------



 

Schedule 8

Form of Effective Date certificate

 

To:       The other parties to the First Supplemental Agreement referred to
below

 

Dear Sirs,

 

Hull No. K34 at Chantiers de l’Atlantique S.A. (previously known as STX France
S.A.) – First Supplemental Agreement dated [·] 2018 (the First Supplemental
Agreement)

 

We refer to clause 5.4 of the First Supplemental Agreement and confirm that all
conditions precedent in clause 5.1 of the First Supplemental Agreement (and, in
relation to the Finance Parties, clause 5.2 of the First Supplemental Agreement)
have been fulfilled or waived on [·] 2018.

 

Accordingly, the “Effective Date” for the purposes of the First Supplemental
Agreement is [·] 2018.

 

Facility Agent

 

Signed by ………………………………………………………………..

 

For and on behalf of Citibank Europe plc, UK Branch

 

Buyer

 

Signed by ………………………………………………………………..

 

For and on behalf of Royal Caribbean Cruises Ltd.

 

19

--------------------------------------------------------------------------------



 

EXECUTION PAGE – FIRST SUPPLEMENTAL AGREEMENT

 

Borrower

 

 

 

 

 

SIGNED by Elaine Anderson, Director

)

 

for and on behalf of

)

 

AZAIREMIA FINANCE LIMITED

)

/s/ ELAINE ANDERSON

 

)

Attorney in-fact

 

 

 

Buyer

 

 

 

 

 

SIGNED by Antje Gibson, VP, Treasurer

)

 

for and on behalf of

)

 

ROYAL CARIBBEAN CRUISES LTD.

)

/s/ ANTJE M. GIBSON

 

)

Attorney in-fact

 

 

 

Facility Agent

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

CITIBANK EUROPE PLC, UK BRANCH

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

Security Trustee

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

CITICORP TRUSTEE COMPANY LIMITED

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

 

 

 

Global Coordinator

 

 

 

 

 

SIGNED by Kara Catt, Vice President

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

/s/ KARA CATT

 

)

Attorney in-fact

 

 

 

French Coordinating Bank

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

HSBC FRANCE

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

ECA Agent

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING CORPORATION

)

 

EUROPE LIMITED, PARIS BRANCH

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

20

--------------------------------------------------------------------------------



 

The Lenders

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

BANCO BILBAO VIZCAYA ARGENTARIA,

)

/s/ NISHA THOM

PARIS BRANCH

)

Attorney in-fact

 

 

 

SIGNED by Caroline Pantaleao, Head of Middle Office/

)

 

Pierre Roserot de Melin, Chief Administrative Officer

)

/s/ CAROLINE PANTALEAO

for and on behalf of

)

Attorney in-fact

BANCO SANTANDER, S.A., PARIS BRANCH

)

 

 

)

/s/ PIERRE ROSEROT DE MELIN

 

)

Attorney in-fact

 

 

 

SIGNED by Kara Catt, Vice President

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

/s/ KARA CATT

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

HSBC FRANCE

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SOCIÉTÉ GÉNÉRALE

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING CORPORATION

)

/s/ NISHA THOM

EUROPE LIMITED, PARIS BRANCH

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SFIL

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

The Mandated Lead Arrangers

 

 

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

BANCO BILBAO VIZCAYA ARGENTARIA,

)

/s/ NISHA THOM

PARIS BRANCH

)

Attorney in-fact

 

 

 

SIGNED by Caroline Pantaleao, Head of Middle Office/

)

 

Pierre Roserot de Melin, Chief Administrative Officer

)

/s/ CAROLINE PANTALEAO

for and on behalf of

)

Attorney in-fact

BANCO SANTANDER, S.A., PARIS BRANCH

)

 

 

)

/s/ PIERRE ROSEROT DE MELIN

 

)

Attorney in-fact

 

21

--------------------------------------------------------------------------------



 

SIGNED by Kara Catt, Vice President

)

 

for and on behalf of

)

 

CITIBANK N.A., LONDON BRANCH

)

/s/ KARA CATT

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

HSBC FRANCE

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SOCIÉTÉ GÉNÉRALE

)

/s/ NISHA THOM

 

)

Attorney in-fact

 

 

 

SIGNED by Nisha Thom

)

 

for and on behalf of

)

 

SUMITOMO MITSUI BANKING CORPORATION

)

/s/ NISHA THOM

EUROPE LIMITED, PARIS BRANCH

)

Attorney in-fact

 

)

 

 

22

--------------------------------------------------------------------------------